Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 1 of 109




           EXHIBIT 19
Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 2 of 109

CENTER FOR DRUG EVALUATION AND
           RESEARCH
                          
                          
                APPLICATION NUMBER:

                 020687Orig1s020

            MEDICAL REVIEW(S)




                                                              FDA 0527
Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 3 of 109




                                                              FDA 0528
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 4 of 109
          Clinical Review:
                             (b) (6) and               (b) (6)

          NDA 020687/S-020- Mifeprex


                                                          Table of Contents
          1     RECOMMENDATIONS/RISK BENEFIT ASSESSMENT ......................................... 5
              1.1     Recommendation on Regulatory Action ............................................................. 5
              1.2     Risk Benefit Assessment .................................................................................... 6
              1.3     Recommendations for Postmarket Risk Evaluation and Mitigation Strategies ... 7
              1.4     Recommendations for Postmarket Requirements and Commitments ................ 8
          2     INTRODUCTION AND REGULATORY BACKGROUND ........................................ 9
              2.1     Product Regulatory Information .......................................................................... 9
              2.2     Tables of Currently Available Treatments for Proposed Indications ................... 9
              2.3     Availability of Proposed Active Ingredient in the United States ........................ 10
              2.4     Important Safety Issues with Consideration to Related Drugs .......................... 10
              2.5     Summary of Presubmission Regulatory Activity Related to Submission .......... 11
              2.6     Other Relevant Background Information .......................................................... 11
          3     ETHICS AND GOOD CLINICAL PRACTICES ....................................................... 13
              3.1     Submission Quality and Integrity ...................................................................... 13
              3.2     Compliance with Good Clinical Practices ......................................................... 13
              3.3     Financial Disclosures........................................................................................ 13
          4     SIGNIFICANT EFFICACY/SAFETY ISSUES RELATED TO OTHER REVIEW
                DISCIPLINES ......................................................................................................... 14
              4.1 Chemistry Manufacturing and Controls (CMC) ................................................. 14
              4.2 Clinical Microbiology ......................................................................................... 14
              4.3 Preclinical Pharmacology/Toxicology ............................................................... 14
              4.4 Clinical Pharmacology ...................................................................................... 15
                4.4.1 Mechanism of Action .................................................................................. 15
                4.4.2 Pharmacodynamics.................................................................................... 15
                4.4.3 Pharmacokinetics ....................................................................................... 15
          5     SOURCES OF CLINICAL DATA............................................................................ 17
              5.1 Tables of Studies/Clinical Trials ....................................................................... 17
                5.1.1 Submissions during the Review Process ................................................... 19
              5.2 Review Strategy ............................................................................................... 20
                5.2.1 Discussion of Individual Studies/Clinical Trials .......................................... 21
          6     REVIEW OF EFFICACY ......................................................................................... 21
              Efficacy Summary ...................................................................................................... 21
              6.1 Indication .......................................................................................................... 22
                6.1.1 Methods ..................................................................................................... 23
                6.1.2 Demographics ............................................................................................ 23
                6.1.3 Subject Disposition .................................................................................... 23
                6.1.4 Analysis of Primary Endpoint(s) ................................................................. 23

                                                                                                                                        2

                                                                                                                           FDA 0529
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 5 of 109
          Clinical Review
                             (b) (6) and               (b) (6)

          NDA 020687/S-020- Mifeprex

                 6.1.5      Analysis of Secondary Endpoints(s)........................................................... 24
                 6.1.6      Proposal for a New Dosing Regimen ......................................................... 24
                 6.1.7      Increase in gestational age from 49 days to 70 days ................................. 32
                 6.1.8      At-home Administration of Misoprostol....................................................... 38
                 6.1.9      Use of a Repeat Dose of Misoprostol if Needed ........................................ 41
                 6.1.10     Physician v Other Healthcare Provider Treatment ..................................... 43
                 6.1.11     Follow-up Timing and Method .................................................................... 44
                 6.1.12     Subpopulations .......................................................................................... 44
                 6.1.13     Analysis of Clinical Information Relevant to Dosing Recommendations .... 46
                 6.1.14     Discussion of Persistence of Efficacy and/or Tolerance Effects ................. 47
                 6.1.15     Additional Efficacy Issues/Analyses ........................................................... 47
          7     REVIEW OF SAFETY............................................................................................. 47
              Safety Summary ........................................................................................................ 47
              7.1 Methods............................................................................................................ 49
                7.1.1 Studies/Clinical Trials Used to Evaluate Safety ......................................... 49
                7.1.2 Categorization of Adverse Events .............................................................. 50
                7.1.3 Pooling of Data Across Studies/Clinical Trials to Estimate and Compare
                       Incidence.................................................................................................... 50
              7.2 Adequacy of Safety Assessments .................................................................... 50
                7.2.1 Overall Exposure at Appropriate Doses/Durations and Demographics of
                       Target Populations ..................................................................................... 50
                7.2.2 Explorations for Dose Response ................................................................ 51
                7.2.3 Special Animal and/or In Vitro Testing ....................................................... 51
                7.2.4 Routine Clinical Testing ............................................................................. 51
                7.2.5 Metabolic, Clearance, and Interaction Workup .......................................... 51
                7.2.6 Evaluation for Potential Adverse Events for Similar Drugs in Drug Class .. 51
              7.3 Major Safety Results ........................................................................................ 51
                7.3.1 Deaths........................................................................................................ 51
                7.3.2 Nonfatal Serious Adverse Events .............................................................. 51
                7.3.3 Dropouts and/or Discontinuations .............................................................. 57
              7.4 Significant Adverse Events ............................................................................... 57
                7.4.1 Submission-Specific Primary Safety Concerns .......................................... 60
              7.5 Supportive Safety Results ................................................................................ 67
                7.5.1 Common Adverse Events .......................................................................... 67
                7.5.2 Laboratory Findings ................................................................................... 71
                7.5.3 Vital Signs .................................................................................................. 71
                7.5.4 Electrocardiograms (ECGs) ....................................................................... 71
                7.5.5 Special Safety Studies/Clinical Trials ......................................................... 71
                7.5.6 Immunogenicity .......................................................................................... 71
              7.6 Other Safety Explorations ................................................................................. 71
                7.6.1 Additional Safety Evaluations ..................................................................... 72
                7.6.2 Human Carcinogenicity .............................................................................. 72
                7.6.3 Human Reproduction and Pregnancy Data ................................................ 72
                7.6.4 Pediatrics and Assessment of Effects on Growth ...................................... 74

                                                                                                                                      3

                                                                                                                         FDA 0530
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 6 of 109
          Clinical Review
                             (b) (6) and               (b) (6)

          NDA 020687/S-020- Mifeprex

                7.6.5 Overdose, Drug Abuse Potential, Withdrawal and Rebound...................... 76
              7.7 Additional Submissions / Issues ....................................................................... 76
          8     POSTMARKET EXPERIENCE ............................................................................... 82
          9     APPENDICES ........................................................................................................ 85
              9.1    Literature Review/References .......................................................................... 85
              9.2    Labeling Recommendations ............................................................................. 86
              9.3    Advisory Committee Meeting ............................................................................ 86
              9.4      (b) (6)                                  (b) (6) Meeting ................................................... 86

              9.4    Abbreviations .................................................................................................... 90
              9.5    List of References............................................................................................. 91
              9.6    Mifepristone Approvals Globally ....................................................................... 99

                                                           Table of Tables
          Table 1: List of Major Studies Reviewed ....................................................................... 18
          Table 2 Clinical Submissions during the Course of the Review .................................... 20
          Table 3: Efficacy- Mifepristone 200 mg with Buccal Misoprostol 800 mcg 24-48 Hours
                    Later - US Studies.......................................................................................... 29
          Table 4: Efficacy- Mifepristone 200 mg with Buccal Misoprostol 800 mcg 24-48 Hours
                    Later- Non- US Studies .................................................................................. 30
          Table 5: Original NDA Efficacy Results ......................................................................... 32
          Table 6: MAB Efficacy Outcome 57-63 Days Gestation ................................................ 35
          Table 7: MAB Efficacy Outcome 64-70 Days Gestation ................................................ 37
          Table 8: Misoprostol Self-administration at Home ......................................................... 40
          Table 9: Success with a Repeat Dose of Misoprostol - Incomplete MAB ...................... 42
          Table 10: MAB Success by Age Group ......................................................................... 46
          Table 11: Studies Used to Evaluate Safety ................................................................... 50
          Table 12: Hospitalizations by Gestational Age .............................................................. 53
          Table 13: Serious Infection by Gestational Age ............................................................ 54
          Table 14: Transfusion by Gestational Age .................................................................... 55
          Table 15: Uterine Rupture with Misoprostol Case Reports ............................................ 59
          Table 16: Bleeding and Cramping in Literature ............................................................. 68
          Table 17: Common Adverse Events in Literature .......................................................... 70
          Table 18: Age of Adolescents Undergoing Medical Abortion ........................................ 74
          Table 19: Serious Adverse Events in Adolescents vs. Adults ....................................... 74
          Table 20: Adherence to Follow-Up Among Adolescents vs. Adults ............................... 76
          Table 21: US Postmarketing AEs- Mifepristone for Medical Abortion ........................... 83
          Table 22: US Postmarketing Ectopic Cases- Mifepristone for Medical Abortion ........... 84




                                                                                                                                        4

                                                                                                                           FDA 0531
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 7 of 109
          Clinical Review
                             (b) (6) and               (b) (6)

          NDA 020687/S-020- Mifeprex



          1 Recommendations/Risk Benefit Assessment
          This NDA supplement from the Applicant, Danco Laboratories, LLC (called Danco or the
          Applicant throughout this clinical review), requested the following changes to the NDA
          for Mifeprex, approved 15 years ago in September 2000.
          Changes proposed by the Applicant:
              1. Change the dosing regimen: Decrease mifepristone dose from 600 to 200 mg,
                  followed by misoprostol at a dose increased from 400 mcg to 800 mcg,
                  administered buccally instead of orally
              2. Remove the statement in labeling that administration of misoprostol must be
                  done in-clinic, to allow for administration at home or other location convenient for
                  the woman.
              3. Administration of misoprostol at 24-48 hours instead of 48 hours after Mifeprex
              4. Follow-up needed, but not restricted to in-clinic at 14 days after Mifeprex
              5. Increase the gestational age from 49 days to 70 days
              6. Change the labeled time for expulsion of the products of conception from 4-24
                  hours to 2-24 hours post misoprostol administration
              7. Add that a repeat 800 mcg buccal dose of misoprostol may be used if needed
              8. Change “physician” to “                             (b) (4) in the label and Risk

                  Evaluation and Mitigation Strategies (REMS) document
              9. Change indication to add reference to use of misoprostol: “Mifeprex is indicated,
                  in a regimen with misoprostol, for the medical termination of pregnancy through
                  70 days gestation.”
              10. Remove references to “under Federal law” from the Prescriber’s Agreement
              11. Address the Pediatric Research Equity Act (PREA) requirement for pediatric
                  studies
          Each of these 11 items will be discussed in the appropriate section of this review,
          generally under Section 6: Review of Efficacy and Section 7: Review of Safety. Four of
          the items, namely Number 8-11, are primarily regulatory and/or legal. They are
          discussed in Sections 1.3 and 9.4 (REMS recommendations and Prescriber’s
          Agreement), 7.6.4 (PREA), and 9.2 (Labeling recommendation). Additional information
          is found in Section 7.7 (2) on the change to “                                 (b) (4) Section 7.7

          (3) on “under Federal law”, and Section 7.7 (4) on the reference to use of misoprostol.

          1.1 Recommendation on Regulatory Action
          The clinical reviewers recommend an approval action for this efficacy supplement.




                                                                                                          5

                                                                                                FDA 0532
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 8 of 109
          Clinical Review
                             (b) (6) and               (b) (6)

          NDA 020687/S-020- Mifeprex

          1.2 Risk Benefit Assessment
              1. Decrease mifepristone dose from 600 to 200 mg, followed by misoprostol at a
                 dose increased from 400 mcg to 800 mcg, administered buccally instead of
                 orally.
                 The Applicant has submitted sufficient evidence from the published medical
                 literature to demonstrate that decreasing the dose of Mifeprex from 600 mg to
                 200 mg while increasing the dose of misoprostol from 400 to 800 mcg is safe and
                 efficacious for termination of pregnancy through 70 days gestation. The
                 risk/benefit balance favors approval.
                  There is sufficient evidence that a dosing regimen with buccal administration of
                  800 mcg misoprostol is safe and effective. This change in the dosing regimen
                  should be approved.
              2. Allow administration of misoprostol outside of the clinic:
                 Based on the evidence submitted by the Applicant, a dosing regimen that
                 includes administration of misoprostol outside of the clinic is safe and effective
                 for termination of pregnancy through 70 days gestation; labeling should be
                 revised to remove the requirement for in-clinic dosing of misoprostol
              3. Administration of misoprostol at 24-48 hours instead of 48 hours after Mifeprex:
                 The available evidence supports that a dosing regimen that provides for
                 administration of misoprostol 24-48 hours after administration of Mifeprex is safe
                 and effective. The risk/benefit assessment demonstrates that this change in the
                 dosing regimen should be approved.
              4. Follow-up needed, but not restricted to in-clinic at 14 days after Mifeprex:
                 Based on the evidence submitted by the Applicant supporting this change,
                 flexibility in timing and method of follow-up after medical abortion is safe.
                 Labeling should be revised to remove the requirement for in-clinic follow-up at 14
                 days.
              5. Increase the gestational age from 49 days to 70 days:
                 As detailed in the following review, the Applicant has submitted sufficient
                 evidence for the safety and efficacy of medical abortion with Mifeprex, in a
                 regimen with misoprostol, through 70 days gestation. The risk/benefit
                 assessment supports the approval of the new dosing regimen up through 70
                 days gestation.
              6. Change the labeled time for expulsion of the products of conception from 4-24
                 hours to 2-24 hours post misoprostol administration:
                 The Applicant has submitted sufficient data from the published medical literature
                 to support approval of a change in the label to note time to expulsion ranges from
                 2-24 hours.
              7. Add that a repeat 800 mcg buccal dose of misoprostol may be used if needed:


                                                                                                      6

                                                                                           FDA 0533
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 9 of 109
          Clinical Review
                             (b) (6) and               (b) (6)

          NDA 020687/S-020- Mifeprex

                  The Applicant has submitted sufficient evidence to support that a repeat dose of
                  misoprostol may be used through 70 days gestation to complete expulsion of the
                  products of conception if needed. The risk/benefit assessment supports approval
                  of this change. There have been rare reports of uterine rupture with use of
                  misoprostol in women with prior uterine scar(s). This information should be
                  added to the Mifeprex label.
              8. Change “physician” to “                               (b) (4) in the labeling and Risk

                 Evaluation and Mitigation Strategies (REMS) document:
                 The Applicant has submitted sufficient data to support that Mifeprex is safe and
                 effective when prescribed by midlevel practitioners as well as by physicians.
                 Therefore, the term “licensed physician” was changed in the label and REMS
                 materials to “healthcare provider who prescribes.” This broader category of
                 providers will still have to meet the certification criteria specified in the Prescriber
                 Agreement Form.
              9. Change the approved indication to add reference to use of misoprostol: “Mifeprex
                 is indicated, in a regimen with misoprostol, for the medical termination of
                 intrauterine pregnancy through 70 days gestation.” Based on current Agency
                 labeling practice regarding drugs used together in a treatment regimen, the
                 addition of misoprostol to the Indication Statement for Mifeprex should be
                 approved.
              10. Remove references to “under Federal law” from the Prescriber Agreement:
                  The Agency has determined that there is no precedent for using this phrase in
                  other REMS, nor is there any clinical rationale for including it; therefore, it is
                  acceptable to remove “under Federal law” from the Prescriber Agreement Form.
              11. Address the Pediatric Research Equity Act (PREA) requirement for pediatric
                  studies:
                  The Applicant has submitted sufficient evidence from the published medical
                  literature to address the PREA requirement for this supplemental application. The
                  Applicant has demonstrated that Mifeprex is safe and effective in postmenarchal
                  females, including those under 17 years of age.     (b) (6) concurred with granting a

                  partial waiver under PREA in patients ages birth to 12 years of age who are
                  premenarche.


          1.3 Recommendations for Postmarket Risk Evaluation and Mitigation
              Strategies
          Changes proposed in this efficacy supplement entailed a number of modifications to the
          current Risk Evaluation and Mitigation Strategy (REMS) for Mifeprex. See Section 9.4
          for full details. The                                                     (b) (6) ( (b) (6)

          concurs with the                             (b) (6) ( (b) (6) evaluation of the REMS

          modifications, which include:


                                                                                                        7

                                                                                              FDA 0534
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 10 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

              x       Removal of “under Federal law” from the Prescriber Agreement Form is
                      acceptable (see discussion in Additional Submissions / Issues).
              x       The term “healthcare providers who prescribe” is preferable to the Applicant’s
                      proposed “                           (b) (4) (see discussion in Additional

                      Submissions / Issues).
              x       It is appropriate to modify the current adverse event reporting requirements
                      under the REMS, which are currently outlined in the Prescriber’s Agreement to
                      include “hospitalization, transfusion or other serious event.” Under these
                      requirements, healthcare providers report certain adverse events to the
                      Applicant, which then is required to report the adverse events to FDA. FDA has
                      received such reports for 15 years, and it has determined that the safety profile of
                      Mifeprex is well-characterized, that no new safety concerns have arisen in recent
                      years, and that the known serious risks occur rarely. For this reason, ongoing
                      reporting by certified healthcare providers to the Applicant of all of the specified
                      adverse events is no longer warranted. . It should be noted that the Applicant
                      will still be required by law, as is every NDA holder, to report serious, unexpected
                      adverse events as 15-day safety reports, and to submit non-expedited individual
                      case safety reports, and periodic adverse drug experience reports.


                  (b) (6)   concurs with the following modifications recommended by     (b) (6)


              x       Removal of the Medication Guide (MG) from the REMS. The MG will remain a
                      required part of labeling and will be required to be provided to patients consistent
                      with the requirements in 21 CFR part 208. FDA has been maintaining MGs as
                      labeling but removing them from REMS when, as here, inclusion in REMS is not
                      necessary to ensure that the benefits of a drug outweigh the risks, such as when
                      the MG is redundant and not providing additional use or information to the patient
                      about the risk(s) the REMS is intended to mitigate. This is consistent with
                      ongoing efforts to streamline REMS by allowing for updates to the MG without
                      need for a REMS modification.
              x       Removal of the Patient Agreement form (ETASU D). This decision was based on
                      the well-established safety profile of Mifeprex, as well as the fact that the small
                      numbers of practitioners who provide abortion care in the US use informed
                      consent practices that are duplicated of the current Patient Agreement and thus
                      the Patient Agreement is no longer necessary to ensure that the benefits of the
                      drug outweigh the risks.
              x       Revision of the Prescriber Agreement Form to reflect changes to labeling
                      revisions pursuant to the proposed efficacy supplement, and to improve the flow
                      of the document.
              x       Revision of the REMS goals to reflect the above changes

          1.4 Recommendations for Postmarket Requirements and Commitments
          There are no recommendations for postmarket requirements or commitments for this
          efficacy supplement.
                                                                                                         8

                                                                                                  FDA 0535
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 11 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex



          2 Introduction and Regulatory Background
          2.1 Product Regulatory Information
          On September 28, 2000, FDA approved Mifeprex for the medical termination of intrauterine
          pregnancy through 49 days’ (7 weeks) pregnancy (NDA 20-687). The application was
          approved under 21 CFR part 314, subpart H, “Accelerated Approval of New Drugs for Serious
          or Life-Threatening Illnesses” (subpart H). This subpart applies to certain new drug products
          that have been studied for their safety and effectiveness in treating serious or life-threatening
          illnesses and that provide meaningful therapeutic benefit to patients over existing treatments.”
          Specifically, § 314.520 of subpart H provides for approval with restrictions that are needed to
          assure the safe use of the drug product. In accordance with § 314.520, FDA restricted the
          distribution of Mifeprex as specified in the approval letter, including a requirement that Mifeprex
          be provided by or under the supervision of a physician who meets certain qualifications
          specified in the letter.

          The September 28, 2000, approval letter also listed two Phase 4 commitments that the then-
          applicant of the Mifeprex NDA (i.e., the Population Council) agreed to meet:
             1. A cohort-based study of safety outcomes of patients having medical abortion under the
                 care of physicians with surgical intervention skills compared to physicians who refer
                 their patients for surgical intervention. Previous study questions related to age,
                 smoking, and follow-up on Day 14 (compliance with return visit) were incorporated into
                 this cohort study, as well as an audit of signed Patient Agreement forms.
             2. A surveillance study on outcomes of ongoing pregnancies.

          In addition, the 2000 approval letter stated that FDA was waiving the pediatric study
          requirement in 21 CFR 314.55.

          Effective October 31, 2002, the Population Council transferred ownership of the
          Mifeprex NDA to Danco Laboratories, LLC (Danco).

          2.2 Tables of Currently Available Treatments for Proposed Indications
          In the US there are no other approved products for the medical termination of first
          trimester pregnancy. Misoprostol alone or in combination with methotrexate has been
          used for early medical abortion (MAB), with much lower success than Mifeprex.1




          1
            American College of Obstetricians and Gynecologists. Practice bulletin No. 143: medical management of
          first-trimester abortion. Obstet Gynecol 2014;123(3):676-92. doi:10.1097/01.AOG.0000444454.67279.7d.



                                                                                                               9

                                                                                                     FDA 0536
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 12 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          2.3 Availability of Proposed Active Ingredient in the United States
          Mifepristone: The only other FDA approval for mifepristone is the product Korlym,
          approved under NDA 202107 on February 17, 2012 for the control of hyperglycemia
          secondary to hypercortisolism in adult patients with endogenous Cushing's syndrome
          who have type 2 diabetes mellitus or glucose intolerance and have failed surgery or are
          not candidates for surgery.

          2.4 Important Safety Issues with Consideration to Related Drugs
          Korlym (mifepristone) is indicated to control hyperglycemia secondary to
          hypercortisolism in adult patients with endogenous Cushing's syndrome who have type
          2 diabetes mellitus or glucose intolerance and have failed surgery or are not candidates
          for surgery. Korlym is taken in oral doses of 300 mg to 1200 mg daily. It is
          contraindicated in pregnancy, patients taking simvastatin, lovastatin and CYP3A
          substrates with narrow therapeutic ranges, patients on corticosteroids for lifesaving
          purposes, and women with unexplained vaginal bleeding or endometrial hyperplasia
          with atypia or endometrial carcinoma. The label2 provides warnings and precautions
          regarding adrenal insufficiency, hypokalemia, vaginal bleeding and endometrial
          changes, QT prolongation, exacerbation or deterioration of conditions treated with
          corticosteroids, use of strong CYP3A inhibitors, and opportunistic infections with
          Pneumocystis jiroveci pneumonia in patients with Cushing’s. Adverse reactions noted
          in >20% of patients in clinical trials with Korlym included nausea, fatigue, headache,
          hypokalemia, arthralgia, vomiting, peripheral edema, hypertension, dizziness,
          decreased appetite and endometrial hypertrophy.

          Reviewer comment:
          Some of the adverse events noted with Korlym are also seen with Mifeprex, such
          as nausea and vomiting. However, Korlym is taken in higher doses, in a chronic,
          daily fashion unlike the single 200 mg dose of Mifeprex that is the subject of this
          supplement; the rate of adverse events with Mifeprex is much lower.

          Ella (ulipristal acetate) is a progesterone agonist/antagonist emergency contraceptive
          indicated for prevention of pregnancy following unprotected intercourse or a known or
          suspected contraceptive failure. The ella label3 notes that in clinical trials, the most
          common adverse reactions (≥ 10%) in women receiving ella were headache (18%
          overall) and nausea (12% overall) and abdominal and upper abdominal pain (12%
          overall).

          Due to ella’s high affinity binding to the progesterone receptor, use of ella may reduce
          the contraceptive action of regular hormonal contraceptive methods. The label notes
          that after ella intake, menses sometimes occur earlier or later than expected by a few

          2
              http://www.accessdata.fda.gov/drugsatfda_docs/label/2012/202107s000lbl.pdf
          3
              https://www.accessdata.fda.gov/drugsatfda_docs/label/2010/022474s000lbl.pdf


                                                                                                     10

                                                                                            FDA 0537
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 13 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          days. In clinical trials, cycle length was increased by a mean of 2.5 days but returned to
          normal in the subsequent cycle. Seven percent of subjects reported menses occurring
          more than 7 days earlier than expected, and 19% reported a delay of more than 7 days.
          The label recommends that women rule out pregnancy if the expected menses is
          delayed by more than one week. Nine percent of women studied reported
          intermenstrual bleeding after use of ella.

          Reviewer comment:
          Ella is for occasional use and is not to be used as a regular contraceptive
          method. As such, the drug is not recommended for repeated use in the same
          menstrual cycle. The safety and efficacy of repeat use within the same cycle has
          not been evaluated. A single dose of ella does not appear to result in serious
          adverse events.

          2.5 Summary of Presubmission Regulatory Activity Related to Submission
          A pre-NDA meeting was held with the Applicant on January 29, 2015. The following
          items, among others, were discussed:
              x New dosing regimen
              x Proposal to have                             (b) (4)

              x Use up to (b)
                            (4)
                                days’ gestation
              x Change in the interval between Mifeprex and misoprostol administration to 24-48
                 hours
              x Revision of the labeled time to expulsion after misoprostol is administered
              x Use of the term “                            (b) (4) in the approval and label to

                 describe who may obtain and dispense Mifeprex
              x Deletion of “under Federal law” in the Prescriber’s Agreement
              x PREA requirements
              x Regulatory pathway for approval

          2.6 Other Relevant Background Information
          Since the approval in France and China in 1988, mifepristone for MAB is currently
          approved in 62 countries globally4; see the list and dates of approval in Appendix 9.7.

          Prior to the Mifeprex approval by the FDA, mifepristone had also been approved in the
          UK in 1991. In the UK, the current therapeutic indications include:
              x Medical alternative to surgical termination of intrauterine pregnancy up to 63
                  days gestation based on the first day of the last menstrual period
              x Softening and dilatation of the cervix uteri prior to mechanical cervical dilatation
                  for pregnancy termination during the first trimester

          4
           Gynuity website, www.gynuity.org, Medical Abortion in Developing Countries- List of Mifepristone
          Approvals.



                                                                                                              11

                                                                                                      FDA 0538
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 14 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

               x   For use with prostaglandin analogues for termination of pregnancy for medical
                   reasons beyond the first trimester
               x   Labour induction in foetal death in utero5

          The estimated cumulative use of Mifeprex in the US since the 2000 approval is 2.5
          million uses. Estimated global occurence of MAB and SAB combined was 43.8 million
          abortionsin 2008 (Guttmacher Institute data)6. MAB has been increasingly used as its
          efficacy and safety have become well-established by both research and experience,
          and serious complications have proven to be extremely rare. 7 Medical abortion
          comprises 16.5% of all abortions in the US, 25.2% of all abortions at or before 9 weeks
          of gestation1, and based on data from 40 reporting areas sending data to the CDC,
          30.8% of all abortions at or before 8 weeks gestation (2012 data).8 In 2011,
          approximately 239,400 medical abortions were performed, which was a 20% increase
          from 2008 data.9 Data show that in the most recently reported 12 months (September
          29, 2014-September 28, 2015),          (b) (4) Mifeprex tablets were distributed in the US

          (NDA 20687 SD # 650, Annual Report-15, submitted October 09, 2015). Further, the
          vast majority of practitioners in the US who provide medical abortion services use a
          regimen other than the FDA-approved one. In 2008, Wiegerinck et al published a
          survey of members of the National Abortion Federation which showed that only 4% of
          facilities were using the current FDA-approved regimen.10

          It is noteworthy that ten years ago, the combination of mifepristone and misoprostol for
          medical abortion was included on the World Health Organization (WHO) Model list of
          Essential Medicines for termination of pregnancy where legal and acceptable, up to 9
          weeks of gestation.11 Several other national and international organizations have also
          endorsed the safe use of medical abortion up to 9 and 10 weeks of gestation. This topic
          will be discussed thoroughly in the Efficacy and Safety Sections.
          5
           Mifegyne Summary of Product Characteristics. Exelgyn Laboratories- June 2013.
          https://www.medicines.org.uk/emc/medicine/617
          6
           Sedgh G et al., Induced abortion: incidence and trends worldwide from 1995 to 2008. Lancet,
          2012;379:625-32.
          7
           Cleland K, Smith N. Aligning mifepristone regulation with evidence: driving policy change using 15 years
          of excellent safety data. Contraception 2015;92:179-81.
          8
           Pazol K, Creanga AA, Zane SB, Burley KD, Jamieson DJ. Abortion surveillance--United States, Centers
          for Disease Control and Prevention (CDC). MMWR Surveill Summ 2012;61(SS-8):1–44 and Surveillance
          Summaries Nov 27, 2015; 64(SS10);1-40.
          9
           Jones RK, Jerman J. Abortion incidence and service availability in the United States, 2011. Perspectives
          on Sexual and Reproductive Health 2014;46(1):3-14.doi10.1363/46e0414.
          10
            Wiegerinck MMJ, Jones HE, O’Connell, K, Lichtenberg ES, Paul M, Westhoff CL. Medical abortion
          practices: a survey of National Abortion Federation members in the United States. Contraception
          2008;78:486-491.
          11
            World Health Organization April 2015 Model Lists of Essential Medicines Available online at
          http://www.who.int/medicines/publications/essentialmedicines/en/.


                                                                                                                12

                                                                                                       FDA 0539
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 15 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex


          MAB is a choice that women have available in many areas, especially urban, in the US,
          although it should be noted that some geographical areas in the US have very limited
          availability of both the surgical and medical options or even one option for early
          pregnancy termination.

          The primary advantages of having a MAB compared to a surgical abortion (SAB) are
          the following:
             x Limited or no anesthesia
             x Limited likelihood of any surgical intervention

          Reviewer’s Comment:
          A very small number of physicians currently provide early medical terminations.
          In the most recent REMS update from the Applicant (stamp date June 3, 2015), the
          cumulative number of certified prescribers since 2000 is only    (b) (4) . Between

          May 1, 2012 and April 30, 2015, the number of new prescribers was (b) (4) and the
          number of prescribers ordering Mifeprex was (b) (4) during this 3-year period. The
          number of healthcare providers that are performing early SAB is not documented.


          3 Ethics and Good Clinical Practices
          3.1 Submission Quality and Integrity
          Because this submission did not rely on datasets from any of the clinical trials, no FDA
          inspections were performed at clinical sites. The authors of the numerous articles,
          however, have published widely in peer-reviewed medical journals.

          3.2 Compliance with Good Clinical Practices
          This submission relies on findings from the published medical literature. The majority of
          the publications included a statement that the study was conducted under institutional
          review board (IRB) or Ethical Review Committee approval and the women gave
          informed consent.

          3.3 Financial Disclosures
          None were submitted or required.




                                                                                                 13

                                                                                         FDA 0540
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 16 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          4 Significant Efficacy/Safety Issues Related to Other Review
            Disciplines
          4.1 Chemistry Manufacturing and Controls (CMC)
          On March 10, 2016, a separate supplement approved the packaging of a single 200 mg
          tablet of mifepristone compared to the current 3 tablets in a blister pack. Each packet
          will have an individual barcode.

          Reviewer comment:
          The approval of single tablet packaging should make recording the barcode of
          the mifepristone tablet in the patient record (as provided in the REMS) easier as
          the new proposed dosing regimen uses only one 200 mg mifepristone tablet
          compared to the previously approved regimen of three tablets.

                              , reviewed the PLR conversion of the label. Her review, dated
                            (b) (6)

          January 11, 2016 states the following:
                “No changes have been made in the approved chemistry, manufacturing and
                controls. The approved 200 mg tablet will be used. This review evaluates the
                PLR conversion of the labeling. Sections 3, 11, and 16 of the PLR labeling, and
                the Highlights of Prescribing Information, have been evaluated from a chemistry
                perspective.

                  Overall Evaluation: Acceptable. The labeling provided in Section 3, Section 11,
                  and Section 16, and the Highlights of Prescribing Information, is identical in
                  content to the approved information. The PLR conversion labeling, therefore, is
                  acceptable from a chemistry perspective. The PLR label also corresponds to the
                  content and format required in 21 CFR 201.57.

          Reviewer comment:
          We agree with the conclusions in the CMC review of the PLR conversion of the
          label.

          4.2 Clinical Microbiology
          The chemistry (CMC) reviewers determined that a microbiology review was not needed
          for this efficacy supplement.

          4.3 Preclinical Pharmacology/Toxicology
          Please refer to the Pharmacology/Toxicology review by                       (b) (6) , dated

          March 2, 2016. No preclinical data were submitted for this efficacy supplement.The
          reviewer’s only recommendations were labeling changes. His comments were conveyed
          to the Sponsor.



                                                                                                  14

                                                                                          FDA 0541
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 17 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Per               (b) (6)   review, the supplement is approvable from a Pharmacology/Toxicology
          standpoint.

          4.4 Clinical Pharmacology
          The Clinical Pharmacology review by                       (b) (6) concluded with the

          following recommendation:
                 “                                 (b) (6) ,                              (b) (6) has

                 reviewed the available clinical pharmacology information in relation to the newly
                 proposed regimen for Mifeprex®. We find the application to be acceptable from a
                 Clinical Pharmacology perspective, provided that an agreement on the language
                 in the package insert is reached between the Sponsor and the Division.”

                  No postmarketing commitments or requirement are recommended.

          4.4.1 Mechanism of Action
          The original approved label states:
                “The anti-progestational activity of mifepristone results from competitive
                interaction with progesterone at progesterone-receptor sites. Based on studies
                with various oral doses in several animal species (mouse, rat, rabbit, and
                monkey), the compound inhibits the activity of endogenous or exogenous
                progesterone. The termination of pregnancy results.
                   …..During pregnancy, the compound sensitizes the myometrium to the
                  contraction-inducing activity of prostaglandins.”

          4.4.2 Pharmacodynamics
          No new studies were submitted with this Application. See the original approved label.

          4.4.3 Pharmacokinetics
                      review states the following:
                  (b) (6)


              The pharmacokinetics (PK) of 200 mg mifepristone tablet has not been
              characterized in women. However, the PK data of 200 mg mifepristone tablet in
              men are available (1996 study): the mean maximum concentration (Cmax) (±
              standard error) = 1.77 (±0.23) mg/L, the mean time to reach Cmax (Tmax) = 0.81
              (±0.16) hour, and the mean area-under-the curve (AUC) = 25.8 (±2.2) mgh/L. While
              the effects of sex on the disposition of mifepristone have not been evaluated using
              Mifeprex®, no sex differences in PK of mifepristone were seen with 300 mg
              mifepristone in a different NDA review (KorlymTM, NDA 202107, Clinical
              Pharmacology review). Therefore, Section 12.3 of the proposed label in a PLR
              format should include the available PK data of mifepristone 200 mg tablet.

              Cytochrome P450 3A4 (CYP3A4) plays an important role in the metabolism of
              mifepristone. Therefore, concomitant intake of CYP3A4 inducers with mifepristone

                                                                                                       15

                                                                                               FDA 0542
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 18 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

               is anticipated to have a significant effect on the disposition of mifepristone.
               However, the Sponsor did not conduct any in vivo studies to evaluate the effect of
               CYP3A4 inducers on the PK of Mifeprex®. Although the lowest effective therapeutic
               margin of mifepristone for termination of pregnancy has been not characterized
               clearly, the use of misoprostol in the regimen for Mifeprex® contributes to efficacy for
               inducing termination of pregnancy. In addition, concomitant intake of CYP3A4
               inducers does not appear to affect the systemic exposure of misoprostol. In the
               proposed new regimen, another dose of misoprostol can be administered following
               day 7 to 14 of post-treatment of mifepristone if termination of pregnancy does not
               occur.

               In summary, the contribution of misoprostol in termination of pregnancy and
               additional dosing option of misoprostol may compensate the possibly diminished
               efficacy of Mifeprex® in the users of CYP3A4 inducers. However, the labeling
               information should include the practical clinical guidance for the subject who has
               been exposed to CYP3A4 inducers.

          Reviewers comments:
            x We agree with the Clinical Pharmacology conclusions and
               recommendations made by               (b) (6) .




               x   Within the last 10 years, administration of oral mifepristone followed by
                   buccal misoprostol for early medical abortion has become the standard of
                   care for MAB in many countries, including the US. This is based on 1) the
                   PK profile of different doses and routes of administration for misoprostol,
                   and 2) many clinical trials comparing the efficacy and safety of different
                   dosing regimens.

               From Chen and Creinin (2015)12:
                  “With buccal administration, misoprostol is held in the buccal pouch
                  between the teeth and gums for 30 minutes before swallowing any
                  remaining tablets. Buccal misoprostol is slowly absorbed, unlike oral
                  misoprostol, which is rapidly absorbed and undergoes extensive first-pass
                  metabolism. After a dose of oral misoprostol, plasma misoprostol acid
                  levels peak quickly at 30 minutes and decrease rapidly by 120 minutes. In
                  contrast, after buccal administration, plasma misoprostol acid levels rise
                  gradually to peak concentration after a median time of 75 minutes and fall
                  slowly over several hours.”



          12
           Chen MJ, Creinin MD. Mifepristone with Buccal Misoprostol for Medical Abortion Obstet Gynecol: a
          Systematic Review. Obstet Gynecol 2015;126(1):12-21.



                                                                                                              16

                                                                                                   FDA 0543
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 19 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

              The PK profile of vaginal misoprostol is very similar to that of buccal
              misoprostol. These pharmacological differences between vaginal and buccal
              misoprostol do not have a clinically meaningful effect on the efficacy at
              different gestational weeks and the adverse event profile for the combination
              of mifepristone and misoprostol for early medical abortion. Those routes with
              rapid and significant absorption (e.g., sublingual) also have high efficacy
              (ACOG Bulletin1). This review, however, focuses primarily on the new dosing
              regimen proposed by the Applicant with some supportive data from studies
              that used vaginal and sublingual misoprostol.


          5 Sources of Clinical Data
          5.1 Tables of Studies/Clinical Trials
          There were many studies that provided data for this NDA review. The original US trial
          that was reviewed for the Mifeprex approval in 2000 was performed over 20 years ago
          in 1994-95. Subsequently, there has been 20 years of experience with MAB, guidelines
          from professional organizations here and abroad, and clinical trials that have been
          published in the peer-reviewed medical literature. This review focuses on the
          information submitted by the Applicant for the change in the dosing regimen and follow-
          up.

          For a complete list of all sources of information, see the extensive list of references in
          Appendix 9.6 at the end of this review.




                                                                                                       17

                                                                                            FDA 0544
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 20 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 1: List of Major Studies Reviewed
                    USA                                 International
                               13                                   14,
                    Gatter 2015 , retrospective         Louie 2014        Azerbaijan,
                                                        prospective
                                15                                 16,
                    Ireland 2015 , retrospective        Ngoc 2014         Vietnam, prospective
                                   17                                      18
                    Chong, 2015 , prospective single-   Raymond 2013 , International,
                    arm                                 including US, retrospective
                                    19                                      20
                    Winikoff 2012 , prospective         Goldstone 2012 , Australia,
                                                        retrospective
                                    21                                    22
                    Perriera 2010 , prospective         Boersma 2011 , Curacao,
                                                        prospective
                                                                           24,
                    Winikoff 2008 , RCT*
                                    23                  Middleton 2005           prospective
                                25,                               26
                    Creinin 2007         prospective    Spitz 1998 , single arm trial


          13
            Gatter M, Cleland K, Nucatola DL. Efficacy and safety of medical abortion using mifepristone and
          buccal misoprostol through 63 days. Contraception 2015; 91:269-273.
          14
           Louie KS, Tsereteli T, Chong E, Ailyeva F, Rzayeva G, Winikoff B. Acceptability and feasibility of
          mifepristone medical abortion in the early first trimester in Azerbaijan. Eur J Contracept Reprod Health
          Care 2014;19(6):457-464.
          15
            Ireland LD, Gatter M, Chen AY. Medical compared with surgical abortion for effective pregnancy
          termination in the first trimester. Obstet Gynecol 2015;126:22-8.
          16
            Ngoc NTN, et al. Acceptability and feasibility of phone follow-up after early medical abortion in Vietnam:
          A randomized controlled trial. Obstet Gynecol 2014;123:88-95.
          17
            Chong E, Frye LJ, Castle J, Dean G, Kuehl L, Winikoff B. A prospective, non-randomized study of
          home use of mifepristone for medical abortion in the US. Contraception 2015;92:215-291.
          18
            Raymond EG, et al. First-trimester medical abortion with mifepristone 200 mg and misoprostol: a
          systematic review. Contraception 2013;87(1):26-37.
          19
            Winikoff B, Dzuba IG, Chong E, et al. Extending outpatient medical abortion services through 70 days
          of gestational age. Obstet Gynecol 2012;120:1070-6.
          20
            Goldstone P, Michelson J, Williamson E. Early medical abortion using low-dose mifepristone followed
          by buccal misoprostol: A large Australian observational study. Med J Austral 2012; 197: 282-6.
          21
            Perriera LK, Reeves MF, Chen BA, Hohmann HL, Hayes J, Creinin MD. Feasibility of telephone follow-
          up after medical abortion. Contraception 2010;81:143-149.
          22
            Boersma AA, Meyboom-de Jong B, Kleiverda G. Mifepristone followed by home administration of
          buccal misoprostol for medical abortion up to 70 days of amenorrhoea in a general practice in Curacao.
          Eur J Contracept Reprod Health Care 2011;16:61-6.
          23
            Winikoff B, Dzuba IG, Creinin MD, Crowden WA, Goldberg AB, Gonzales J, Howe M, Moskowitz J,
          Prine L, Shannon CS. Two distinct oral routes of misoprostol in mifepristone medical abortion: a
          randomized controlled trial. Obstet Gynecol 2008;112(6):1303-1310.
          24
             Middleton T, et al. Randomized trial of mifepristone and buccal or vaginal misoprostol for abortion
          through 56 days of last menstrual period. Contraception 2005;72:328-32.
          25
               Creinin MD, Schreiber CA, Bednarek P, Lintu H, Wagner MS, Meyn LA. Medical Abortion at the Same


                                                                                                                     18

                                                                                                         FDA 0545
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 21 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                  Source: compiled by clinical reviewers. *Randomized controlled trial.


          Reviewer’s comment:
          Table 1 above lists the major studies and review articles covering over 45,000
          women who had an early MAB through 70 days gestation. Both retrospective and
          prospective studies were found to be valuable for this review. There are
          additional studies submitted by the Applicant that are not quoted or reviewed
          primarily because they did not use a dosing regimen relevant to that proposed by
          the Applicant or did not contain information pertinent to the other requested
          changes (e.g., less restrictive follow-up requirements or gestations through 70
          days) in the NDA supplement. In some cases, studies that used variants of the
          proposed regimen were considered because PK, PD and clinical data indicate the
          relevance of data on vaginally-administered misoprostol, and because lower
          doses and certain other routes of administration of misoprostol are expected to
          have lower or similar levels of effectiveness.

          5.1.1 Submissions during the Review Process
          During the course of the review, the Applicant submitted additional supportive articles
          from the peer-reviewed medical literature, and provided more detailed data from
          previously submitted articles based on direct communication with the authors. Further,
          the Applicant submitted changes to some of the original proposals. Below in Table 2 is
          a list of the clinical submissions to the NDA after the initial submission dated May 18,
          2015.




          Time (MAST Study Trial Group). Mifepristone and misoprostol administered simultaneously versus 24
          hours apart for abortion a randomized controlled trial. Obstet Gynecol 2007;109:885-894.
          26
           Spitz IM, et al. Early Pregnancy Termination with Mifepristone and Misoprostol in the United States.
          NEJM 1998;338(18):1241-47.




                                                                                                                  19

                                                                                                       FDA 0546
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 22 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 2 Clinical Submissions during the Course of the Review
          Item                                                   Submission Type, Date
          Additional supportive articles                         Amendment # 3, dated 9/23/2015
          More detailed data from previously                     Amendment # 4, dated 10/13/2015
          submitted articles                                     Amendment # 5, dated 11/16/2015
                                                                 Amendment # 6, dated 12/8/2015
          Additional supportive documents on patient Follow-up to 1/27/2016 teleconference,
          counseling                                 dated 2/2/2016
          Additional supportive articles                         Amendment # 8, dated 2/25/2016
                                                 Proposed Additional Changes
          REMS amendment, Revised REMS                           Amendment # 2, dated 7/16/2015
          Supporting Document
          Additional supportive articles
          REMS modification                                      Dated 11/4/2015
          Labeling:       (b) (4)   Indication Statement         Amendment # 4, dated 10/13/2015
          Labeling changes:         (b) (4)   the proposed new   Follow-up to 1/27/2016 teleconference,
          dosage regimen                              (b) (4)    dated 2/15/2016, Also in Amendment # 9,
                                                                 dated 2/25/2016

          Labeling: changes to Sections 2.4, 5.2, 6.1, Amendment # 7, dated 2/23/2016
          7, 8.1, 8.2, 8.6, 12.3, 14
          Labeling changes: revise indication                    Amendment # 9, dated 2/25/2016
          statement to state “through 70 days
          gestation
          Labeling: changes to Sections 2.3, 6.1 and             Amendment # 10, dated 3/17/2016
          14
          REMS documents                                         Amendment #11, dated 3/21/2016
          Source: Reviewer table.

          5.2 Review Strategy
          This is a joint review by two medical officers:                        (b) (6) reviewed the

          efficacy data and                            (b) (6) reviewed safety data and related issues.

          Other sections are jointly completed.

          Within the last 10 years, use of buccal misoprostol with mifepristone for MAB has
          become commonplace. However, the published literature did not contain abundant
          information about medical abortion outcomes with buccal misoprostol at the time of the

                                                                                                      20

                                                                                               FDA 0547
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 23 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          original NDA review. In this review, we summarize clinical outcomes and adverse
          effects of medical abortion regimens consisting of oral mifepristone 200 mg followed in
          24-48 hours by buccal misoprostol 800 mcg in pregnancies through 70 days of
          gestation.


          5.2.1 Discussion of Individual Studies/Clinical Trials
          Information and findings from individual clinical trials and reviews in the published
          medical literature, websites, the Applicant and other sources are discussed in different
          sections throughout this review. As acknowledged during pre-submission discussions
          between the Applicant and          (b) (6) and as is typical for literature-based submissions,

          original datasets from the trials that are cited were not available for submission in this
          supplement.


          6 Review of Efficacy
          Efficacy Summary
          This summary lists the final conclusions based on review of the data. Not all of
          the conclusions, regarding covariates such as ethnicity, parity, previous abortion,
          are specifically addressed in labeling, but the reviewers believe that it is
          important to show that we evaluated many different aspects and potential risk
          factors for safe and effective MAB:
              x   Medical termination of pregnancies through 70 days gestation is safe and
                  effective and should be approved using the new proposed regimen.
              x   The original approved dosing regimen remains safe and effective but the new
                  proposed dosing regimen is effective and should be approved for use in
                  gestations through 70 days (10 weeks) gestation.
              x   2015 Chen-Creinin review12 of over 33,800 MABs concluded that regimens with a
                  24-hour time interval between mifepristone and buccal misoprostol administration
                  are slightly less effective (94.2% success) compared to those with a 24-48-hour
                  interval (96.8% success).
              x   2013 Raymond review18 of over 45,500 MABs using oral mifepristone 200 mg
                  and various misoprostol doses concluded that the effectiveness decreases when:
                     o misoprostol is taken orally compared to the three other routes of
                        administration (buccal, sublingual, or vaginal)
                     o the gestational age increases
                     o the mifepristone-misoprostol interval is less than 24 hours
                     o the total misoprostol dose is 400 mcg or less

              x   Efficacy in the adolescent population is the same or slightly better compared to
                  non-adolescent women.

                                                                                                       21

                                                                                               FDA 0548
Reference ID: 3909590
Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 24 of 109




                                                              FDA 0549
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 25 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                                                                                                   (b) (4)

                                                                     .

          These requests were thoroughly reviewed by the Agency and we believe the product is
          safe and effective for the indication, which reads:
                “Mifeprex is indicated, in a regimen with misoprostol, for the medical termination
                of intrauterine pregnancy through 70 days gestation.”

          6.1.1 Methods
          There were numerous articles from the peer-reviewed medical literature that were
          submitted by the Applicant. Articles were also cited in three letters sent to CDER
          Center Director Janet Woodcock, MD from 1) ACOG, 2) a group of academic
          professionals and women's health non-profit organizations, and 3) thirty professional
          and academic organizations, all of which requested changes to the Mifeprex labeling
          and REMS. All relevant publications cited in those three letters were also submitted by
          the Applicant for our review. The articles and sources of data used for this review are
          listed in the Reference List in Appendix 9.6 at the end of this review.

          The various studies noted in the articles had slightly different designs, inclusion criteria,
          dosing regimens and endpoints for safety and efficacy. The review focus is on clinical
          trials and follow-up methods for early medical abortion, including gestations through 70
          days (10 weeks).

          6.1.2 Demographics
          Many of the trials were randomized and some were blinded to the actual dose of the two
          drugs that were administered. The route of misoprostol administration could not be
          easily blinded. Although there may have been some small differences in the
          demographic data for the different arms, it is doubtful that demographic differences such
          as race or ethnicity are clinically meaningful in relation to the safety and efficacy of
          medical abortion.

          6.1.3 Subject Disposition
          Most of the studies noted the number of women who were lost to follow-up and did not
          count them in the efficacy analysis. All women with any available safety data were
          included in the safety analyses. See Safety Section for further discussion.

          6.1.4 Analysis of Primary Endpoint(s)
          The studies analyzed for data used in this NDA review almost universally defined their
          primary efficacy endpoint as expulsion of the pregnancy from the uterus without need
          for any surgical evacuation or procedure for any reason (including patient request).




                                                                                                       23

                                                                                             FDA 0550
Reference ID: 3909590
Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 26 of 109




                                                              FDA 0551
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 27 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                 4. Option that a repeat dose of misoprostol may be used if needed for women
                    using the new proposed dosing regimen

                 5. Follow-up timing and methods: follow-up is needed at 7-14 days after
                    Mifeprex administration; the specific nature and timing of the follow-up to
                    be agreed upon by the                             (b) (4) and patient. The

                    current approved label states: “Patients will return for a follow-up visit
                    approximately 14 days after the administration of Mifeprex.”

          Discussion and analysis of the data supporting the five changes follows in five individual
          sections.

          1. Proposal of a new dosing regimen that:
             1) decreases the oral dose of Mifeprex from 600 mg to 200 mg orally,
             2) increases the misoprostol dose from 400 mcg orally to 800 mcg
             misoprostol administered buccally, and
             3) revises the interval between Mifeprex and misoprostol dosing from 48 hours
             to “24-48 hours.”
                                                                                                                (b) (4)




                      .

          Background on some dosing data and US practices:
          There is ample medical evidence that the currently approved dose regimen (oral
          mifepristone 600 mg followed 2 days later with oral misoprostol 400 mcg) is safe and
          efficacious up to 49 days gestation. It was approved in September 2000 based on the
          US clinical trial of 1994-95 and two French trials. After 1995, however, more studies
          gradually became available using lower doses of mifepristone and different doses and
          routes of administration for misoprostol. These newer data were not submitted to or
          considered in the original NDA review. Studies also showed that with lower doses (<
          600 mg) of oral mifepristone followed by oral misoprostol 400 mcg, the treatment
          success rate is greater than 95% up to 49 days gestation.

          It is difficult to tell how many MABs in the US actually used the FDA-approved dosing
          regimen following the 2000 approval. It is clear that many clinics and individual
          practitioners did not. For example, from 2001 to March 2006, Planned Parenthood
          Federation of America (PPFA) health centers throughout the United States provided
          medical abortions principally using a regimen of oral mifepristone 200 mg, followed 24–
          48 hours later by 800 mcg misoprostol administered vaginally at home.27 Of note,
          PPFA has been and continues to be the largest provider of MAB services in the US.

          27
               Fjerstad M, Sivin I, Lichtenberg ES, Trussell J, Cleland K, Cullins V. Effectiveness of medical abortion


                                                                                                                          25

                                                                                                            FDA 0552
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 28 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Reviewer’s comment:
          The 2009 Fjerstad article28 states that PPFA was a federation of 97 independent
          local affiliates operating 880 health centers throughout the US; roughly 300 of
          those centers provided medical abortion. So, within one year of the FDA Mifeprex
          approval, PPFA was using a dosing regimen (actual doses and routes of
          administration) very similar to that proposed in this efficacy supplement.

          Meanwhile, from September 2003 to June 2005, there were four fatalities in the US and
          one in August 2001 in a Canadian clinical trial, all due to a sudden and rapid sepsis
          secondary to the bacteria Clostridium sordellii. The five cases were with early MAB (all
          around 7 weeks gestation) in women who had used 800 mcg vaginal misoprostol. By
          late March 2006, consideration of these fatal uterine infections led PPFA to 1) change
          the route of administration of the 800 mcg misoprostol from vaginal to buccal (or, much
          less commonly, oral) and 2) employ additional measures (sexually transmitted infection
          [STI] testing and treatment if positive, or use of prophylactic antibiotics) to minimize the
          risk of subsequent serious uterine infections. In July 2007, PPFA began requiring
          routine treatment with antibiotics for all medical abortions at their health centers.28

          Reviewer’s comment:
          As stated in currently approved labeling “No causal relationship between the use
          of Mifeprex and misoprostol and these events [serious and sometimes fatal
          infections and bleeding] has been established.” There is no clear evidence that
          the vaginal use of misoprostol causes infection, and no causal association has
          been identified between the cases of sepsis and vaginal administration of
          misoprostol. While labeling was revised in November 2004 and July 2005 to
          recommend that providers have a high index of suspicion in order to rule out
          serious infection and sepsis, the Agency did not consider there was sufficient
          evidence to justify recommending prophylactic antibiotics.

          A 2006 article showed that in pregnancies greater than 49 days gestation, compared to
          oral administration of misoprostol, the bioavailability and efficacy with use of misoprostol
          is increased by vaginal, sublingual and buccal administration, avoiding first-pass
          metabolism by the liver.29 Furthermore, a 2009 review of MAB30 noted that:
                    “Consistent with other kinetic studies, clinical trials have demonstrated no change
                    in efficacy when mifepristone doses are reduced from 600 to 200 mg. Multiple


          with mifepristone and buccal misoprostol through 59 gestational days. Contraception 2009;80:282-6.
          28
           Fjerstad M, Trussell J, et al. Rates of serious infection after changes in regimens for medical abortion.
          NEJM 2009;361:145-51.
          29
            Fiala C, Gemzell-Danielsson K. Review of medical abortion using mifepristone in combination with
          prostaglandin analogue. Contraception 2006;74:66-86.
          30
               Bartz B, Goldberg A. Medical Abortion. Clin Obstet and Gyn 2009; 52:140-50.



                                                                                                                   26

                                                                                                         FDA 0553
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 29 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                  clinical studies, including a 2004 Cochrane meta-analysis, reported that a
                  regimen of 200 mg of oral mifepristone followed 24 to 48 hours later by 800 mcg
                  of vaginal misoprostol results in complete abortion in 96% of cases at gestations
                  of up to 63 days and that increasing the mifepristone dose to 600 mg does not
                  improve efficacy.”

          In a 2010 review article covering 25 years of the clinical development of mifepristone
          followed by a prostaglandin for MAB, Spitz31 noted similar conclusions:
                  “In the US, most investigators administer 200 mg rather than 600 mg
                  mifepristone as many trials have shown equivalent results with these two dose
                  schedules. A recent meta-analysis of four randomized controlled trials compared
                  the two dose regimens. Endpoints were complete abortion, continuing
                  pregnancy and side effects. The two doses [600 v. 200 mg mifepristone] result in
                  similar rates of complete abortion with no difference in adverse events.”

          Another change in clinical practice was related to the labeling stipulation that women
          return to the clinic/office two days after Mifeprex was administered to take the
          misoprostol dose. Many experts involved with termination of early pregnancies also
          advocated misoprostol self-administration at home to mitigate the time, travel and
          inconvenience of this additional visit.

          In the US, the American College of Obstetricians and Gynecologists (ACOG), National
          Abortion Federation32, and PPFA currently all endorse the lower oral dose of
          mifepristone followed in 24-48 hours with misoprostol. According to the 2014 ACOG
          Practice Bulletin, the misoprostol route of administration may be oral, buccal, sublingual
          or vaginal; sublingual administration, however, has a more rapid absorption resulting in
          a higher incidence of adverse side effects.1

          European practice:
          In December 2011, the International Federation of Obstetrics and Gynaecology (FIGO)
          published revised guidelines for the use of mifepristone and misoprostol for MAB up to
          63 days, 64-84 days, and after 84 days (12 weeks) gestation.33 The FIGO
          recommended regimens using 200 mg of oral mifepristone followed by 800 mcg of
          misoprostol administered vaginally, buccally, or sublingually. Up to 57-63 days
          gestational age, misoprostol is taken 24-48 hours after mifepristone. Per the review of
          data available to them, FIGO decided additional doses of 400 mcg misoprostol may be


          31
             Spitz IM. Mifepristone: where do we come from and where are we going? Clinical development over a
          quarter of a century. Contraception 2010;82:442–52.
          32
             National Abortion Federation Guidelines 2015.
          33
           Faundes A. The combination of mifepristone and misoprostol for the termination of pregnancy. Int J
          Gynecol Obstet 2011;115:1-4.



                                                                                                                27

                                                                                                     FDA 0554
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 30 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          safely used depending on gestational age, and these combinations result in a complete
          termination in more than 95% of cases.

          Similar guidelines using either vaginal, buccal, or sublingual misoprostol are endorsed
          by the World Health Organization (WHO), the United Kingdom Royal College of
          Obstetricians and Gynecologists34, and a recent Cochrane Review (2011, Issue11).35

          Reviewer’s Comment:
          From the above discussion, it is clear that the standard of care in the US for early
          MAB has deviated from the FDA-approved dosing regimen. PPFA provides the
          largest number of medical abortions each year in the US and as early as 2001,
          was already using the regimen of 200 mg oral mifepristone followed 24-48 hours
          later by 800 mcg vaginal misoprostol.

          There are a large number of studies and reviews that support the efficacy of the
          proposed new dose regimen through 63-70 days gestation. Efficacy was defined in
          these studies as a complete expulsion of the pregnancy without need for surgical
          intervention for any reason during the follow up period. The 2015 review by Chen and
          Creinin summarized clinical outcomes and adverse effects from 20 MAB studies
          including a total of 33,846 women using regimens consisting of 200 mg oral
          mifepristone followed by buccal misoprostol through 70 days gestation. All studies
          except two used 800 mcg misoprostol. Two studies (827 women) used 400 mcg buccal
          misoprostol. Six studies used a 24-hour time interval between mifepristone and buccal
          misoprostol administration and 14 used a 24-48 hour window for the dosing interval.
          The table below lists the 15 studies using the proposed doses (200 mg plus 800 mcg)
          with a 24-48 hour dosing interval.




          34
            Royal College of Obstetricians and Gynaecologists. The care of women requesting induced abortion:
          evidence-based clinical guideline Number 7. 3rd ed. London (UK):RCOG Press 2011.
          35
            Kulier R, Kapp N, et al. Medical methods for first trimester abortion (Review). The Cochrane Library
          2011, Issue 11:1-126.


                                                                                                                   28

                                                                                                        FDA 0555
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 31 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 3: Efficacy- Mifepristone 200 mg with Buccal Misoprostol 800 mcg 24-48
          Hours Later - US Studies
               Study &Year                 Design,          Gestation   M-M Interval    Evaluable       Success - no
                                           Location        (maximum        (hrs)       Subjects (N)   intervention (%)
                                                             days)
                                 24
         Middleton 2005                    Prospective        56           24-48           216             94.9
         US
                            23
         Winikoff 2008                     Prospective        63           24-36           421             96.2
         US
                            27
         Fjerstad 2009                     Retrospective      59           24-48          1,349            98.3
         US
                                 36
         Grossman 2011                     Prospective        63           24-48           449         Clinic: 96.9%
         US - Clinic Mife v.                                                                          Telemed: 98.7%
         Tele-med
                            19
         Winikoff 2012                US   Prospective       57-70         24-48           629             93.2
                       13
         Gatter 2015                       Retrospective      63           24-48         13,373            97.7
         US
                       17
         Chong 2015                   US   Prospective        63           24-48           357             96.7
                TOTALS                       7 Studies     56-70 days    24-48 hr        16,794            97.4
          Source: Modified from Table 3, page 14-15, Chen-Creinin 2015 Review and submitted articles. All
          subjects had 200 mg oral mifepristone followed by 800 mcg buccal misoprostol.
          Success percentages calculated by clinical reviewer.




          36
           Grossman D, Grindlay K, Buchacker T, Lane K, Blanchard K. Effectivenesss and acceptability of
          medical abortion provided thorugh telemedicine. Obstet Gynecol 2011;118:296-303.


                                                                                                               29

                                                                                                       FDA 0556
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 32 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 4: Efficacy- Mifepristone 200 mg with Buccal Misoprostol 800 mcg 24-48
          Hours Later- Non- US Studies
         Study &Year/Country                     Design,          Gestation   M-M Interval    Evaluable       Success - no
                                                 Location        (maximum)       (hrs)       Subjects (N)   intervention (%)
                      37
         Alam 2013                               Prospective        63            24             629             92.7
         Bangladesh
                          70
         Blum 2012                               Prospective        63            24             210             92.9
                                    22
         Boersma 2011                            Prospective        70           24-48           307             97.7
         Curacao
                      38
         Chai 2013         Hong Kong             Prospective        63            48             45              95.6
                               39
         Dahiya 2012                India        Prospective        50            24             50               92
                           40
         Chong 2012                              Prospective        63           36-48           560             96.4
         Georgia, Vietnam
                     41
         Giri 2011                       Nepal   Prospective        63            24             95              93.6
                                     20
         Goldstone 2012                          Retrospective      63           24-48         11,155            96.5
         Australia
                          14
         Louie 2014                              Prospective        63           24-48           863             97.3
         Azerbaijan
                     42
         Ngo 2012                        China   Retrospective      63           36-48           167             91.0
                          43
         Ngoc 2011                  Vietnam      Prospective        63            24             201             96.5
                          16
         Ngoc 2014                  Vietnam      Prospective        63           24-48          1,371            94.7
                                         85
         Olavarietta 2015                        Prospective        70            24             884             98.2
         Mexico
                      44
         Pena 2014                  Mexico       Prospective        70           24-48           971             97.3

          37
             Alam A, Bracken H et al. Acceptability and Feasibility of Mifepristone-Misoprostol for Menstrual
          Regulation in Bangladesh. Intnational Persp on Sexual and Reprod Health 2013;39(2):79-87.
          38
             Chai J, Wong CY, Ho PC. A randomized clinical trial comparing the short-term side effects of
          sublingual and buccal routes of misoprostol administration for medical abortions up to 63 days’ gestation.
          Contraception 2013;87:480-5.
          39
             Dahiya K, Ahuja K, Dhingra A et al. Efficacy and safety of mifepristone and buccal misoprostol versus
          buccal misoprostol alone for medical abortion. Arch Gynecol Obstet 2012; 285: 1055-8
          40
             Chong E, Tsereteli T, Nguyen NN, Winikoff B. A randomized controlled trial of different buccal
          misoprostol doses in mifepristone medical abortion. Contraception 2012;86:251-6.
          41
             Giri A, Tuladhar H et al. Prospective study of medical abortion in Nepal Medical College- a one year
          experience. Nepal Medical Coll J 2011;13(3):213-15.
          42
             Ngo TD, Park MH, Xiao Y. Comparing the WHO versus China recommended protocol for first trimester
          medical abortion: a retrospective analysis. Int J Womens Health 2012;4:123-7.
          43
             Ngoc NTN, et al. Comparing two early medical abortion regimens: mifepristone+misoprostol vs.
          misoprostol alone. Contraception 2011;83:410-17.
          44
             Pena M, Dzuba IG, Smith PS, et al. Efficacy and acceptability of a mifepristone-misoprostol combined


                                                                                                                       30

                                                                                                             FDA 0557
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 33 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                        48
         Sanhueza 2015             Prospective           70             24-48            896               93.3
         Mexico
                TOTALS               15 Studies      56-70 days       24-48 hrs         18,425            96.1%
          Source: Modified from Table 3, page 14-15, Chen-Creinin 2015 Review and submitted articles. All
          subjects had 200 mg oral mifepristone followed by 800 mcg buccal misoprostol.
          Success percentages calculated by clinical reviewer.

          Reviewer’s comments:
          The data above in Table 3 and Table 4 from ~16,800 US women and ~18,400 non-
          US women in clinical studies of MAB through 70 days gestation with success
          rates of 97.4% (US) and 96.1% (non-US) strongly support the proposed new
          dosing regimen and the extension of the acceptable gestational age. The number
          of US and non-US studies, the number of evaluable women, and the overall
          complete abortion rates (termination with no surgical intervention) will be
          described in the efficacy table in Section 14 CLINICAL STUDIES in the new
          approved label. Additional discussion on increasing the gestational age through
          70 days follows in the next major section.

          Precise timing of the administration of misoprostol has not been shown to result in a
          higher success rate which is why the majority of the above studies allowed a range of
          hours between the mifepristone dose and misoprostol dose rather than one set time
          between the two drugs. The 2013 Raymond systematic review18 of 87 studies that
          exclusively used a mifepristone 200 mg oral dose in over 45,000 women, followed by
          varying doses and routes of administration of misoprostol, concluded that if the
          mifepristone-misoprostol interval is < 24 hours, the procedure is less effective compared
          to an interval of 24-48 hours.

          Another study45 also looked at the question of the mifepristone-misoprostol interval.
          The authors conducted a systematic review of randomized controlled trials published
          from 1999 to 2008 to assess the evidence for a shorter mifepristone and misoprostol
          administration interval for first trimester medical termination. Searching strategy
          included MEDLINE, EMBASE, CLINAHL and Cochrane Library. The primary outcome
          measure was complete abortion without the need for a surgical procedure. “Five
          randomized controlled trials (RCTs) compared the efficacy of mifepristone-misoprostol
          administration intervals between 0 and 72 hours in 5,139 participants. The complete
          abortion rates varied between 90% and 98%. Although the meta-analysis of pooled
          data of all five RCTs showed no statistically significant difference in efficacy between

          regimen for early induced abortion among women in Mexico City. Int J Gynaecol Obstet 2014;127:82-5.

          45
             Wedisinghe L and Elsandabesee D. Flexible mifepristone and misoprostol administration interval for
          first-trimester medical termination. Contraception 2010;81(4):269-74. doi: 10.1016/
          j.contraception.2009.09.007. Epub Oct 29, 2009.



                                                                                                                  31

                                                                                                      FDA 0558
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 34 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          the shorter and longer dosing intervals, there was a trend toward slightly lower success
          rates with administration intervals < 8 hours.” This study supports the finding that the
          proposed regimen is effective with the 24-48 hour flexible interval. Labeling will indicate
          that the regimen may not work as well if the misoprostol is taken earlier than 24 hours
          after Mifeprex.

          Reviewer’s Final Recommendation:
          The new proposed regimen of 200 mg oral mifepristone followed in 24-48 hours
          with 800 mcg buccal misoprostol should be approved; there are sufficient data
          from the medical literature with over 35,000 women supporting the regimen’s
          efficacy (termination without any additional surgical intervention) as being in the
          91-98% range.

          6.1.7 Increase in gestational age from 49 days to 70 days
          Original NDA review:
          The US clinical trial31 was conducted from September 1994 to September 1995 and
          treated 2,121 women. A total of 2,015 women (95%) returned at the 14-day follow-up
          visit. The trial categorized women into three groups based on gestational age at the
          time of procedure, and evaluated the rates of “Success” (a complete pregnancy
          termination without use of any additional doses of misoprostol or surgical intervention),
          and the rates of “Failure” (with four sub-categories of incomplete abortion, ongoing
          pregnancy, intervention for medical reason, and intervention solely because of patient
          request). The success and failure data are shown in Table 5.


          Table 5: Original NDA Efficacy Results
                        OUTCOME                    ≤ 49 Days    50-56 Days   57-63 Days
                                                   N= 827 (%)   N= 678 (%)   N= 510 (%)
          Success (mifepristone + misoprostol       762 (92)     563 (83)    395 (77)*†
          Failure (any surgical intervention for any reason) N (%)
            Total failures                            8%             17%       23%*†
             Incomplete abortion                     39 (5)      51 (8)‡       36 (7)
             Ongoing pregnancy                        8 (1)       25 (4)*     46 (9)* §
             Medical indication for intervention     13 (2)      26 (4)‡      21 (4)‡
             Patient’s request for intervention      5 (0.6)      13 (2)      12 (2)‡
          *P<0.001 for the comparison with the ≤ 49-days group.
          †P= 0.02 for the comparison with the 50 to 56-days group.
          ‡ 0.001 ≤ P<0.03 for the comparison with the ≤ 49-days group.
          § P<0.001 for the comparison with the 50 to 56-days group.
          Source: Modified from Table 1, pg 1243 in the Spitz NEJM article (1998).



                                                                                                  32

                                                                                          FDA 0559
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 35 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Reviewer’s comments:
          Looking at the results in the table above, it is reasonable that the approved use
          was only for women in the first 49 days’ gestation, given the 8% “failure rate” in
          this subgroup, compared to 17% and 23% failure rates for the longer gestations.
          It is important to note that failure was defined as any case requiring surgical
          intervention for any of the following reasons:
               x incomplete abortion (incomplete expulsion)
               x documented ongoing pregnancy
               x medical reasons (usually heavy vaginal bleeding with or without retained
                  products of conception)
               x patient request (usually for bleeding)
          As has been pointed out, since the US trial data used for the FDA approval of
          Mifeprex, given the experience and data gained in the last 20 years from millions
          of women in the US and abroad, the success rates and overall outcomes are very
          different. Currently, when a “failure” occurs, using the original definition, options
          that are now commonly available include the following:
              x expectant management (wait and see) in the case of an incomplete abortion
                 (i.e., pregnancy terminated but not fully expelled)*
              x medical treatment for bleeding, pain and other common symptoms
              x clinical evaluation with the use of 1) office ultrasound and/or 2) hCG data
                 determined by rapid, sensitive urine and/or serum testing*
              x additional doses of misoprostol for an incomplete abortion*
              x less invasive surgical intervention (vacuum aspiration) in the clinic/office
                 instead of a D&C under anesthesia in an operating room
              x continuing the pregnancy (although the medical recommendation is to
                 proceed to a surgical abortion in such a case, we acknowledge that a
                 woman could potentially decide to continue the pregnancy)
              * per protocol, these options were NOT available in the original US trial
          It is also evident that the proposed new dosing regimen is considerably more
          effective for all gestations through 70 days [see data and discussion that follows
          for 57-63 and 64-70 days gestation], especially when compared to the original
          data using the FDA-approved regimen which had “success” rates of only 83%
          and 77% at 50-56 and 57-63 days gestation, respectively.

          Current evidence for increasing the gestational age to 70 days
          Current evidence demonstrates that the new proposed medical abortion regimen is
          effective for women in the range of 57-63 days and 64-70 days of gestation. A 2015




                                                                                               33

                                                                                      FDA 0560
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 36 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          systematic review identified six published studies that recorded data on outcomes of
          medical abortions performed during gestational Days 64-70.46
          The published studies were conducted in the United States, UK, Mexico, Curaçao,
          Vietnam, and the Republic of Georgia. All subjects were treated as outpatients between
          2007 and 2015. The older UK study evaluated 127 women who were at 64-70 days
          gestation and treated with 200 mg oral mifepristone followed by 800 mcg vaginal
          misoprostol.47
          Reviewer comment:
          We evaluated the data separately for 57-63 and 64-70 days of gestation. The
          following two tables show the efficacy data for 57-63 and 64-70 days gestation
          (also known as Week 9 and Week 10).




          46
            Abbas D, Chong E, Raymond EG. Outpatient medical abortion is safe and effective through 70days
          gestation. Contraception 2015;92:197-9.
          47
            Gouk EV, et al. Medical termination of pregnancy at 63-83 days gestation. British J Obstet Gyn
          1999;106:535-539.


                                                                                                             34

                                                                                                      FDA 0561
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 37 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 6: MAB Efficacy Outcome 57-63 Days Gestation
               Study      Enrolled    Followed      Success       Ongoing        Lost to        Comment
                                                                 Pregnancy      Follow up
                              N           N           N (%)
                                                                   N (%)            %
          Winikoff 23       132          115          109              2          13.0%        * Proposed
          2008 US-                                   (94.8)          (1.7)                       Dosing
          Winikoff 19       379          325          304             10          14.2%        * Proposed
          2012 US                                    (93.5)          (3.1)                       Dosing
          Gatter13          1527        1286          1228            21          15.8%        * Proposed
          2015 US                                    (95.5)          (1.6)                       Dosing
          Sanhueza48        196          190          171              6           3.1%        * Proposed
          2015                                       (90.0)          (3.2)                       dosing
          Mexico City

          Boersma22         105           95           91              2           9.5%        *Proposed
          2011**                                     (95.8)          (2.1)                    dosing @ 24-
          Curacao                                                                             36 hr @ home

          Pena44 2014       177          171          164              2           3.4%        * Proposed
          Mexico City                                (95.9)          (1.2)                       dosing
          Chong40            86           85           79              2           1.2%        *Proposed
          2012                                       (92.9)          (2.4)                    dosing 36-48
          Viet Nam,                                                                                hr
          Georgia            81           81           77              2            0%          400 mcg
                                                     (95.1)          (2.5)                    buccal @ 36-
                                                                                                 48 hr
          Bracken49         389          382          362              7           1.3%         400 mcg
          2014                                       (94.8)          (1.8)      (2 women       sublingual
          4 countries-                                                          withdrew)      @ 24-48 hr

               TOTAL                                 2,585           54          11.1%
                           3,072       2,730         (94.7)        (2.0%)
          *Mifepristone oral 200 mg followed in 24-48 hour range with misoprostol buccal 800 mcg.
          **Boersma study reported the interval from 50-63 days without further breakdown.
          Source: Data from published studies.

          48
            Sanhueza Smith P, Pena M, Dzuba IG, et al. Safety, efficacy and acceptability of outpatient
          mifepristone-misoprostol medical abortion through 70 days since last menstrual period in public sector
          facilities in Mexico City. Reprod Health Matters 2015;22:75-82.

          49
             Bracken H ,Dabash R, Tsertsvadze G et al. A two-pill sublingual misoprostol outpatient regimen
          following mifepristone for medical abortion through 70 days' LMP: a prospective comparative open-label
          trial. Contraception 2014;89(3):181-6.



                                                                                                                   35

                                                                                                       FDA 0562
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 38 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Reviewer comments:
          Although the Chong and Bracken studies do not use the exact proposed dosing
          regimen, it is felt that their efficacy results are relevant because both used a
          lower dose of misoprostol, which, if anything, would have been expected to
          provide lower efficacy.

          After careful review of the above eight studies, we find the following results. A
          combined total of 3,072 women were treated at 57-63 days of gestation, with 2,730
          (88.9%) providing outcome data. Of these women, 2,585 (94.7%) had a complete
          medical abortion (pregnancy termination without any surgical intervention), and
          54 (2.0%) had ongoing pregnancies. This successful treatment rate is better
          (94.7% compared to 92.1%) than the rate in the data on which the 2000 FDA
          Mifeprex approval was based. The data are sufficient and acceptable for
          extending the approval of Mifeprex up to at least 63 days gestation.

          The numbers here do not exactly match the results shown in the efficacy table for
          57-63 gestational days that are in Section 14 CLINICAL STUDIES in the new
          approved label, which is limited to studies using the identical dosing regimen to
          that proposed in this supplement. The number of evaluable women here is higher
          because the Chong and Bracken data are included, as noted above in the
          comment. The label, however, states the same conclusion of a 94.7% complete
          medical abortion rate and a 2% ongoing pregnancy rate.

          Data for 64-70 days gestation are found in the next table.




                                                                                         36

                                                                                  FDA 0563
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 39 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 7: MAB Efficacy Outcome 64-70 Days Gestation
              Study      Enrolled     Followed    Success       Ongoing       Lost to       Comment
                                                               Pregnancy     Follow up
                             N            N         N (%)
                                                                 N (%)           %
          Winikoff19        350         304         282             9           13.1       *Proposed
          2012                                     (92.8)         (3.0)                      dosing
          Sanhueza48        150         147         134             5           2.0        * Proposed
          2015                                     (91.2)         (3.4)                      dosing


          Boersma22         26           26          25             1            0          Proposed
          2011†                                    (96.2)         (3.8)                   dosing @ 24-
                                                                                          36 hr @ home
          Pena44             2            2           2            0             0         * Proposed
          2014                                      (100)         (0)                        dosing
          Chong40            1            1           1            0             0         * Proposed
          2012                                      (100)         (0)                        dosing
             RCT                                                                           @ 36-48 hr
                             6            6           6            0             0          400 mcg
                                                    (100)         (0)                        buccal
          Y                 127         127         120             7            0          800 mcg
           Gouk47
          1999                                     (94.5)         (5.5)                     vaginal
                                                                                           @ 36-48 hr
          UK-
          misoprostol
          in hospital
          Bracken49         325         321         295             7           1.2         400 mcg
          2014                                     (91.9)         (2.2)                    sublingual
                                                                                           @ 24-48 hr

              TOTAL        987          934         865         29/934        53/987
                                                   (92.6)        (3.1)         (5.4)
          *Mifepristone oral 200 mg followed in 24-48 hour range with misoprostol buccal 800 mcg.
          Y
           The Gouk study in 1996-97 included 253 women at 63-83 days gestation (Weeks 10-12).
          Source: Table modified with data from published studies. See Abbas D et al. Contraception [MAB
          through 70 days gestation] 92 (2015):197-199.

          Reviewer comments:
          Use of the Chong and Bracken data is discussed above. Although the Gouk
          regimen used a different route of administration for misoprostol, the
          effectiveness of the vaginal route appears to be similar to that of the buccal
          route; therefore, these data are considered relevant. Data on sublingual
          administration of misoprostol may be less generalizable due to the different
          pharmacokinetic (PK) profile and higher AE frequency compared to buccal


                                                                                                         37

                                                                                               FDA 0564
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 40 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          administration. Also, see Section 4.4.3 Pharmacokinetics and the Cross
          Discipline Team Leader review.
          The abortion success rates shown above from seven studies are comparable to
          (and in several studies, greater than) the success rates for medical abortion in the
          initial 2000 decision for Mifeprex up to 49 days gestation. The proportion of
          subjects with complete success without any medical or surgical intervention in
          the US pivotal trial that supported the original approval was 92.1%, as shown in
          Table 5, in 827 women encompassing all gestational weeks up to 49 days. The
          data in the above two tables include 3,072 women treated at 57-63 days gestation
          and 987 women at 64-70 days gestation. We believe that this comprises a
          sufficient number of women in each gestational week upon which to make a
          clinical decision, and that the overall 94.7% and 92.6% success rates are
          acceptable for approval.
          The data here clearly establish the efficacy of medical abortion with mifepristone
          and misoprostol through 70 days gestation. At least two Gynuity Health studies
          of outpatient medical abortion through 70 days are ongoing, so more information
          from clinical studies will be available in the future.
          It is also worth noting that in November 2015, the National Medical Committee of
          PPFA approved medical abortion through 70 days, so this is currently their
          standard of care.

          Reviewer’s Final Recommendation:
          The new proposed regimen of 200 mg oral mifepristone followed in 24-48 hours
          with 800 mcg buccal misoprostol should be approved for use through 70 days
          gestation (10 weeks from the first day of the LMP).


          6.1.8 At-home Administration of Misoprostol
          For the majority of women, the most significant cramping and bleeding will occur within
          2-24 hours after taking misoprostol. Requiring women to take misoprostol in the office
          necessitates another visit and can interfere with the woman’s ability to make reasonable
          plans for the expected bleeding and cramping. With the option to take misoprostol at
          home the woman can:
             x Plan to experience cramping and bleeding at a safe and convenient time
                 when support is available
             x Minimize loss of income (for childcare or missed days of work)
             x Experience improved comfort, satisfaction and privacy

          Data (graph below) from Winikoff (2012)19 shows the time in hours to complete
          expulsion of the pregnancy after misoprostol administration for gestations at 57-63 and
          64-70 days. Within about 5 hours after misoprostol dosing, 50-60% of the MABs are
          complete.

                                                                                                38

                                                                                        FDA 0565
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 41 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex




          Many studies have recorded data on home use in the US and elsewhere and
          “demonstrated that 87-97% of women find home use of misoprostol acceptable. Home
          use of misoprostol is now standard in the US.”50 The 2009-10 Swica comparative study
          focused on the option to take both mifepristone and misoprostol at home after being
          counseled at the office/clinic. There was no significant difference in either efficacy or
          safety for the 139 women (46%) who took both medications at home compared to 161
          women who took mifepristone in the office and misoprostol at home.

          Table 8 that follows is a list of studies where data are available on home use of
          misoprostol and the specific efficacy findings.




          50
            Swica Y, et al. Acceptability of home use of mifepristone for medical abortion. Contraception
          2013;88:122-127.


                                                                                                              39

                                                                                                        FDA 0566
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 42 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 8: Misoprostol Self-administration at Home
             Study           Evaluable     Misoprostol          Success                   Comment
                                 N          at home

                                                       US Studies
             Gatter            13,373      All subjects          97.7%             Through 63 days;
               13
           2015 US                          at 24-48 hr                            buccal miso 800 mcg
          Winikoff              421        All subjects          96.2%             Through 63 days;
               23
          2008     US                       at 24-36 hr                            buccal miso 800 mcg
          Winikoff              629        All subjects      93.5% (Wk 9)          Week 9 v Week 10;
               19
          2012     US                       at 24-48 hr      92.8% (Wk 10)         buccal miso 800 mcg
          Swica                 301        All subjects    96.7 %- home mife       Through 63 days;
               50
          2013    US                        at 6-48 hr      95.6%- clinic mife     800 mcg miso

                                                  Foreign Studies
                        14
          Louie 2014            863        794 (92%) at           97%              Through 63 days;
          Azerbaijan                       home at 24-                             buccal miso 800 mcg
                                              48 hr
                       44
          Pena 2014            1,000       All subjects          97.3%             Through 63 days;
          Mexico                            at 24-48 hr                            buccal miso 800 mcg
          Bracken               703         543 (77%)        94.8% (Wk 9) v        Week* 9 v Week 10 400
          2014
               49
                             (382 v 321)   took miso at      91.9% (Wk 10)         mcg sublingual miso used
                                             24-48 hr
          4 countries
          Boersma               307        All subjects          97.7%             Through 70 days (Wk
               22
          2011                              at 24-36 hr                            10);
          Curacao                                                                  GP care; buccal miso
                                                                                   800 mcg;
          Chong                 1115       851 (76%) at     96.8% with home        Through 63 days;
               40
          2012               (559 v 563      36-48 hr            miso;             *DB, RCT in Vietnam and
          400 v 800             were                      95.1% with clinic miso   Georgia
          buccal              enrolled)

          Goldstone            11,155      All subjects          96.5%             Through 63 days;
               20
          2012                              at 24-48 hr                            buccal miso 800 mcg
          Australia:
          Sanhueza              896        All subjects           93.3             Through 70 days (Wk
               48
          2015                              at 24-48 hr                            10)
             TOTAL             30,763         30,210           92%-97.7%           Different gestations,
                                             (98.2%)                               and regimens
          *DB, RCT: double-blind, randomized clinical trial.
          Source: FDA clinical reviewer table.

          Reviewer comments:
          The above table with data for home administration of misoprostol for 30,763
          women in the US and other countries shows a success rate ranging from 91.9 to
                                                                                                                 40

                                                                                                           FDA 0567
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 43 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          97.7%. The two largest studies (Gatter and Goldstone) pooled showed 97%
          success using the new proposed dosing regimen with home use of buccal
          misoprostol. The lowest success rate above of 91.9% in the Bracken study is still
          supportive for approval and does not differ significantly from results with
          misoprostol taken in the clinic/office.

          Of note is that 4 of the above studies provided data on home use of misoprostol
          through 70 days gestation.

          Home use of misoprostol has been evaluated as part of the proposed protocol in
          studies including well over 30,000 patients, as well as in studies of home use of
          both mifepristone and misoprostol. The Raymond (2013) review18 of early MAB
          with mifepristone 200 mg and misoprostol (different doses and routes of
          administration), analyzed 87 trials with 47,283 treated women up to 63 days
          gestation. The article concludes: “We found no evidence that allowing women to
          take the misoprostol at home increased the rate of abortion failure or serious
          complications.” It is also notable that the NAF and ACOG guidances encourage
          home administration of misoprostol and it has been standard protocol for most
          PPFA clinics for since 2005.

          While we do not have age-specific efficacy data for adolescents who took
          misoprostol at home, it is evident that many adolescents did take buccal
          misoprostol at home. In the Goldstone 2012 study, there were eight 14 year olds
          and 931 women ages 15-19 who took misoprostol at home. In the Gatter 2015
          study, there were 24 adolescents age 11-14, 82 age 15, 216 age 16, and 435 age 17
          who took misoprostol at home. The overall efficacy in these two large studies
          was excellent, as previously noted.

          Reviewer’s Final Recommendation:
          There is no medical rationale against permitting the woman to be given the
          misoprostol on the day of the initial clinic/office visit and self-administer it at a
          convenient time in the next 24-48 hours at home. This would avoid another visit
          and the time, transportation, loss of work, inconvenience, etc. that such a visit
          would involve. Furthermore, given the fact that 22-38% of women abort within 3
          hours and 50-60% within 5 hours of buccal misoprostol19, it is preferable for the
          woman to be in a convenient, safe place (home or at a support person’s location)
          for the expected uterine cramping and vaginal bleeding to occur. The new
          proposed regimen of 200 mg oral mifepristone followed in 24-48 hours with 800
          mcg buccal misoprostol shows acceptable efficacy when misoprostol is self-
          administered at home.

          6.1.9 Use of a Repeat Dose of Misoprostol if Needed
          Several studies using buccal misoprostol allowed the option of repeat misoprostol at
          follow-up one week after mifepristone for persistent gestational sac; however, only a few

                                                                                                41

                                                                                        FDA 0568
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 44 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          studies report specific outcomes. The Chen and Creinin 2015 review12 of mifepristone
          with buccal misoprostol for MAB reported on four studies. Chong (2012)40 provided
          additional information from 1,122 women. In the study protocols, women with an
          ongoing pregnancy at follow-up were recommended to undergo uterine suction
          curettage, whereas women who had retained products of conception were given the
          options of expectant management, suction curettage/aspiration, or a second dose of
          misoprostol. Limited additional data were provided by Gatter (2015)13: data on the use
          of a repeat dose of misoprostol were available from a subset of 7,335 women, of whom
          87 (1.2%) received a repeat dose. Efficacy results, however, are not stated in the
          Gatter article, so this study is not included in Table 9, which highlights success rates
          after a repeat dose of misoprostol in seven published articles that included this specific
          outcome.

          Table 9: Success with a Repeat Dose of Misoprostol - Incomplete MAB
                                                                   nd
          Study/Country            Total N   Mife-Miso   Took 2         Dose   Success with    Comment
                                                                                  nd
                                              Interval                           2 dose
                                                (hrs)                             N (%)

          *Raghavan                 277         24                 2                2 (100)    Buccal Miso 400
              51
          2010 Moldova
          *Winikoff 200823          421        24-36           14                   13 (93)    Buccal Miso 800
          US
                                                               Y               Y
          *Winikoff 201219          629        24-48            20             Wk 9- 11 (91)   Week 9 v. Week 10:
          US                                                                                   Buccal Miso 800
                                                                               Wk 10: 9 (67)
                        14
          *Louie 2014               863        24-48           16                  16 (100)    Buccal Miso 800
          Azerbaijan
                        40
          Chong 2012                1122       36-48           47                   43 (92)    Buccal Miso 400 and
          Georgia, Vietnam                                                                     800 mcg
                              22
          Boersma 2011              307      24-36 hr              5                4 (80)     GP care; Buccal Miso
          Curacao                                                                              800 at home
                             49
          Bracken 2014              703      24-48 hr          33                   29 (88)    Sublingual Miso 400
          4 countries
               TOTALS              4,018        --         137 (3.4%)              123 (90%)
          *These 4 studies are in Table 4 of the Chen and Creinin 2015 review article.
          Y
           These data are directly from the Winikoff article; the Chen and Creinin review had incorrect data.
          Source: table modified by FDA reviewer from Chen and Creinin 2015 article and 3 other studies.



          51
            Raghavan S, et al. Comparison of 400 mcg buccal and 400 mcg sublingual misoprostol after
          mifepristone medical abortion through 63 days’ LMP: a randomized controlled trial. Contraception 2010;
          82:513-9.



                                                                                                                 42

                                                                                                        FDA 0569
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 45 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Reviewer’s comment:
          The completion success rates shown above are high. While only 3.4% of the
          women took a second misoprostol dose, 90% of these women avoided a surgical
          procedure to complete their termination. We believe the option of a repeat dose
          of misoprostol is acceptable and safe in the case that complete expulsion has not
          occurred after initial dosing (provided that the pregnancy is not still ongoing): it
          offers a choice for the healthcare provider and the patient on how to manage an
          incomplete expulsion (retained products of conception) following the initial
          treatment. As noted above, the other options are expectant management, suction
          aspiration in the office, or a surgical D&C in the operating room. It is also of note
          that it is standard protocol in many US clinics to offer the choice of a repeat
          misoprostol dose, especially for women with an incomplete termination (retained
          tissue/clots or a documented non-viable pregnancy). A second dose of
          misoprostol is generally not offered in the case of a documented ongoing
          pregnancy following use of mifepristone and misoprostol.

          Reviewer’s Final Recommendation:
          Use of a repeat dose of misoprostol may be offered when using the new dosing
          regimen if the pregnancy has ended, but the expulsion is incomplete.

          6.1.10 Physician v Other Healthcare Provider Treatment
          The Applicant provided data on the efficacy of medical abortion provided by non-
          physician healthcare providers, including four studies with 3,200 women in randomized
          controlled clinical trials and 596 women in prospective cohorts. These studies took
          place in varying settings (urban, rural, international, low resource). The efficacy results
          are as follows:
               x   Olavarietta85 demonstrated efficacy of 97.9% when the MAB was provided by
                   nurses as compared with 98.4% with physicians
               x   Kopp Kallner84 showed efficacy of 99% with certified nurse midwives versus
                   97.4% with physicians
               x   Warriner52 demonstrated efficacy of 97.4% with nurses versus 96.3% with
                   physicians
               x   Puri83 showed efficacy of 96.8% compared with 97.4% in the “standard care”
                   group

          Reviewer comment:
          The above findings for MAB efficacy from 5 studies clearly demonstrates that
          efficacy is the same with non-physician providers compared to physicians or the

          52
            Warriner IK, Wang D, Huong NTM, Thapa K, Tamang A, Shah I et al. Can midlevel health-care
          providers administer early medical abortion as safely and effectively as doctors? A randomized controlled
          equivalence trial in Nepal. Lancet 2011; 377: 1155-61.



                                                                                                                43

                                                                                                       FDA 0570
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 46 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          “standard care” treatment.


          6.1.11 Follow-up Timing and Method
          Concerning follow-up timing and method, follow-up within the 7-14 day interval after
          mifepristone administration is universally recommended; however, follow-up does not
          necessarily need to be done as currently labeled “in the clinic or healthcare provider’s
          office 14 days after Mifeprex administration.”
          One strong argument for flexibility in follow-up timing, location and method after the
          administration of Mifeprex and misoprostol is to avoid placing an undue burden on
          either the provider or the patient, while maintaining the ability to identify incomplete
          terminations. The currently approved labeling specifies three visits (two for dosing, one
          for follow-up) at fairly rigid times that are often not practical, convenient or necessary.
          Several articles were submitted by the Applicant to support flexible follow-up. The most
          noteworthy article is the 2013 Raymond review18 of over 45,000 MABs using 200 mg
          oral mifepristone that concluded: “we observed no significant association between
          abortion failure rates and the timing of the follow-up evaluation.” This topic is discussed
          thoroughly in the Section Submission-Specific Primary Safety Concerns.
          Reviewer comment:
          Follow-up during the 7-14 day window after the administration of mifepristone is
          necessary to determine that the termination was successful and the woman is in
          good health. If for some reason the follow-up contact is not made (the woman is
          “lost to follow-up”), the clinical guidelines of NAF state that “all attempts to
          contact the patient (phone calls and letters) must be documented in the patient’s
          medical record.” This guideline emphasizes the importance of follow-up but
          accepts the fact that women are sometimes lost to follow-up and there is no
          mechanism that can guarantee 100% follow-up in the normal clinical setting.
          Reviewer’s Final Recommendation:
          Follow-up after taking Mifeprex and misoprostol is necessary. The exact timing
          and method should be flexible and determined jointly by the healthcare provider
          and the individual woman being treated, and should follow the standard
          guidelines for the office/clinic where the Mifeprex is being dispensed.
          Fortunately, there are several choices/methods of follow-up that can be used and
          it appears that no single option is superior to the others. The woman should
          always have the option to be seen at the office/clinic.

          6.1.12 Subpopulations
          Parity
          The Raymond (2013) review article18 had 74 trials with parity data for ~ 32,000 women.
          In 34 trials whose study populations comprised > 50% nulliparous women, the MAB
          success rate was 96.4%; in 40 trials with ≤ 50% nulliparous women, the success rate
          was 94.9%. This suggests that women who have not had a previous term pregnancy

                                                                                                     44

                                                                                           FDA 0571
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 47 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          delivery have a slightly higher early MAB success rate. These data are not definitive,
          however, because such factors as the dosing regimen, route of administration, and
          gestational age could also influence the success rates.

          Previous abortion
          One study26 found that success rates are slightly better in women who have not had a
          previous abortion. Prior abortion, however, did not appear to be an important risk factor
          for abortion failure or success (Raymond18.

          Race
          There does not appear to be any efficacy difference based on race. Results are
          reported in studies enrolling a large number of women. Gatter (2015)13 had five
          racial/ethnicity groups among over 13,000 women at the PPFA centers in the Los
          Angeles area; the success rates ranged from a low of 97.2% (African-American) to a
          high of 97.8% (White, Asian and Other), which is not clinically or statistically significant.

          Adolescents v. Older Women
          There are at least three articles that support the efficacy of MAB in adolescents; each
          study used the same definition of success as the need for no further medical or surgical
          intervention:
          x      Phelps et al. 200153 conducted a pilot study in 28 adolescents aged 14-17, at ≤ 56
                 days gestation, using Mifeprex 200 mg followed 48 hours later by misoprostol 800
                 mcg vaginally. All 28 had complete medical terminations without complications or
                 surgical intervention. Five adolescents did not require any misoprostol.
          x      Niinimaki et al. April 2011:54 Finnish Registry from 2000-06 comparing rates of AEs
                 in adolescents and adult women with MAB at ≤ 20 weeks gestation, which included
                 3,024 women < age 18 and 24,006 women age 18 or older. By gestational age,
                 2,424 adolescents were < 64 days gestation and 139 were within 64-84 days
                 gestation. The specific dose regimens are not stated and may have varied
                 according to the gestational ages. The odds ratio for an incomplete abortion for
                 adolescents under age 18 compared to the women ≥ age 18 was 0.69, meaning that
                 the younger women had a lower rate of incomplete abortions.
          x      Gatter, Cleland and Nucatola (2015):13 US data using the proposed regimen of
                 mifepristone 200 mg and misoprostol 800 mcg buccally through 63 days included
                 283 women aged 17 years and 322 under age 17 (see Table 10). The 605 women
                 under age 18 had a 98.7% success rate while the 6,674 18-24 year olds had a
                 98.1% success rate. The four older age groups had success rates that ranged from
                 96.5 to 97.5% without any need for a surgical procedure and additional treatment. In
          53
               Phelps RH, et al. Mifepristone abortion in minors. Contraception 2001;64:339-343.
          54
           Niinimaki M, et al. Comparison of rates of adverse events in adolescent and adult women undergoing
          medical abortion: population register based study. BJM 2011;342: d2111.



                                                                                                            45

                                                                                                   FDA 0572
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 48 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

              the pediatric population, there were no cases requiring transfusion, hospitalization or
              treatment for severe infection.

          The table below shows the age distribution from the Gatter study. There were 24
          adolescents between ages 11-14, 82 adolescents age 15, and 216 age 16 totaling 322
          adolescents. As noted, 283 adolescents were age 17.

          Table 10: MAB Success by Age Group
                   Age Group            Total N                    Comment
                    (years)           Success (%)
                         < 18          605 (98.7)              322 were age 11-16
                                                                283 were age 17
                         18-24           6684 (98.1)       The age distribution here is
                         25-29           3317 (97.5)        representative of other US
                                                           data on MAB - largest group
                         30-34           1613 (96.5)
                                                          is age 18-24 followed by age
                         35-39           855 (97.0)                   25-29
                          40+            299 (97.3)
                        TOTAL              13,373
                                  97.7% overall success
              Source: Data from Gatter 2015 review.

          Reviewer comments:
          Data from 3,657 adolescents under age 18 in the above three studies shows a
          MAB success rate that is consistently equal to or higher than that found in the
          women older than age 17. It is interesting that five (18%) of the adolescents in the
          Phelps study did not even need misoprostol. The percentage of women not
          needing any misoprostol is generally much lower, perhaps 1-3%, in other early
          MAB studies. From the articles reviewed, efficacy of early MAB in the adolescent
          population is not a concern.

          Additional adolescent data were reported in the Goldstone 2012 study20, where
          there were eight 14 year olds and 931 women ages 15-19 who took misoprostol at
          home for a MAB up to 63 days gestation. Efficacy and safety data by age groups
          were not reported in the article.


          6.1.13 Analysis of Clinical Information Relevant to Dosing
                Recommendations
          As noted in some of the reviewer comments and tables, there is evidence that lower
          doses of misoprostol (400 mcg), other ROAs (vaginal and sublingual), inclusion of more
          advanced gestational ages, and different dosing intervals between mifepristone and
          misoprostol have shown acceptable efficacy and safety results. However, for the
          purposes of this NDA review, our final recommendations are focused on the dosing
          regimen and other requests specifically made by the Applicant.

                                                                                                  46

                                                                                          FDA 0573
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 49 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          6.1.14 Discussion of Persistence of Efficacy and/or Tolerance Effects
          There is no evidence that repeated medical or surgical abortion is unsafe or that there is
          a tolerance effect. Return to fertility is well-documented: in the Patient Counseling
          Information section, the labeling states “inform the patient that another pregnancy can
          occur following medical abortion and before resumption of normal menses” and “inform
          the patient that contraception can be initiated as soon as pregnancy expulsion has been
          confirmed, or before she resumes sexual intercourse.”

          6.1.15 Additional Efficacy Issues/Analyses
          The Applicant has requested that revised labeling provide only for the new proposed
          regimen and that the original approved regimen be deleted.

          Reviewer Final Recommendation:
          While there are no safety or efficacy reasons that would lead us to withdraw
          approval of the currently labeled dosing regimen, we concur that it may be
          deleted from labeling because very few providers currently use it, and inclusion
          of two options for dosing could be confusing. Of note, PPFA and NAF guidelines
          have used mifepristone 200 mg oral and misoprostol 800 mcg (initially given
          vaginally and now buccally) since 2001.


          7 Review of Safety
          Safety Summary
              x   Medical abortion with the new proposed regimen of Mifeprex 200 mg followed
                  24-48 hours later by misoprostol 800 mcg buccally through 70 days gestation is
                  safe. Major adverse events including death, hospitalization, serious infection,
                  bleeding requiring transfusion and ectopic pregnancy with the proposed regimen
                  are reported rarely in the literature on over 30,000 patients. The rates, when
                  noted, are exceedingly rare, generally far below 0.1% for any individual adverse
                  event. The number of postmarketing deaths associated with Mifeprex
                  pharmacovigilance is very low. Non-vaginal routes of administration of
                  misoprostol have increased and since the C. sordellii deaths associated with
                  vaginal misoprostol, there have been no C. sordellii deaths. Given that the
                  numbers of these adverse events appear to be stable or decreased over time, it
                  is likely that these serious adverse events will remain acceptably low.

              x   Common adverse events associated with medical abortion occur at varying but
                  acceptable rates.

              x   There are scarce cases of uterine rupture associated with early medical abortion.
                  Medical abortion using mifepristone with or without misoprostol in the first
                  trimester is safe from this perspective.


                                                                                                 47

                                                                                         FDA 0574
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 50 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

              x   There does appear to be an association between angioedema and mifepristone
                  administration. The risks of anaphylaxis and angioedema should be included in
                  the labeling for Mifeprex and there should be continued pharmacovigilance for
                  anaphylaxis.

              x   Home use of misoprostol has been evaluated as part of the proposed dosing
                  regimen in studies including well over 30,000 patients, demonstrating an
                  acceptable safety profile, with rates of adverse events equal to or lower than
                  those with the approved regimen requiring in-office dispensing of misoprostol.
                  Home use of misoprostol can increase patient convenience, autonomy and
                  privacy without increased burden on the healthcare system.

              x   In the articles about repeat misoprostol after mifepristone administration, there is
                  little information provided about safety. The need for a second dose is a relatively
                  uncommon occurrence. In studies of medical abortion using misoprostol alone,
                  using two or more doses as compared to one dose of misoprostol does increase
                  the risk of the common adverse event of diarrhea. There are a very few reports of
                  uterine rupture with multiple doses of misoprostol, in almost all cases in women
                  with prior uterine surgery, such as a cesarean section.

              x   The Applicant demonstrates that alternatives to in-clinic follow-up, including
                  standardized questions, telephone follow-up, and use of low and high sensitivity
                  urine pregnancy tests, serum pregnancy tests, and ultrasound are effective and
                  safe. Loss-to-follow-up rates do not exceed those of in-clinic follow-up. This
                  option can increase flexibility and accessibility of medical abortion for women.

              x   Medical abortion in adolescents appears to be at least as safe, if not safer, as in
                  adult women. These data support the safety of Mifeprex in adolescents and
                  satisfy requirements for PREA. No information on safety or efficacy if used in
                  premenarchal girls is required, as the medication is not indicated in that subset of
                  the pediatric population.

              x   Midlevel providers in the United States, such as nurse practitioners, nurse
                  midwives and physician assistants currently provide family planning services and
                  abortion care, including medical abortion care, under the supervision of
                  physicians. In light of the REMS requirements, midlevel providers who are
                  currently practicing abortion care are doing so under the supervision of
                  physicians. Therefore, facilities that employ midlevel providers already have an
                  infrastructure in place for consultation and referral if, as required under the
                  REMS, a prescriber is unable to provide additional care, including surgical
                  management if needed.

              x   It is appropriate to modify the current adverse event reporting requirements
                  under the REMS, which are currently outlined in the Prescriber’s Agreement to
                  include “hospitalization, transfusion or other serious event.” FDA has received

                                                                                                   48

                                                                                           FDA 0575
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 51 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                  such reports for 15 years, and it has determined that the safety profile of
                  Mifeprex is well-characterized, that no new safety concerns have arisen in recent
                  years, and that the known serious risks occur rarely. For this reason, FDA does
                  not believe ongoing reporting of all of the specified adverse events is warranted.
                  The proposed Prescriber’s Agreement Form (to replace the Prescriber’s
                  Agreement) will continue to require that qualified healthcare providers report any
                  deaths. The Applicant will still be required by law, as is every NDA holder, to
                  report serious, unexpected adverse events as 15-day safety reports, and to
                  submit non-expedited individual case safety reports, and periodic adverse drug
                  experience.

              x   Upon review of historical documents and of current guidelines for REMS
                  materials, the phrase “under Federal law” can be removed from the Prescribers’
                  Agreement. We concur with        (b) (6) review of the REMS document.




              x   The revised Indication Statement should read:
          “Mifeprex is indicated, in a regimen with misoprostol, for the medical termination of
          intrauterine pregnancy through 70 days gestation.” Safe use of Mifeprex would be
          enhanced when other information necessary to describe appropriate use (i.e., the need
          to use Mifeprex in a combined regimen with misoprostol and the gestational age for
          use) is included in the Indication Statement. This would be consistent with current FDA
          thinking (e.g., the internal Label Review Tool) which states that the indication and use
          statement should include “Information if drug is to be used only in conjunction with
          another therapy.”


          7.1 Methods
          The assessment of the clinical safety of Mifeprex through 70 days gestation is based on
          the Applicant’s submission of numerous articles from the peer-reviewed medical
          literature. The various studies have different designs, inclusion criteria, dosing regimens
          and endpoints for safety and efficacy. For the evaluation of safety, this reviewer
          focused on the studies that evaluated the proposed dosing regimen . All the articles
          used for this review can be found in the extensive list of references in Section 9.6 at the
          end of this review.

          7.1.1 Studies/Clinical Trials Used to Evaluate Safety
          The reviewer evaluated safety based on the studies that focused on the proposed
          dosing regimen, specifically Mifeprex 200 mg followed by misoprostol 800 mcg buccally
          24-48 hours later, as listed in Table 11 below. Supportive data from studies that have
          less specific numerical data or studies that included other regimens, specifically with
          different routes of administration of misoprostol (vaginal, oral, sublingual) are not
          included in this portion of the review, but are discussed in Sections Major Safety Results
          and Supportive Safety Results. Table 11 lists the studies referenced in these
          discussions.

                                                                                                  49

                                                                                          FDA 0576
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 52 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex


          Table 11: Studies Used to Evaluate Safety
                                         Study
          USA                               International
                                                      16
                        13                  Ngoc 2014 , Vietnam,
          Gatter 2015 , retrospective
                                            prospective
                                                             20
                        15                  Goldstone 2012 , Australia,
          Ireland 2015 , retrospective
                                            retrospective
                        17                                  22
          Chong 2015 , prospective          Boersma 2011 , Curacao,
          single-arm                        prospective
                             19
          Winikoff 2012 , prospective
                                  36
          Grossman 2011 , prospective
                             23
          Winikoff 2008 , prospective RCT
                         25
          Creinin 2007 , prospective
                                  24
          Middleton 2005 , prospective
          Source: NDA clinical reviewer table.

          7.1.2 Categorization of Adverse Events
          For the purposes of this review, adverse events categorized as serious include death;
          hospitalization; infection, including severe infection requiring hospitalization; bleeding
          requiring transfusion; and ectopic pregnancy. Other non-serious adverse events
          include: nausea, vomiting, diarrhea, fever, bleeding and cramping.

          7.1.3 Pooling of Data Across Studies/Clinical Trials to Estimate and
                Compare Incidence
          The data are not pooled across studies as the study designs are quite different. The
          incidence of individual adverse events is noted for each study, and can be used to
          provide an estimated range.

          7.2 Adequacy of Safety Assessments

          7.2.1 Overall Exposure at Appropriate Doses/Durations and Demographics
                of Target Populations
          Per the Applicant, there have been approximately 2.5 million US uses of Mifeprex by US
          women since its approval in 2000. If evaluation is limited to the studies listed in Table
          11 focusing specifically on the proposed new dosing regimen, exposure for this safety
          analysis is based on well over 30,000 patients. The exact number cannot be determined
          because two retrospective studies (Gatter13 and Ireland15) are likely based on
          overlapping cohorts of patients from Planned Parenthood clinics in Los Angeles. There
          are likely some differences in the demographic data for the different studies; therefore,
          the descriptions are separated into US and international data. However, it is doubtful

                                                                                                       50

                                                                                            FDA 0577
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 53 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          that demographic differences such as race or ethnicity are clinically meaningful in
          relation to the safety and efficacy of medical abortion. The data do include adolescents
          exposed to Mifeprex; information on safety in this population is discussed in Section
          7.4.5.

          7.2.2 Explorations for Dose Response
          NA for this review.

          7.2.3 Special Animal and/or In Vitro Testing
          NA for this review.

          7.2.4 Routine Clinical Testing
          From this reviewer’s assessment of the literature, no routine clinical testing is needed to
          evaluate the proposed changes to the Mifeprex labeling.

          7.2.5 Metabolic, Clearance, and Interaction Workup
          NA for this review.

          7.2.6 Evaluation for Potential Adverse Events for Similar Drugs in Drug
                Class
          Please see Important Safety Issues with Consideration to Related Drugs for discussion
          of potential adverse events for drugs in this class.

          7.3 Major Safety Results

          7.3.1 Deaths
          Deaths are rare with medical abortion. Most of the articles provided did not specifically
          report on deaths with medical abortion. Among the seven US studies, only one reported
          on deaths (Grossman, 201136) and noted zero deaths among 578 subjects. Among the
          three international studies, only one20 reported on deaths. In this retrospective review of
          13,345 medical abortions with the proposed regimen, the authors reported only one
          death, yielding a rate of 0.007%. More information on deaths associated with medical
          abortion is found in Section 8 Postmarket Experience.

          7.3.2 Nonfatal Serious Adverse Events
          The nonfatal serious adverse events typically discussed in the literature are
          hospitalization, serious infection, bleeding requiring transfusion and ectopic pregnancy.
          See narratives below and Table 12, Table 13, and Table 14 for details.

          Hospitalization data:
          Most articles do not report hospitalization data. In the US studies, 19 patients were
          reported as being hospitalized out of a total of 16,696 subjects. The overall rates range

                                                                                                  51

                                                                                          FDA 0578
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 54 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          from 0.003-1.1%. Only three articles separated out hospitalizations by gestational age.
          In Gatter 201513, there were 3/8495 hospitalizations among women ≤ 49 days, 3/3142
          among women at 50-56 days gestation and none among women at 57-63 days. In
          Winikoff 201219, there were only two hospitalizations, both among women at 57-63
          days, and none in the 64-70 days gestation group. In Creinin25 two of six total
          hospitalizations were in the 50-56 days group and two in the 57-63 days group. The
          two remaining hospitalizations in that study were unrelated to study drug and
          gestational age information was not provided for these two cases. There were none
          among women at 64-70 days gestation. See Table 12 below.

          Among the international studies, only 3 of 15,109 women were hospitalized, with rates
          from 0.07-0.6%. These rates were not separated out by gestational age. See Table 12.




                                        APPEARS THIS WAY ON ORIGINAL




                                                                                               52

                                                                                        FDA 0579
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 55 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 12: Hospitalizations by Gestational Age
         Study           Design          Subjects    Hospitalizations by gestational age [Total N in subgroup,
                                           (N)                               rate (%)]
                                                     All Gestational ≤ 49 days       50-56       57-63    64-70
                                                          Ages                        days       days     days
                                                      (Overall/not
                                                        specified)
                                                            USA
         Gatter          retrospective    13,373            6‡         N=8945       N=3142      N=1286     N/A
              13
         2015                                            (0.04%)        3/8945       (0.1%)        0
                                                                       (0.03%)
         Chong           prospective       400           2 (0.5%)        NR*           NR         NR       N/A
              17
         2015
         Winikoff        prospective       729          2 (0.27%)          N/A       N/A           N=325       N=
              19
         2012                                                                                         2        304
                                                                                                  (0.61%)^     0%
         Grossman        prospective       578              0             N=283        N=103        N=63       N/A
              36
         2011                                                              0%            0%          0%
         Winikoff        prospective       421          3(0.71%)          N=213         N=93       N= 115      N/A
              23
         2008                                                              NR            NR          NR
         Creinin         prospective       546          6 (1.1%)§         N=229        N=172       N=145       NA
              25
         2007                                                              0%             2           2
                                                                                      (1.16%)§    (1.38%)§
         Middleton       prospective       223             NR               NR          NR           N/A       N/A
              24
         2005
                                                         International
                     16
         Ngoc 2014       prospective        1433          1 (0.07%)           NR          NR            NR       N/A
         Vietnam
         Goldstone       retrospective     13,345            NR           N=11,855     N= 1441         N=49      N/A
               20
         2012                                                                 NR          NR            NR
         Australia
         Boersma         prospective         331       2/331 (0.6%)         N=199       N=105           NR     N=26
               22
         2011                                                                 NR       (50-63 d)                 NR
         Curacao                                                                          NR
           * NR= not reported
           ‡numbers of hospitalizations for Gatter study includes those for bleeding and infection in subsequent
           tables.
           ^ includes woman with sepsis noted in Table 13, and one woman with chronic pancreatitis, recurrent.
           §includes subjects receiving transfusions noted in Table 14.
           Source: NDA clinical reviewer table.


          Serious infection:
          Infections requiring hospitalization or IV antibiotics were rare in the studies. Only three
          US studies captured this information, with rates ranging from 0-0.015%. Two studies
          separated this information out by gestational age. In Gatter 201513, the two serious
          infections were in women ≤ 49 days gestation. There were no serious infections in


                                                                                                                 53

                                                                                                        FDA 0580
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 56 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          women at 50-56 or 57-63 days gestation. In Winikoff 201219, there was one serious
          infection in a woman at 57-63 days and none in women at 64-70 days. See Table 13.

          Among the international studies, there were five women hospitalized with rates from
          0.03-0.07%. This information was not broken down by gestational age. See Table 13.

          Table 13: Serious Infection by Gestational Age
         Study              Design          Subjects   Serious Infection by gestational age {Total N in subgroup,
                                              (N)                               rate (%)]
                                                       All Gestational      ≤ 49       50-56      57-63     64-70
                                                        Ages (Overall/      days        days      days      days
                                                        not specified)
                                                             USA
                       13
         Gatter 2015        retrospective    13,373      2 (0.015%)       N= 8945     N= 3142 N=1286         N/A
                                                                              2          0%        0%
                                                                          (0.022%)
         Chong              prospective       400            NR*             NR          NR        NR        N/A
              17
         2015
         Winikoff           prospective       729        1 (0.014%)         N/A        N/A        N=325    N=304
              19
         2012                                                                                        1      0%
                                                                                                 (0.31%)
         Grossman           prospective       578            NR            N=283      N=103       N=63      N/A
              36
         2011                                                               NR         NR           NR
         Winikoff           prospective       421            NR            N=213      N=93        N=115     N/A
              23
         2008                                                               NR         NR           NR
         Creinin            prospective       546             0            N=229      N=172       N=145     N/A
              25
         2007                                                               0%         0%           0%
         Middleton          prospective       223            NR             NR         NR          N/A      N/A
              24
         2005
                                                        International
                     16
         Ngoc 2014      prospective      1433             1 (0.07%)         NR          NR         NR       N/A
         Vietnam
         Goldstone      retrospective  13,345             4 (0.03%)      N=11,855    N=1441       N=49      N/A
              20
         2012                                                              NR          NR          NR
         Australia
         Boersma        prospective       331                NR            N=199      N=105        NR      N=26
              22
         2011                                                               NR       (50-63 d)              NR
         Curacao                                                                        NR
           * NR= not reported
           Source: NDA clinical reviewer table.

          Transfusion data:
          With regard to bleeding requiring transfusion, five of the seven US studies included this
          information as shown in Table 14. The rates of transfusion range from 0.03-0.7%.
          Three of the studies provided a breakdown by gestational age. In Gatter 201513, there
          were the following: one woman in the ≤ 49 days group, three in the 50-56 days and zero
          in the 57-63 days group. In Winikoff 201219, there were: two in the 57-63 days group

                                                                                                              54

                                                                                                        FDA 0581
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 57 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          and 1 in the 64-70 days group. In Creinin 200725, there were two women transfused
          each in the 50-56 days and 57-63 days. Only one international study20 (Goldstone 2012)
          reported on transfusions and 11/13,345 women or 0.08% required transfusion.

          Table 14: Transfusion by Gestational Age
         Study            Design          Subjects   Bleeding Requiring Blood Transfusion by gestational age
                                            (N)                    [Total N in subgroup, rate (%)]
                                                     All Gestational      ≤ 49       50-56      57-63 64-70
                                                          Ages            days       days       days  days
                                                      (Overall/not
                                                        specified)
                                                            USA
         Gatter           retrospective    13,373       4 (0.03%)       N=8945      N=3142     N=1286  N/A
              13
         2015                                                          1 (0.01%) 3 (0.1%)         0
         Chong            prospective       400             NR             NR         NR         NR    N/A
              17
         2015
         Winikoff         prospective       729        3 (0.41%)        N/A        N/A        N=325     N=304
              19
         2012                                                                                    2         1
                                                                                             (0.53%)   (0.29%)
         Grossman         prospective       578        1 (0.17%)       N=283      N=103       N=63       N/A
              36
         2011                                                           NR          NR          NR
         Winikoff         prospective       421           NR           N=213      N=93        N=115     N/A
              23
         2008                                                           NR          NR          NR
         Creinin          prospective       546         4(0.7%)        N=229      N=172       N=145     N/A
              25
         2007                                                            0           2           2
                                                                                 (0.36%)     (0.36%)
         Middleton        prospective       223        1 (0.45%)         NR         NR         N/A      N/A
              24
         2005
                                                      International
                     16
         Ngoc 2014      prospective     1433              NR             NR        NR          NR       N/A
         Vietnam
         Goldstone      retrospective  13,345          11 (0.08%)     N=11,855   N=1441       N=49      N/A
              20
         2012                                                           NR         NR          NR
         Australia
         Boersma        prospective      331              NR           N=199      N=105        NR       N=26
              22
         2011                                                           NR       (50-63 d)               NR
         Curacao                                                                    NR
           *NR= not reported
           Source: NDA clinical reviewer table.


          Ectopic pregnancy:
          Ectopic pregnancies were rarely reported in the supporting literature submitted with this
          efficacy supplement. Only one ectopic pregnancy was reported among 847 patients
          (0.12%) in Winikoff 200823.

          Several studies also included less detailed, though still useful, information on adverse
          events. Ireland et al15 conducted a retrospective review of 30,146 women undergoing

                                                                                                           55

                                                                                                     FDA 0582
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 58 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          medical or surgical abortion at ≤ 63 days gestation at Planned Parenthood clinics in Los
          Angeles between November 1, 2010 and August 31, 2013. The authors reported that 29
          women of 13,221 (0.1%) undergoing medical abortion experienced a major
          complication, which was defined as including: emergency department presentation,
          hospitalization, infection, perforation and hemorrhage requiring transfusion. The article
          did not specify the rate of each event. No deaths or ectopic pregnancies were reported
          in this study. In 2011, Grossman36 reported on a study of medical abortion provided
          through telemedicine, in which 578 women seeking abortion services at Planned
          Parenthood of the Heartland clinics in Iowa were offered in-person services or
          telemedicine services. The serious adverse event outcomes are reported in Table 12,
          Table 13 and Table 14 above, but in addition, he reported on adverse events among all
          medical abortion patients from July 1, 2008 through October 31, 2009 (a wider time
          frame than the study itself). Four of 1,172 telemedicine patients (0.3%) required a blood
          transfusion compared to 0.1% of 2,384 in-person patients. These figures were reported
          in the paper to support study findings of low rates of serious adverse events, including
          transfusion. Pena (2014)44 reported on 1,000 women in Mexico who had a medical
          abortion up to 63 days gestation. Their paper reported that “there were no serious
          complications as defined by any occurrence that was unexpected, serious, and related
          to the induced abortion.” Upadhyay et al55 used 2009 through 2010 patient-level billing
          data from Medi-Cal, California’s state Medicaid program, to evaluate the incidence of
          complications after abortion, including medical abortion. Major complications were
          defined as those which required hospitalization, surgery or blood transfusion. There
          were 11,319 medical abortions, with 35 women (0.31%) having a major complication.

          Winikoff (2012)19 provides data on other serious adverse events through 70 days.
          Regarding hospitalization, there were zero hospitalizations among 350 women receiving
          medical abortion at 64-70 days compared with 2/379 women at 57-63 days (0.5% rate).
          There were no serious infections in the 64-70 day group, compared with 1/379 (0.3%
          rate) in the 57-63 day group. There was one transfusion (1/350=0.3% rate) in the 64-70
          day group, compared with 2/379 (0.5% rate) in the 57-63 day group.

          Reviewer comments:
                                                                                                     (b) (4)

                                                          . Serious adverse events including
          death, hospitalization, serious infection, bleeding requiring transfusion and
          ectopic pregnancy with the proposed regimen are rarely reported in the literature.
          The rates, when noted are exceedingly rare, with rates generally far below 1.0%
          for any individual adverse event. This indicates that medical abortion with the
          proposed regimen up through 63 days is safe.



          55
            Upadhyay UD, Desai S, Lidar V, Waits TA, Grossman D, Anderson P, Taylor D. Incidence of
          emergency department visits and complications after abortion. Obstet Gynecol 2015;125(1):175-183.



                                                                                                               56

                                                                                                    FDA 0583
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 59 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Serious fatal or nonfatal adverse events in the 64-70 days gestation group, were
          evaluated in one US study (Winikoff 2012)19. This study with 379 women in the
          64-70 day range is reassuring in that the rates of hospitalization, serious infection
          and transfusion are no higher than in the lower gestational age ranges. Based on
          the available safety data on medical abortion in totality, it appears that serious
          fatal or nonfatal adverse events are very rare through 70 days as well. This
          regimen should be approved for use through 70 days gestation.

          Reviewer's Final Recommendation:
          The regimen of mifepristone 200 mg followed by misoprostol 800 mcg buccally in
          24-48 hours is safe to approve for use through 70 days gestation.

          7.3.3 Dropouts and/or Discontinuations
          The studies included in this safety review revealed a wide range of loss to follow-up,
          from 0.6% loss to follow-up in the study with telephone follow-up (Ngoc 201416) to 22%
          in the Grossman36 study using telemedicine to deliver medical abortion services. One
          study noted no differences in demographics between the subjects on whom follow-up
          was available, compared with those on whom no follow-up information was available.
          Only two studies evaluated other subgroups of women lost to follow-up. Gatter et al
          201513 found a higher odds of loss to follow-up with age <18 and with income at or
          below the federal poverty level. Additionally they noted increased odds of loss to follow-
          up with increasing gestational age. As compared with women 43-49 days gestation, the
          Odds Ratio (OR) for loss to follow-up at 50-56 days was 1.17 (95% CI 1.05-1.31) and at
          57-63 days was 1.28 (95% CI 1.10-1.48). The Boersma study22 had a 7% loss to follow-
          up rate. The rate of loss to follow-up was 6.5% at ≤ 49 days, 7.6% at 50-63 days and
          7.7% at 64-70 days. No tests for significance were applied to these numbers. Only one
          study reported on withdrawals: Winikoff 201219 reported that 0.27% of patients withdrew
          and noted this was similar to rates previously reported in the literature.

          Reviewer comment:
          There is a wide range of loss to follow-up in the studies submitted with the
          efficacy supplement. The loss to follow-up rate cannot be reliably linked to
          method of follow-up, though it is notable that the lowest rate of loss-to-follow-up
          occurred in the Ngoc trial with telephone follow-up (0.6%) and the highest with
          abortion services provided via telemedicine (22%). The range of loss to follow-up
          is well-within the range documented in literature covering real-world abortion
          practice.1

          7.4 Significant Adverse Events
          The label for misoprostol currently includes a boxed warning against the use past 8
          weeks gestation, due to the risk of uterine rupture. The    (b) (6) safety reviewer and




                                                                                                    57

                                                                                           FDA 0584
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 60 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                conducted separate literature searches on this topic. Chen et al 2008 56 evaluated
               (b) (6)

          488 women with a mean gestational age of 7.8 weeks who received 800 mcg
          misoprostol as part of a randomized study of misoprostol vs. curettage for early
          pregnancy failure. They found that 78 (16%) of women in the misoprostol group had
          previous uterine surgery (>1 C-section or myomectomy). There were no uterine ruptures
          in that study. Gautam et al57 reported in 2003 on 66 women up to 60 days’ gestation
          and with previous Caesarean section scar, who received misoprostol 800 mcg for
          termination and found no uterine ruptures. The literature search also revealed five case
          reports of uterine rupture.58, 59, 60 , 61, 62 Of these five cases, three occurred with
          combined mifepristone/misoprostol dosing. Four women had uterine scars, most
          commonly from at least one prior cesarean section, and one of them had had a prior
          uterine rupture in labor. Only one woman had no prior uterine scar (Willmott). In these
          case reports and studies, women received varying doses of misoprostol ranging from
          400 mcg to 600 mcg to 800 mcg, and in two, the women received multiple doses of
          misoprostol (4 and 5 doses in the Wilmot and Bika reports respectively). The women
          required surgery to repair the uterus or hysterectomy and transfusion. See Table 15.




                                             APPEARS THIS WAY ON ORIGINAL




          56 Chen BA, Reeves MF, Creinin MD, Gilles JM, Barnhart K, Westhoff C, Zhang J. National Institute of
          Child Health and Human Development Management of Early Pregnancy Failure Trial. Am J Obstet
          Gynecol 2008;198(6):626. d1-5 doi: 10.1016/j.ajog.2007.11.045. Epub Feb 15, 2008.
          57
             Gautam R, Agrawal V. Early medical termination pregnancy with methotrexate and misoprostol in lower
          segment cesarean section cases. J Obstet Gynaecol Res 2003; 29(4):251-256.
          58
           Khan S, et al. Uterine rupture at 8 weeks' gestation following 600 μg of oral misoprostol for
          management of delayed miscarriage. J Obstet Gynaecol 2007;27(8):869-870.
          59
            Kim JO, et al. Oral misoprostol and uterine rupture in the first trimester of pregnancy: A case report.
          Reproductive Toxicology 2005;20:575–577.
          60
             Jwarah E, Greenhalf JO. Rupture of the uterus after 800 micrograms misoprostol given vaginally for
          termination of pregnancy. BJOG 2000;107:807.
          61
            Bika O, Huned D, Jha S, Selby K. Uterine rupture following termination of pregnancy in a scarred uterus
          J Obstet Gynaecol 2014;34(2):198-9. doi: 10.3109/01443615.2013.841132.
          62
            Willmott F, et al. Rupture of uterus in the first trimester during medical termination of pregnancy for
          exomphalos using mifepristone/misoprostol. BJOG 2008;115:1575-1577.



                                                                                                                      58

                                                                                                           FDA 0585
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 61 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 15: Uterine Rupture with Misoprostol Case Reports
          Study                  GA        Mifepristone    Dose of          Number of     Risk Factor for
                                 (weeks)   used?           Misoprostol      doses of      Rupture
                                                                            misoprostol
                      58
          Khan                   8         Yes; dose not   600 mcg          1             1 prior C-
                                           specified                                      section,
                                                                                          1 prior uterine
                                                                                          rupture at 32
                                                                                          weeks
                59
          Kim                    8         No              400 mcg          1             1 prior C-section
                           60
          Jwarah                 8 2/7     No              800 mcg          1             1 prior C-section
                 61
          Bika                   10 2/7    Yes; 200 mg     800 mcg x 2      4             2 prior C-
                                                           doses then 400                 sections
                                                           mcg x 2 doses
                            62
          Willmott     12 3/7       Yes; 200 mg            400 mcg          5             none
          Source: NDA clinical reviewer table.


                also conducted a review of FAERS cases from January 1,1965 through October
            (b) (6)

          15, 2015 for reports of uterine rupture with mifepristone alone, misoprostol alone, or a
          combined regimen, with special interest in cases occurring in women ≤ 10 weeks
          pregnant (≤ 70 days). The FAERS search retrieved 80 cases of uterine rupture, with 77
          citing misoprostol use alone and 3 citing both mifepristone and misoprostol use. No
          cases of uterine rupture were reported with mifepristone use alone. Vaginal
          administration of misoprostol was documented in the majority of the cases. The majority
          of the FAERS cases either occurred in the 3rd trimester of pregnancy, or did not report
          gestational age. In the cases where the gestational age was not reported, it is likely that
          most of these cases occurred during the 2nd or 3rd trimester, as many noted the
          induction of labor as the reason for misoprostol use. The majority of cases also noted at
          least one additional potential risk factor, with a history of at least one previous c-section,
          or the use of additional uterotonic drugs (e.g., oxytocin or dinoprostone) being the most
          commonly reported. The use of misoprostol during the 3rd trimester for the induction of
          labor, cervical ripening, or both, in women that had at least one previous c-section, was
          also documented in many cases.

          There were only two cases (2.5% of all reports) that reported uterine rupture within the
          first 10 weeks of pregnancy. In both cases, misoprostol alone was utilized for
          termination of pregnancy. The first case provided minimal information other than
          documentation of a 5 week gestation, and an ultrasound noting “an important uterine
          separation” during an unspecified time after misoprostol (route not specified)
          administration. The remaining case was also a published case report in which uterine
          rupture was documented as occurring approximately 2.5 hours after 800 mcg of
          misoprostol was administered vaginally for cervical preparation prior to surgical
          termination of pregnancy. The patient was 8 weeks and 2 days pregnant, had a history
          of a prior c-section, and was of advanced maternal age. (b) (6) concluded that uterine

                                                                                                              59

                                                                                                   FDA 0586
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 62 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          rupture associated with the use of mifepristone alone, misoprostol alone, or both, is
          likely a rare event in the 1st trimester.

          Reviewer comment:
          Based on the scarcity of reported cases in the first trimester of pregnancy,
          uterine rupture associated with early medical abortion using mifepristone with or
          without misoprostol is likely rare. There are a three reports of uterine rupture
          with mifepristone and misoprostol in the first trimester, most of which occurred
          in women with prior uterine surgery (e.g., a cesarean section).

          7.4.1 Submission-Specific Primary Safety Concerns
          Summary of requested dosing changes in the NDA Supplement that could affect
          safety:
          1. Proposing a new dosing regimen that uses mifepristone 200 mg oral and the
             buccal administration of 800 mcg misoprostol at 24-48 hours after Mifeprex
             and increasing the gestational age from 49 days to 70 days

               The Applicant submitted several articles in support of the proposed dosing regimen
               as well as increasing the gestational age through 70 days using the proposed
               regimen, including the 24-48 hour interval. See Section 7.3 Major Safety Results for
               fatal and nonfatal serious adverse events reported with the proposed regimen and
               gestational age. The data submitted show these events to be exceedingly rare,
               indicating that the new dosing regimen and increasing the gestational age to 70 days
               is safe. Please see Section 7.3 Major Safety Results on Nonfatal Serious Adverse
               Events for a review of this information.

               In further support of changing the dosing interval for misoprostol to 24-48 hours after
               mifepristone is taken, the Applicant also provided a systematic review by Shaw et
               al.63 In this study the authors searched Medline, ClinicalTrials.gov, Popline and the
               Cochrane Controlled Trials Register and included 20 randomized controlled trials
               and 9 observational studies. The majority of the studies used the proposed 200 mg
               dose of mifepristone, but three RCTs and two observational studies used 600 mg of
               mifepristone. The doses and route of misoprostol administration varied, including
               doses of 400 mcg, 600 mcg, and 800 mcg, some with repeat doses, and included
               vaginal, buccal, oral and sublingual routes. There was wide variation in time to
               administration of the misoprostol, ranging from <24 hours, 24-48 hours, 36-48 hours.
               Adverse events were not reported consistently. There was no statistically significant
               difference in nausea, vomiting or diarrhea.




          63
            Shaw KA, Topp NJ, Shaw JG, Blumenthal PB. Mifepristone-misoprostol dosing interval and effect on
          induction abortion times. Obstet Gynecol 2013;121(6):1335-1347.


                                                                                                               60

                                                                                                   FDA 0587
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 63 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Reviewer comment:
          Unlike the efficacy data, which is based on studies that look specifically at
          individual changes proposed by the Applicant, the adverse event data typically
          come from studies or reviews that include multiple changes (e.g., dose of each
          drug, dosing interval, gestational age) simultaneously. Therefore, it is not
          possible to provide safety data specific to each individual change.
          The changing of the dosing interval to 24-48 hours does not appear to increase
          the risk of serious fatal or nonfatal adverse events or to increase the risk of
          common adverse events associated with medical abortion.

          Reviewer’s Final Recommendation:
          Based on the available evidence, changing the dosing interval between
          mifepristone and misoprostol to 24-48 hours is safe to approve, including for use
          in gestations up through 70 days.

       2. Home administration of misoprostol
               Currently, the Dosage and Administration section of labeling for Mifeprex requires
               that patients return to the healthcare provider on Day 3 (two days after ingesting
               Mifeprex) for misoprostol. The Applicant proposes that the label be changed to allow
               for home administration of the misoprostol. The Applicant reasons that all published
               US trials after the initial trial by Spitz et al26, as well as numerous international trials,
               included distribution of misoprostol for self-administration at home with evidence of
               safe and effective medical abortion. The Applicant also emphasizes that women
               usually start having bleeding within two hours of administration of the misoprostol
               and home administration gives the opportunity for more privacy in the process.

               The Applicant submitted many articles to support this change. See Table 8 for US
               and foreign studies that enrolled over 30,000 women who administered misoprostol
               at home. None of the studies directly compare home versus clinic/office
               administration of misoprostol. Most of the studies include protocols where all of the
               subjects take misoprostol at home. Gatter13 and Ireland15 reported separately on
               large numbers of clients of Planned Parenthood Los Angeles (13,373 and 13,221
               clients respectively, though likely with some overlap, in 2010-2011), while Winikoff
               (201219 and 200823), Grossman36, Creinin25 and Middleton 24 reported on smaller
               numbers of US subjects. Internationally, Goldstone20 reported on 13,345 medical
               abortions, while Kopp Kallner64, Løkeland65, Chong (2012)40, Bracken49, Pena44,

          64
            Kopp Kallner H, Fiala C, Stephansson O, Gemzell-Danielsson K. Home self-administration of vaginal
          misoprostol for medical abortion at 50-63 days compared with gestation of below 50 days. Human Reprod
          2010;25(5):1153-1157.
          65
            Løkeland M, Iversen OE, Engeland A, Økland I. Medical abortion with mifepristone and home
          administration of misoprostol up to 63 days’ gestation. Acta Obstet Gynecol Scand 2014;93:647-653.



                                                                                                               61

                                                                                                     FDA 0588
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 64 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

               Ngoc16, Louie14, Sanhueza Smith48, Boersma22 and Lynd66 report on smaller
               numbers of subjects. All of these studies have been reviewed above in Sections
               Deaths, Nonfatal Serious Adverse Events and Common Adverse Events. This
               information shows that home administration of misoprostol, as part of the proposed
               regimen, is associated with exceedingly low rates of serious adverse events, and
               with rates of common adverse events comparable to those in the original studies of
               clinic administration of misoprostol.

               Swica et al50 similarly conducted a non-randomized trial with 301 US women, 139 of
               whom chose home use of mifepristone and misoprostol and 162 of whom chose
               clinic administration of mifepristone followed by home use of misoprostol. The
               majority of women (74%) who chose home use took the mifepristone at the
               appointed 6-48 hour window; for those who took it at a different time than that
               planned with their provider, the median interval was 25 hours. Over 90% of women
               in both groups took the misoprostol at the scheduled time, and none waited past 72
               hours to take the misoprostol. There were no significant differences in the mean
               number of days of work or school missed or dependent care needed. Most women
               made no additional calls (85% for home use group and 90% for office use group) or
               unscheduled visits to the doctor’s office (96% for home use group and 99% for office
               use group).

               The Applicant also submitted a commentary by Gold and Chong67, in which they
               discuss benefits of home administration of Mifeprex and misoprostol. They cite the
               convenience of scheduling for women, the possibility of greater autonomy and
               privacy, the lack of burden on staff, and the safety.

               Reviewer comment:
               Home use of misoprostol has been evaluated as part of the proposed protocol
               in studies including well over 30,000 patients, as well as in dedicated studies
               of home use of mifepristone and misoprostol. The studies demonstrate that
               women take the misoprostol at the recommended time. The safety profile is
               acceptable, with rates of adverse events equal to or lower than those with the
               approved regimen requiring in-office dispensing of misoprostol. The studies,
               including those of home use of mifepristone and misoprostol, show increased
               convenience, autonomy and privacy for the woman, a smaller impact on their
               lifestyles, and no increased burden on the healthcare system. The safety data
               on the home use of misoprostol are adequate to support revision of labeling.



          66
            Lynd K, Blum J, Ngoc NTN, Shochet T, Blumenthal PD, Winikoff B. Simplified medical abortion using a
          semi-quantitative pregnancy test for home-based follow-up. Int J Gynecol Obstet 2013;121:144-148.
          67
           Gold M, Chong E. If we can do it for misoprostol, why not for mifepristone? The case for taking
          mifepristone out of the office in medical abortion. Contraception 2015;92:194-196.


                                                                                                             62

                                                                                                       FDA 0589
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 65 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

               Reviewer’s Final Recommendation:
               Based on the available data, home use of misoprostol is safe to approve.

          3. Repeat dose of misoprostol if needed.

          The Applicant reasoned that studies include an option for a repeat dose of misoprostol
          to allow women to avoid a surgical procedure if possible and that this is a safe way to
          treat an incomplete medical abortion. The Applicant submitted two articles on the
          repeat use of misoprostol, one randomized trial and one systematic review, that were
          relevant to this safety review (other articles12, 17, 22 did not present safety data stratified
          by number of misoprostol doses). Only one randomized trial reviewed the safety of
          repeat misoprostol. Coyaji et al68 conducted a randomized controlled trial of 300
          women seeking medical abortion in India. After taking mifepristone, women in one
          group took 400 mcg misoprostol followed by placebo 3 hours later, while women in the
          other group took two doses of 400 mcg misoprostol 3 hours apart. As discussed in the
          efficacy portion of this review, there was no significant difference in the complete
          abortion rate between the groups; however, the repeat misoprostol reduced need for
          surgical intervention. Before discharge home, there was no significant difference in the
          adverse effects observed—similar percentages of women experienced cramping (87%
          in the single dose group, 89% in the repeat dose group), nausea (both groups 1%),
          vomiting (both groups 0%), and diarrhea (0% in the single dose group versus 2% in the
          repeat dose group). More women in the repeat dose arm experienced moderate to
          severe cramping than women in the single dose arm on Day 4 (24% versus 15%,
          p=0.032) and on Day 7 (10% versus 4%, p=0.006).

          Gallo69 performed a systematic review of data relating to the safety and efficacy of more
          than one dose of misoprostol after mifepristone for medical abortion. The search
          yielded three randomized controlled trials that studied medical abortion ≤ 63 days. The
          studies included doses of mifepristone ranging from 200 mg to 600 mg followed by
          misoprostol 6 to 48 hours later, in doses ranging from 400 mcg to 800 mcg via the oral,
          sublingual or vaginal routes. In two trials, all subjects received repeat misoprostol—in
          one, three hours later, while in the other study subjects received misoprostol twice a day
          for days 4-10. In the third trial, subjects only received repeat misoprostol if there was
          still a gestational sac present. The only side effects discussed in the trials were
          diarrhea, which was more common in those groups receiving misoprostol orally than in
          those receiving it exclusively vaginally (26-27% versus 9%). Rash was reported <1%.

          There is a good deal of literature on the use of misoprostol alone for medical abortion
          and in those regimens, doses of up to 800 mcg repeated in three hours have been

          68
           Coyaji K, Krishna U, Ambardekar S, Bracken H, Raote V, Mandlekar A, Winikoff B. Are two doses of
          misoprostol after mifepristone for early abortion better than one? BJOG 2007;114:271-278.
          69
            Gallo MF, Cahill S, Castelman L, Mitchell EMH. A systematic review of more than one dose of
          misoprostol after mifepristone for abortion up to 10 weeks gestation. Contraception 2006;74:36-41.



                                                                                                               63

                                                                                                       FDA 0590
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 66 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          used. In a study by Blum et al70, misoprostol only, given as two doses of 800 mcg three
          hours apart, was compared to mifepristone-misoprostol medical abortion where only
          one dose of 800 mcg misoprostol was administered. The two groups had similar rates
          of nausea, vomiting, fever and chills. Subjects in the repeat misoprostol group had more
          diarrhea than in the mifepristone-misoprostol group (83.9% vs. 61.2%, p<0.001). Please
          see Section 7.4 Significant Adverse Events for additional discussion on safety concerns
          with repeat doses of misoprostol.

          Reviewer comment:
          There are few articles concerning the safety of repeat misoprostol after
          mifepristone administration. Generally, the success of mifepristone-misoprostol
          medical abortion renders the need for a second dose of misoprostol to be
          relatively uncommon. In studies of misoprostol alone given using a single repeat
          dose, there is an increased risk of the common adverse event of diarrhea. There
          have been rare reports of uterine rupture in women with a prior uterine scar who
          receive repeated doses of misoprostol.

          Reviewer’s Final Recommendation:
          Based on the available data, the option for repeat misoprostol in women whose
          pregnancy has been terminated, but who have not completely expelled the
          pregnancy is safe and should be approved. For women whose pregnancy is
          ongoing at follow-up, surgical intervention is recommended, rather than repeated
          misoprostol. The rare reports of uterine rupture in women with a prior uterine
          scar who receive repeated doses of misoprostol is discussed in labeling.

          4. Follow-up timing and method: follow-up is needed, but not necessarily in the
             clinic or licensed healthcare provider’s office at 14 days after mifepristone
             administration

          The Dosage and Administration section of the current approved label for Mifeprex
          stipulates that patients will return for a follow-up visit approximately 14 days after the
          administration of Mifeprex to confirm by clinical examination or ultrasonographic scan
          that a complete termination of pregnancy has occurred. The Applicant acknowledges
          that follow-up is important to diagnose and treat complications, and to ensure complete
          abortion or identify ongoing pregnancies. However, the Applicant proposes to change
          the labeling to state that the provider should perform an assessment at 1-2 weeks, in
          order to broaden the timeframe and method used, to give patients and providers more
          flexibility and reduce loss to follow-up rates. Use of ultrasound, serum and urine
          pregnancy testing (semi-quantitative, and quantitative) and telephone calls have all
          been evaluated in the literature as options for follow-up of patients after medical

          70
             Blum J, Raghavan S, Dabash R, Ngoc NTN, Chelli H, Hajri S, Conkling K, Winikoff B. comparison of
          misoprostol-only and combined mifepristone-misoprostol regimens for home-based early medical abortion
          in Tunisia and Vietnam. Int J Gynecol Obstet 2012;118:166-171.



                                                                                                            64

                                                                                                   FDA 0591
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 67 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          abortion. Grossman and Grindlay71 conducted a systematic review of the literature on
          alternatives to ultrasound for medical abortion follow-up. They identified eight studies,
          but found that outcomes of interest (ongoing pregnancy) were rare with medical
          abortion and not consistently defined across studies. Nonetheless, they found that
          serum hCG, a low sensitivity urine pregnancy test combined with a standardized
          assessment with multiple questions about women’s symptoms, or standardized
          telephone follow-up, perhaps followed by high-sensitivity urine pregnancy test, all had
          sensitivities >90% and negative predictive values (NPVs) >99% and they resulted in a
          proportion of “screen positives (or women who had a self-assessment of ongoing
          pregnancy and had an unscheduled visit) ≤33%.”

          This reviewer analyzed relevant studies that were submitted by the Applicant and
          referenced in the Grossman and Grindlay assessment.71 Perriera et al21 conducted a
          prospective cohort study of 139 US women with ≤63 days gestation undergoing medical
          abortion at one center. Up to three attempts were made to phone subjects 7 days after
          taking mifepristone. The subjects were asked to confirm when they took misoprostol
          and generally to describe their experience. They were then asked a series of five
          standardized questions to assess for expulsion, including:
               1   Did you have cramping and bleeding heavier than a period?
               2   Did you pass clots or tissue?
               3   What was the highest number of pads you soaked per hour?
               4   Do you still feel pregnant now?
               5   Do you think you passed the pregnancy?

          If the clinician or the subject did not think the pregnancy had passed, the subject was
          asked to return to the center for an ultrasound within 7 days. If there was an ongoing
          pregnancy, women were offered additional misoprostol or a D&C. If the clinician and
          subject believed the pregnancy had passed, she was instructed to begin birth control or
          schedule a visit for injectable, implantable or intrauterine contraception. On Day 30, the
          subject was to perform a urine pregnancy test. Follow-up was obtained for 97.1% of
          subjects. Four subjects did not complete follow-up (2.9%)—one was never reached by
          phone, three were and two of them had positive pregnancy tests while one had an
          inconclusive test. These three never returned for an in-person visit and outcomes are
          not available on them. The sensitivity for correctly predicting an expelled pregnancy
          (completed abortion) was 95.9%, specificity was 50%, positive predictive value 97.5%
          and negative predictive value 37.5%. This study suggests that clinicians and subjects
          are almost always correct when they believe a pregnancy has passed. The loss to
          follow-up rate was not higher than for standard medical abortion follow-up.

          Fiala et al72 compared hCG with ultrasound for verification of completed abortion in 217
          women ≤49 days with intrauterine pregnancy in Scotland. Successful expulsions were
          71
             Grossman D, Grindlay K. Alternatives to ultrasound for follow-up after medication abortion: a systematic
          review. Contraception 2011;83:504-510.
          72
             Fiala C, Safar P, Bygdeman M, Gemzell-Danielsson K. Verifying the effectiveness of medical abortion;


                                                                                                                  65

                                                                                                        FDA 0592
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 68 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          consistent with a marked decline in hCG values at follow-up. Using 20% of the initial
          value as cut-off at follow-up gave a high sensitivity. It allowed correct diagnosis in
          98.5% of the patients with successful expulsion. When 20% of the initial hCG value
          was used as cut-off, a positive predictive value for successful expulsion was 99.5%. If
          the reduction of the hCG level was less than 80%, the negative predictive value was
          50% and further evaluation was warranted. By contrast, the reliability of ultrasound
          examination in diagnosing successful expulsion was 89.8%.

          Lynd et al66 studied 300 women at ≤ 63 days gestation who underwent medical abortion
          in Vietnam. Women were given mifepristone and sent home with misoprostol and a
          semi-quantitative urine pregnancy test, a urine cup, instructions and a questionnaire.
          They were to take the urine test, record their impression of the results and complete the
          questionnaire on the morning of an in-person follow-up visit 2 weeks after mifepristone
          administration. Fifty-four women (18.5%) still felt pregnant at the follow-up visit, but only
          11 of the semiquantitative urine tests indicated ongoing pregnancies. All 11 correctly
          identified ongoing pregnancies, with 100% sensitivity and 89.7% specificity. Ten of the
          11 women with an ongoing pregnancy understood in-person follow-up was necessary.

          Similarly, Cameron et al73 reported on 1791 women undergoing medical abortion in
          Scotland, 1,726 (96%) of whom chose self-assessment with a low-sensitivity urine
          pregnancy test, instructions on how to interpret it, and signs/symptoms of ongoing
          pregnancy. The rest of the women chose in-clinic follow-up with an ultrasound or a
          phone call. Eight women in the self-assessment group had ongoing pregnancies, but
          only four of them had a positive low-sensitivity pregnancy test at the appointed time—
          within 4 weeks. Of the four who did not follow up in 4 weeks, two had a positive or
          invalid pregnancy test within two weeks after the medical abortion and should have
          presented for care, and two reported their pregnancy test was negative and did not
          present for care. All has successful termination either with repeat medical dosing or
          surgical aspiration. Most women presented within four weeks, but two women presented
          only after two missed menses. The delayed follow-up was not different from that for an
          in-person visit or an ultrasound.

          Reviewer comments:
          While the number of articles is not extensive, they include almost 2,400 subjects.
          The Applicant demonstrates that alternatives to in-clinic follow-up are effective
          and safe, detecting most of the ongoing pregnancies so that women can get
          needed treatment. It appears that, using standardized questionnaires or
          instructions or a telephone call along with a low or high sensitivity pregnancy
          test, ongoing pregnancies can be detected allowing for further treatment. There
          is some loss-to-follow-up, but the rates do not appear to exceed those associated

          ultrasound versus hCG testing. Eur J Obstet Gynecol Reprod Biol 2003;109;190-195.
          73
             Cameron ST, Glasier A, Johnstone A, Dewart H, Campbell A. Can women determine the success of
          early medical termination of pregnancy themselves? Contraception 2015;91:6-11.



                                                                                                            66

                                                                                                 FDA 0593
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 69 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          with a planned in-clinic follow-up. Women should be allowed to have an in-
          person visit if desired, but also allowed the flexibility of other options if desired.
          It is important to note that since 2005, Planned Parenthood Federation of America
          has waived the follow-up visit if it poses undue hardships owing to distances
          from abortion facilities or other reasons, and women manage their follow-up with
          serial hCG testing.74 From the clinical reviewers’ perspective, this is safe and
          acceptable. We further note that the NAF 2015 guidelines (page 23) state the
          following:
             “Success of the medical abortion must be assessed by ultrasonography, hCG
             testing, or by clinical means in the office or by telephone. If the patient has
             failed to follow-up as planned, clinic staff must document attempts to reach the
             patient. All attempts to contact the patient (phone calls and letters) must be
             documented in the patient’s medical record.”

          The ACOG 2014 Practice Bulletin1 on management of early MAB states “Follow-
          up after receiving mifepristone and misoprostol for medical abortion is important,
          although an in-clinic evaluation is not always necessary.” Several options for
          follow up without an office/clinic visit are discussed and no specific method or
          algorithm is definitely recommended (i.e., it is left to the discretion of the provider
          and patient).

          Reviewer’s Final Recommendation:
          Based on the available evidence, flexibility in the timing and method of follow-up
          is safe to approve.

          7.5 Supportive Safety Results

          7.5.1 Common Adverse Events
          According to the currently approved Mifeprex label,75 common adverse events include
          the following:
             x Vaginal bleeding up to 16 days, with 8% of women experiencing bleeding up to
                  30 days. 4.8% of women in the original US trials and 4.3% in the original French
                  trials required administration of uterotonic agents to control the bleeding. Only
                  1% of women required intravenous fluids and 1% required curettage. In the
                  original French trials, 5.5% of women had a drop in hemoglobin of more than 2
                  g/dL.
             x Abdominal pain in 96% of US women
             x Uterine cramping in 83% of French women
             x Nausea in 43-61%, vomiting in 18-26%
          74
             Fjerstad M. Figuring out follow-up. Mife Matters. Planned Parenthood Federation of America/Coalition
          of Abortion Providers 2006;13:2–3.
          75
               http://www.accessdata.fda.gov/drugsatfda_docs/label/2000/20687lbl.htm


                                                                                                                67

                                                                                                      FDA 0594
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 70 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

              x   Diarrhea in 12-20%
              x   Headache in 2-31%
              x   Dizziness in 1-12%

          A review of the literature submitted in the efficacy supplement, which includes Mifeprex
          at the proposed dose but also includes misoprostol administered buccally, vaginally or
          orally, reveals the following. Table 16 addresses bleeding that did not require
          transfusion (which is covered inTable 14: Transfusion by Gestational Age above), but
          was still significant in terms of requiring another intervention or in terms of a decrease in
          measured hemoglobin. Most of the studies include subjects up to 63 days’ gestation,
          with the exception of Middleton 200524, which includes subject to 56 days, and
          Sanhueza Smith 201548 and Winikoff 201219, which include subjects through 70 days.

          Table 16: Bleeding and Cramping in Literature
          Study              N      Maximal       Route of                  Adverse Event Rate (%)
                                    Gestation    misoprostol
                                     al Age     administration
                                                                 Bleeding        Bleeding       Cramping/pain
                                                                 requiring       with drop in
                                                                 intervention*   hemoglobin
                                                                                 > 2g/dL
          Middleton         216       56 d          buccal            4.2            NR               NR
               24
          2005
          Coyaji                                                                     NR              87-89
               68
          2007
          Løkeland                                                    4.9            NR              96.6
               65
          2014
          Kopp              395       63 d          vaginal           0.5            NR               NR
          Kallner
               64
          2010
                    44
          Pena 2014          971      63 d          Buccal            1.7            NR*              NR
                    16
          Ngoc 2014         1433      63 d          buccal           0.07            NR               NR
                      13
          Gatter 2015      13,373     63 d          buccal            1.8            NR               NR
          Ireland          13,221     63 d.         buccal            1.8            NR               NR
               15
          2015
          Winikoff          729       70 d          buccal            1.1            NR               NR
               19
          2012
          Sanhueza          960       70 d          buccal            1.7            NR               NR
                     48
          Smith 2015
          *Intervention includes aspiration or uterine evacuation, use of uterotonics, intravenous fluids
          *NR=not reported
          Source: NDA clinical reviewer table.

          Reviewer Comments:
          Given that Mifeprex and misoprostol are taken to terminate an intrauterine
          pregnancy, vaginal bleeding and cramping or abdominal pain are an expected

                                                                                                             68

                                                                                                   FDA 0595
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 71 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          and necessary part of the process; therefore, these should only be considered
          adverse events if the amount of bleeding or pain exceeds what would be
          expected for such a process. The rate of bleeding requiring intervention is low
          and ranges from 0.5% to 4.2%, with the rates in the largest studies being around
          1.8%. Two articles parsed the bleeding requiring intervention by gestational age.
          In Sanhueza Smith et al.48 the rate was 1.1% (7/622) among women ≤ 56 days,
          4.2% (8/190) in women 57-63 days and 1.4% (2/148) in women 64-70 days. In
          Gatter 201513, the rate was 0.65-1.43% up to 49 days, 2.04% in women 50-56
          days, and 2.49% in women 57-63 days. These differing numbers from the two
          studies do not reveal a trend toward bleeding requiring intervention with
          increasing gestational age, specifically even through 70 days.
          No articles submitted discussed a drop in hemoglobin of > 2 g/dL, most likely
          because routine laboratory studies are not obtained in medical abortion unless
          anemia or a medical illness is reported or suspected. Also not surprisingly, pain
          and cramping are an expected part of the medical abortion process, so most
          studies do not comment on the percentage of women who experience this.




                                       APPEARS THIS WAY ON ORIGINAL




                                                                                          69

                                                                                  FDA 0596
Reference ID: 3909590
          Clinical Review
                                (b) (6)
                               and                                  (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 17: Common Adverse Events in Literature
          Study         N     Maximal      Route of                                    Adverse Event Rate (%)
                              GA (days)   Misoprostol

                                                        nausea    vomiting    diarrhea    fever   chill   headache   dizziness   weakness
                                                                                                  s
          Middleton     216     56 d        Buccal        70         37          36        42      NR         44        41          51
               24
          2005
          Blum                              buccal       45.9       37.8        61.2      28.2    30.6                             NR
               70
          2012
          Coyaji                                           1         0-2        NR*        NR      NR                              NR
               68
          2007
          Kopp          395     63 d        vaginal      87.1       57.3        6.3       26.3     NR       4.1         3.6        2-3.1
          Kallner
               64
          2010
          Louie         860     63 d        buccal       38-53     13-25        1-3       15-                                      NR
               14
          2014                                                                            23†
          Pena          971     63 d        buccal        NR         NR         7.8       8.9†      †       NR          NR         14.3
               44
          2014
          Creinin       544     63 d        vaginal       9.4        5.7        4.8       10.3†     †       6.6         6.8        NR
               25
          2007
          Chong         563     63 d        buccal        47         22         NR         33†      †         33        24          42
               40
          2012
          Winikoff      618     70 d        buccal       50.8       40.6        17.6      11.2    23.5      NR          NR         NR
               19
          2012
          Sanhueza      960     70 d        buccal        27         23         44.6       46†      †       14.3        9.7         21
          Smith
               48
          2015
          GA = gestational age; *NR= not reported. † includes fever and chills, which were grouped together
          Source: NDA clinical reviewer table.
                                                                                                                                                 Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 72 of 109




                                                                                                                                            70

                                                                                                                                      FDA 0597
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 73 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Reviewer comment:
          The range of reported percentages for each adverse event is wide, with some
          studies reporting virtually no patients experiencing nausea, vomiting or diarrhea,
          while others report at least half of subjects suffering these side effects. Only the
          Winikoff 201219 article parses out these side effects by gestational age (57-63
          days versus 64-70 days). There is no statistically significant difference in the
          rates of any side effect between gestational age group except for vomiting, where
          35.8% of women 57-63 days had vomiting and 45.7% of women 64-70 days did
          (p=0.008). It is hard to determine a value that could be used in labeling based on
          these wide variations, but the adverse events are common, expected and well-
          known with the medical abortion regimen and the ranges should be reported in
          labeling.

          7.5.2 Laboratory Findings
          Mifepristone with misoprostol is a well-established regimen for termination of
          pregnancy. Few laboratory tests are necessary before use of the regimen. Those that
          are commonly performed include confirmation of pregnancy (urine or serum pregnancy
          testing) as well as Rh testing (unless it has been previously documented), such that
          RhD immunoglobulin can be administered as indicated. Pre-medical abortion
          assessment of hemoglobin or hematocrit is indicated when anemia is suspected.
          Routine follow-up laboratory testing is also not indicated unless dictated by the patient’s
          clinical condition, for example, heavy bleeding or signs of infection. Lab results are not
          typically reported in the literature, except for when studies look at decreases in
          hemoglobin related to bleeding.

          7.5.3 Vital Signs
          Vital signs are not typically reported in the literature on medical abortion.

          7.5.4 Electrocardiograms (ECGs)
          Mifepristone used with a prostaglandin analogue has been approved for medical
          termination of pregnancy since 1988 in France and subsequently in many countries
          around the globe. It has been well-established that doing an ECG prior to MAB is not
          standard procedure. It can be done if individual circumstances warrant its use.
          Literature does not typically report on ECGs.

          7.5.5 Special Safety Studies/Clinical Trials
          The pediatric studies are addressed in Section 7.6.3.

          7.5.6 Immunogenicity
          NA to this review

          7.6 Other Safety Explorations
          This section is not relevant to this application.
                                                                                                   71

                                                                                           FDA 0598
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 74 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          7.6.1 Additional Safety Evaluations

          7.6.2 Human Carcinogenicity
          The Applicant submitted no new data on human carcinogenicity.

          7.6.3 Human Reproduction and Pregnancy Data
          As noted in the efficacy portion of this review, some women who use Mifeprex do have
          ongoing pregnancies. Most of these are treated with an aspiration or a surgical
          evacuation of the uterus; there is little information on outcomes of ongoing pregnancies
          not terminated by another method. At the time of approval of the drug, the Applicant
          agreed to two postmarketing commitments, including one to conduct a surveillance
          study of the outcomes of ongoing pregnancies. On January 11, 2008, the Applicant was
          released from this commitment due to the lack of an adequate number of women
          enrolled. The Applicant explained that the small number was due, in part, to the
          requirement that the patients consent to participation [in the surveillance study] after
          seeking a pregnancy termination.

          A review of all of the articles submitted by the Applicant for outcomes of ongoing
          pregnancies after mifepristone administration yielded minimal information. There is one
          article reporting a case of a fetus with sirenomelia, a cleft palate and lip, micrognathia,
          and hygroma; this infant was born to a woman who had received mifepristone as RU
          486 at 18 weeks and was reported to Roussel-Uclef in France in 1989.76 A prospective
          observational study77 from fifteen French pharmacovigilance centers followed women
          exposed to mifepristone in the first trimester between1997 and 2010. The study
          included pregnant women who sought counseling on mifepristone exposure from a
          pharmacovigilance center or Paris Teratology Information Service (TIS). A total of 105
          pregnancies were exposed to mifepristone in the first trimester; 46 to mifepristone
          alone, and 59 to mifepristone and misoprostol. The mean gestational age at exposure
          was 7.9 weeks; 81% were exposed between weeks 5 and 9 of gestation. About 40% of
          patients received 200 mg of mifepristone while about 50% received 600 mg. Of the
          patients who received both mifepristone and misoprostol, 48 received repeat
          misoprostol with four receiving 1200–2000 mcg of misoprostol, a significantly higher
          dose than recommended. Among all exposed women, there were 94 live births
          (90.4%),10 (9.6%) miscarriages (including one with a major malformation of major
          hydrocephalus associated with adductus thumb and a normal karyotype) and one
          patient had an elective termination of pregnancy for the subsequent diagnosis of trisomy
          21. Eight of the ten miscarriages occurred in the mifepristone-only group; however,
          after potential confounding factors such as maternal age, gestational age at inclusion,

          76
               Pons JC, Papiernik E. Mifepristone teratogenicity. Lancet 1991;338(8778):1332-3.
          77
            Bernard N, Elefant E, Carlier P.Tebacher M, Barjhoux CE, Bos-Thompson MA, Amar E,
          Descotes J, Vial T. Continuation of pregnancy after first-trimester exposure to mifepristone: an
          observational prospective study. BJOG 2013;120:568–575.


                                                                                                               72

                                                                                                         FDA 0599
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 75 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          drug exposure, and mifepristone dose were controlled for by logistic regression, the rate
          of miscarriage did not differ across mifepristone only versus mifepristone-misoprostol
          groups (p= 0.08). Among the live births, the mean gestational age at delivery was 39.5
          weeks and there was no difference in birth weights between groups. The overall rate of
          major congenital malformations among the 95 examinable cases was 4.2% (95% CI
          1.2–10.4%), with two cases among 38 patients exposed to mifepristone alone, and two
          cases among 57 patients exposed to both mifepristone and misoprostol. Three of the
          four major congenital malformations occurred with exposure to 600 mg of mifepristone,
          while one occurred in exposure to 400 mg of mifepristone. The malformations included:
             x Claude Bernard–Horner syndrome with stridor
             x Hydrocephalus with triventricular dilatation and adductus thumb (miscarriage
                 patient noted above)
             x Möbius syndrome
             x Retrognathism, slight cleft palate, trismus, swallowing disorder, club foot with four
                 toes, incomplete genital development and mild hypoplasia of the cerebellar
                 vermis

          The authors posit that the cases of major malformations in patients exposed to
          mifepristone alone could be explained by associated medical conditions, for example,
          the case of congenital Claude Bernard Horner syndrome could have been related to
          traumatic vaginal delivery of a high birth weight newborn, a well-recognized cause of
          this syndrome, while the spontaneously aborted hydrocephalic fetus may have been
          caused by streptococcus B chorioamnionitis, which was subsequently confirmed on
          pathological examination, or be an X-linked hydrocephalus. The authors also note that
          the two cases of major malformations in patients exposed to both mifepristone and
          misoprostol were consistent with malformations described after exposure to misoprostol
          alone. The authors concluded that major malformations after first-trimester exposure to
          mifepristone is only slightly higher than the expected 2–3% rate in the general
          population, which was reassuring regarding the risk evaluation for continuation of
          pregnancy after mifepristone exposure.

          There are reports that misoprostol can result in congenital anomalies when used during
          the first trimester, including defects in the frontal or temporal bones, limb abnormalities
          with or without Mobius syndrome.1 The Korlym label notes in Important Safety Issues
          with Consideration to Related Drugs: “In a report of thirteen live births after single dose
          mifepristone exposure, no fetal abnormalities were noted.”

          Reviewer Comment:
          There are anomalies associated with the use of misoprostol in the first trimester.
          The risk of teratogenic effects with a continued pregnancy after a failed
          pregnancy termination with Mifeprex in a regimen with misoprostol is unknown.
          Birth defects have been reported with a continued pregnancy after a failed
          pregnancy termination with Mifeprex in a regimen with misoprostol, but it is not
          clear if this just represents the usual background rate of birth defects.

                                                                                                   73

                                                                                           FDA 0600
Reference ID: 3909590
Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 76 of 109




                                                              FDA 0601
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 77 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          adolescents and 24,006 adult women undergoing medical abortion (regimen
          unspecified). The study population included women ≤ 20 week’s gestation; 84.6% of the
          adolescents were ≤ 12 weeks, while 86.6% of the adults were ≤ 12 weeks. Adolescents
          ranged in age from 13-17, with a mean age of 16.1 years. The study showed that after
          adjustment for parity, previous abortion, marital status, types of residence, duration of
          gestation and year of abortion, in adolescents, the adjusted ORs were significantly
          lower for hemorrhage (0.87, 95% CI 0.77 to 0.99), incomplete abortion (0.69, 95% CI
          0.59 to 0.82) and surgical evacuation (0.78, 95% CI 0.67 to 0.90) compared to adults.
          There was no significant difference in the OR for infection (0.97, 95% CI 0.73 to 1.30).

          Phelps53 had previously conducted a pilot study in 28 adolescents aged 14-17, at ≤ 56
          days gestation, using Mifeprex 200 mg followed 48 hours later by misoprostol 800 mcg
          vaginally. As reported in Section Subpopulations, 100% of study subjects had a
          complete abortion, with five not requiring misoprostol. There were no serious adverse
          events. Subjects noted common expected adverse events including bleeding (100%),
          cramping (95%), nausea (62%), and vomiting (43%).

          It is also important to consider adherence to the proposed regimen (including taking
          misoprostol at a location other than the clinic) and adherence to follow-up among
          adolescents versus adults.

          There are no data specifically comparing adherence to the regimen among adolescents
          <17 with women >17 years old. The Gatter13 study clearly demonstrates the efficacy
          and safety is the same for both age groups, suggesting that there is no clinically
          significant difference in adherence to the regimen between age groups. The
          Goldstone20 article included 8 subjects aged 14 and 931 subjects aged 15-19. The
          efficacy and safety are not separated out by age; however, all subjects did take the
          proposed regimen and overall efficacy and safety is reassuring, indicating that
          adolescents and adults alike likely did adhere to the mifepristone and misoprostol
          regimen in a safe and effective way.

          Regarding adherence to follow-up, four articles included 346 subjects <17 years old.
          Ngoc16 is based in Vietnam and Cameron73 is based in Scotland, while Gatter13 and
          Horning78, are US-based studies.                                              (b) (4), (b) (6)

                                                                        . The difference in the
          follow-up rate for the combined data is 6.5%. The Gatter study accounts for 85% of all
          patients being compared. The difference in follow-up adherence is not clinically relevant
          as there is no difference in efficacy between the two age groups.




                                                                                                     75

                                                                                             FDA 0602
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 78 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Table 20: Adherence to Follow-Up Among Adolescents vs. Adults
                                  <17 years old                   ≥17 years old
                                                                                      #
                                               #          Adherenc                 Adheren      Adherence
                                 N          Adherent        e%             N          t            %
           Gatter13             322            251          78.0%       15,517      13,122         84.6%
           Cameron71              5              4          80.0%         607         516          85.0%
           Ngoc16                 1              1         100.0%        1,406       1,345         95.7%
           Horning78             18             16          88.9%         846         648          76.6%
           TOTAL                346            272          78.6%       18,376      15,631         85.1%

          Reviewer Comment:
          Medical abortion in adolescents appears to be at least as safe, if not safer, as in
          adult women. Adolescents appear able to comply with the regimen, including use
          of misoprostol outside of the clinic setting, as well as with alternative follow-up
          methods. These data support the safety of Mifeprex in adolescents and satisfy
          requirements for PREA. No information on safety and efficacy of use in
          premenarchal girls is required, as the medication is not indicated in that subset of
          the pediatric population.

          Reviewer's Final Recommendation:
          The available evidence supports that Mifeprex and the new proposed dosing
          regimen are safe to use in adolescents.

          7.6.5 Overdose, Drug Abuse Potential, Withdrawal and Rebound
          The Applicant submitted no new data on overdose, drug abuse potential withdrawal and
          rebound.

          7.7 Additional Submissions / Issues
          Summary of additional changes in labeling that may affect safety of Mifeprex
          1. Change in labeled time for expulsion from 4-24 hours to 2-24 hours

          The Applicant proposes to change the time to expulsion described in the labeling from
          4-24 hours to 2-24 hours post misoprostol to more accurately reflect the data and real-
          life experiences with the drug. The Applicant reasons that in the large US trial upon

          78
            Horning EL, Chen BA, Meyn LA, Creinin MD. Comparison of medical abortion follow-up with serum
          human chorionic gonadotropin testing and in-office assessment. Contraception 2012;85:402-407.


                                                                                                            76

                                                                                                  FDA 0603
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 79 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          which labeling is based (Spitz, 199826), the median time to expulsion was 4 hours.
          Indeed, in that study, women were observed for several hours after misoprostol
          administration, and during the four hours of observation, 49% of the women expelled
          the products of conception, and 60% had by the fifth hour. Several studies are provided
          to corroborate this. Only one uses buccal misoprostol; however, the misoprostol was
          administered within 5 minutes of the Mifeprex, not at the 24-48 hour interval as
          proposed in this supplement. Nonetheless, in this trial, Lohr79 found the median time to
          onset of cramping to be 2 hours (range 10 minutes to 13 hours) and bleeding to be 3
          hours (range 9 minutes to 11 hours). This shorter duration to expulsion is also seen in
          several other pilot studies submitted where subjects took vaginal misoprostol
          immediately or within 6-8 hours of mifepristone. If the focus is shifted to the randomized
          controlled studies that report times to onset of bleeding and cramping and include
          vaginal misoprostol, we find data confirming the timing of expulsion in the 2-24 hour
          window proposed by the Applicant. Creinin25 noted a median time to onset of cramping
          of 1.7 hours and to onset of bleeding of 2 hours after misoprostol (administered 24
          hours after Mifeprex). In a similar study80 comparing misoprostol administered 24 vs. 6-
          8 hours after Mifeprex, the median time to onset of cramping was 1.5 hours and to
          bleeding was 2 hours in women with misoprostol given 24 hours after Mifeprex.

          Reviewer comment:
          The data from vaginal and buccal administration of misoprostol around 24 hours
          after mifepristone support the assertion that bleeding and cramping begin before
          the 4 hour mark that is currently labeled. Therefore the label should be revised to
          make this clearer. Median times seem to be around 1.5 to 2 hours. It is
          reasonable to label the time to expulsion 2-24 hours, but it could be labeled as
          beginning even earlier. A clearer label will help providers better counsel patients
          and patients can better select an appropriate time frame within the 24-48 hour
          window to take their misoprostol and can be prepared when the expulsion starts.

          Reviewer’s Final Recommendation:
          Based on the available evidence, it is acceptable to revise the label so that it
          notes that the time to expulsion after misoprostol dosing is 2-24 hours.

          2. Use of the term “                                       (b) (4)




          The Applicant proposes to use the term “                            (b) (4) in place of all

          other terms in labeling and in the REMS materials, for consistency and                (b) (4)

                                                                                The Applicant

          79
            Lohr PA, Reeves MF, Hayes JL, Harwood B, Creinin MD. Oral mifepristone and buccal misoprostol
          administered simultaneously for abortion: a pilot study. Contraception 2007;76:215-220.
          80
            Creinin MD, Fox MC, Teal S, Chen A, Schaff EA, Meyn LA. MOD Study Trial Group: A randomized
          comparison of misoprostol 6-8 hours versus 24 hours after mifepristone for abortion. Obstet Gynecol
          2004;103:851-859.



                                                                                                                77

                                                                                                      FDA 0604
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 80 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          submitted an article demonstrating that nurse practitioners, certified nurse midwives and
          physician assistants can safely provide aspiration abortion.81 The Division asked the
          Applicant to provide articles specifically addressing the provision of medical abortion
          services by non-physician practitioners, since that is the issue at hand.

          The Applicant provided data on the efficacy of medical abortion provided by non-
          physician healthcare providers, including four studies with 3,200 women in randomized
          controlled clinical trials and 596 women in prospective cohorts. These studies took
          place in varying settings (urban, rural, international, low resource). The efficacy results
          are discussed in Section 6.1.10.

          Regarding the safety of medical abortion provided by non-physician health care
          providers, a systematic review by Renner82 identified five studies with a total of 8,908
          subjects. A RCT in Nepal included 1,104 of those subjects, comparing medical
          abortions by nurses or auxiliary nurse midwives with those offered by physicians.
          Outcome data on 1,077 women showed no serious complications (hemorrhage
          requiring transfusion or condition necessitating hospitalization) and the rate of ongoing
          pregnancy or incomplete abortion did not vary by physician versus midlevel provider.
          Also in Nepal, Puri et al83 described training female community health volunteers to
          provide education, and training auxiliary nurse midwives to provide medical abortion in
          intervention districts, and compared knowledge and medical abortion outcomes with
          those in neighboring districts where there were no interventions. Medical abortions were
          performed on 307 women in the intervention areas and 289 women in the comparison
          areas. There were five incomplete abortions (1.6%) in the intervention areas, treated
          with manual vacuum aspiration by the auxiliary nurse midwives, and 7 (2.4%)
          incomplete abortions in the comparison areas. The difference was not statistically
          significant. Kopp Kallner84 conducted a randomized controlled equivalence trial of 1,068
          women in Sweden who were randomized to receive medical abortion care from two
          nurse midwives experienced in medical terminations and trained in early pregnancy
          ultrasound versus a group of 34 physicians with varying training and experience. The
          trial showed fewer complications for the nurse midwife group, though this was not
          statistically significant (4.1% for nurse midwives, versus 6.1% for doctors, p=0.14).

          81
            Weitz TA, Taylor D, Desai S, Upadhyay UD, Waldman J, Battistelli MF, Drey EA. Safety of aspiration
          abortion performed by nurse practitioners, certified nurse midwives, and physician assistants under a
          California legal waiver. Am J Public Health 2013;103:454-461.
          82
            Renner R-M, Brahmi D, Kapp N. Who can provide effective and safe termination of pregnancy care: a
          systematic review. BJOG 2013;10:23-31.
          83
            Puri M, Tamang A, Shrestha P, Joshi D. The role of auxiliary nurse-midwives and community health
          volunteers in expanding access to medical abortion in rural Nepal. Reproductive Health Matters
          2015;Suppl(44):94-103.
          84
             Kopp Kallner H, Gomperts R, Salomonsson E, Johansson M, Marions L, Gemzell-Danielsson K. The
          efficacy, safety and acceptability of medical termination of pregnancy provided by standard care by
          doctors or by nurse-midwives: a randomized controlled equivalence trial. BJOG 2015;122:510-517.



                                                                                                                  78

                                                                                                      FDA 0605
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 81 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          There were no serious complications and no blood transfusions in the study. There was
          no difference in unscheduled visits. Nurse midwives did call for more second opinions
          (26%) versus doctors (4%). Olavarrieta85 conducted a randomized controlled non-
          inferiority trial in Mexico City abortion clinics. Eight physicians and seven nurses who
          had not previously independently provided medical abortion care received 1.5 weeks of
          training. A total of 1,088 women were randomized to two groups of providers. Nurses
          were not found to be inferior to physicians in the provision of abortion care. There was
          only one serious adverse event in the physician group, a woman requiring admission
          and surgical aspiration for heavy bleeding. Nurses requested consultation with an
          experienced obstetrician in 9 cases, whereas physicians requested consultation only
          twice.

          Reviewer Comments:
          The Applicant provided data from over 3,200 women in randomized controlled
          trials and data on 596 women in prospective cohorts comparing medical abortion
          care by physicians versus nurses or nurse midwives. The studies were
          conducted in varying settings (international, urban, rural, low-resource) and
          found no differences in efficacy, serious adverse events, ongoing pregnancy or
          incomplete abortion between the groups. Two studies did show that nurses or
          nurse midwives called for more second opinions than physicians, but these
          numbers were a small portion of the total subjects included.

          Midlevel providers in the United States, such as nurse practitioners, nurse
          midwives and physician assistants currently provide family planning services
          and abortion care, including medical abortion care, under the supervision of
          physicians. The data here demonstrate that it would be safe to allow healthcare
          providers who are licensed to prescribe medications and who meet the criteria in
          the REMS to become certified to provide medical abortion care with Mifeprex and
          misoprostol. Midlevel providers are already practicing abortion care under the
          supervision of physicians, and the approved labeling and the REMS Prescriber’s
          Agreement already stipulate that prescribers must be able to refer patients for
          additional care, including surgical management if needed. Therefore, facilities
          that employ midlevel prescribers already have an infrastructure in place for
          consultation and referral.

          Reviewer’s Final Recommendation:
          Based on the available evidence, it is safe for midlevel providers to administer
          medical abortion. The term in the revised Prescriber Agreement Form will be “a
          healthcare provider who prescribes.” Per the review by the                  (b) (6)

                       (    (b) (6) dated March 29, 2016, this term provides an accurate

          85
            Olavarrieta CD, Ganatra B, Sorhaindo A, Karver TS, Seuc A, Villalobos A, Garcia SG, Pérez M,
          Bousieguez M, Sanhueza P. Nurse versus physician-provision of early medical abortion in Mexico: a
          randomized controlled non-inferiority trial. Bull World Health Organ 2015;93:249-258.


                                                                                                              79

                                                                                                    FDA 0606
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 82 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          representation of the varied practitioners who are prescribers, while at the same
          time using language that is consistent with statute. We concur with the       (b) (6)

          review.

          3. Removal of references to “Under Federal Law” from the Prescriber’s
             Agreement

          The Applicant requests removal of the phrase “under Federal law” from the Prescriber’s
          Agreement portion of the REMS materials. The phrase appears in two places:
             x “Under Federal law, Mifeprex must be provided by or under the supervision of a
                licensed physician who meets the following qualifications:
                    o Ability to assess the duration of pregnancy accurately.
                    o Ability to diagnose ectopic pregnancies.
                    o Ability to provide surgical intervention in cases of incomplete abortion or
                       severe bleeding, or have made plans to provide such care through others,
                       and are able to assure patient access to medical facilities equipped to
                       provide blood transfusions and resuscitation, if necessary.”
             x “Under Federal law, each patient must be provided with a Medication Guide. You
                must fully explain the procedure to each patient, provide her with a copy of the
                Medication Guide and Patient Agreement, give her an opportunity to read and
                discuss them, obtain her signature on the Patient Agreement, and sign it
                yourself.”

          The Applicant rationalizes that all of the conditions of Mifeprex approval, including the
          REMS, are under Federal law and that the statement is redundant and are no more
          subject to Federal law than the other conditions of approval.

          Reviewer comment:
          A rationale for the original inclusion of the phrase “Under Federal law” cannot be
          discerned from available historical documents, nor is it consistent with REMS
          materials for other products. All the conditions of approval, including the REMS
          materials, are under Federal law; therefore, the phrase is unnecessary and can be
          removed from the Prescriber’s Agreement.

          Reviewer’s Final Recommendation:
          The term “under Federal law” can be removed from the Prescriber’s Agreement.

          4. Addition of misoprostol to the indication statement

          The Indication and Usage section of the currently approved labeling is as follows:

               “Mifeprex is indicated for the medical termination of intrauterine pregnancy through
               49 days' pregnancy. For purposes of this treatment, pregnancy is dated from the
               first day of the last menstrual period in a presumed 28 day cycle with ovulation


                                                                                                      80

                                                                                           FDA 0607
Reference ID: 3909590
Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 83 of 109




                                                              FDA 0608
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 84 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

              x   the mention of misoprostol enhances the goal of labeling, which is to give
                  healthcare providers information necessary for safe and effective use of
                  Mifeprex.

          Subsequently on February 25, 2016, the Applicant proposed             (b) (4)    (b) (4)

          gestational age through 70 days, based on the literature already submitted.

          Reviewer comment:
          We recommend that the Indication Statement read:
               “Mifeprex is indicated, in a regimen with misoprostol, for the medical
               termination of intrauterine pregnancy through 70 days gestation.”
          The rationale for this is that:
            x All supporting data are based on the combined regimen
            x Inclusion of misoprostol in the Indication Statement would be consistent
                with the rest of Mifeprex labeling and with current medical practice
            x It would be consistent with current FDA thinking (e.g., the internal Label
                Review Tool) which states that the indication and use statement should
                include “Information if drug is to be used only in conjunction with another
                therapy.”

          Reviewer’s Final Recommendation:
          Misoprostol should be included in the Indication Statement for Mifeprex.


          8 Postmarket Experience
          A comprehensive review of the adverse events associated with Mifeprex from
          September 28, 2000 through November 17, 2015, performed by                       (b) (6)

                                ,                                       (b) (6) , yielded the following

          information on reported deaths. Regarding the US cases, there were 17 reported
          deaths. Deaths were associated with sepsis in eight of the 17 (seven cases tested
          positive for Clostridium sordellii, one case tested positive for Clostridium perfringens).
          Seven of the eight fatal sepsis cases reported vaginal misoprostol use; one case
          reported buccal misoprostol use. Seven of the nine remaining U.S. deaths involved two
          cases of ruptured ectopic pregnancy and one case each of the following: substance
          abuse/drug overdose; methadone overdose; suspected homicide; suicide; and a case of
          delayed onset toxic shock-like syndrome. In the eighth case, the cause of death could
          not be established despite performance of an autopsy; tissue samples were negative for
          C. sordellii. The autopsy report on the ninth death became available to the Agency and
          was reviewed on December 2, 2015. It showed the woman died of pulmonary
          emphysema.

          There were 11 additional deaths in women in foreign countries who used mifepristone
          for medical termination of pregnancy. These fatal cases were associated with the

                                                                                                     82

                                                                                             FDA 0609
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 85 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          following: sepsis (Clostridium sordellii identified in tissue samples) in a foreign clinical
          trial; sepsis (Group A Streptococcus pyogenes); a ruptured gastric ulcer; severe
          hemorrhage; severe hemorrhage and possible sepsis; “multivisceral failure;” thrombotic
          thrombocytopenic purpura leading to intracranial hemorrhage; toxic shock syndrome
          (Clostridium sordellii was identified through uterine biopsy cultures); asthma attack with
          cardiac arrest; respiratory decompensation with secondary pulmonary infection 30 days
          after mifepristone in a patient on the lung transplant list with diabetes, a jejunostomy
          feeding tube, and severe cystic fibrosis; and a case of Clostridium sordellii sepsis (from
          a published literature report).

          Reviewer Comments:
          While an exact rate of death with use of mifepristone cannot be calculated from
          this information, given that there have been over 2.5 million uses of Mifeprex by
          US women since its marketing in 2000, the number of deaths is very low.
          Moreover, half of the deaths were associated with C. sordellii sepsis. Seven out of
          8 of these cases occurred in women who used misoprostol via the vaginal route
          while one used buccal misoprostol. Since at least 2006, PPFA (comprising the
          majority of US medical abortion providers) switched its national guidelines to
          avoid vaginal administration of misoprostol (even though the data did not find a
          causal relationship).23 Although the possibility that Mifeprex might increase the
          likelihood of infection by adversely affecting immune system function has been
          raised, the overall event rate of serious infections does not support this.

          Since 2009, there have been no C. sordellii deaths associated with medical
          abortion in the US. This reviewer finds that the postmarketing data on deaths
          associated with medical abortion demonstrate low numbers and an improved
          safety profile with the buccal route of misoprostol administration as compared
          with the vaginal route.

          The review by (b) (6) (b) (6) also yielded the following
          Table 21 summarizing hospitalizations, blood loss requiring transfusions, and severe
          infections.

          Table 21: US Postmarketing AEs- Mifepristone for Medical Abortion

          Date ranges of reports received       09/28/00†-10/31/12          11/1/12 - 04/30/14‡
          Cases with any adverse event                2740                         504
          Hospitalized, excluding deaths              768                          110
          *Experienced blood loss requiring           416                          66
          transfusions§
          Infections||                              308 (57)                      37 (5)
          (*Severe infections¶)



                                                                                                    83

                                                                                              FDA 0610
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 86 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex
          †
             U.S. approval date.
          ‡
             FDA implemented FAERS on September 10, 2012, and migrated all of the data from the previous reporting
          system (AERS) to FAERS. Differences may exist when comparing case counts in AERS and FAERS. FDA
          validated and recoded product information as the AERS reports were migrated to FAERS. As a result of this
          change, it is not recommended to calculate a cumulative number when reviewing the data provided in Table 5.
          *
             The majority of these women are included in the hospitalized category in Table 5.
          §
             As stated in the approved Mifeprex (mifepristone) labeling, bleeding or spotting can be expected for an average of
          9-16 days, and may last for up to 30 days. Excessive vaginal bleeding usually requires treatment by uterotonics,
          vasoconstrictor drugs, curettage, administration of saline infusions, and/or blood transfusions.
          ||
             This category includes endometritis (inflammation resulting from an infection involving the lining of the womb),
          pelvic inflammatory disease (involving the nearby reproductive organs such as the fallopian tubes or ovaries), and
          pelvic infections with sepsis (a serious systemic infection that has spread beyond the reproductive organs). Not
          included are women with reported sexually transmitted infections such as chlamydia and gonorrhea, cystitis, and
          toxic shock syndrome not associated with a pelvic infection.
          ¶
             This subset of infections includes cases that were determined to be severe based on medical review of the available
          case details. Severe infections generally result in death or hospitalization for at least 2-3 days, require intravenous
          antibiotics for at least 24 hours and total antibiotic usage for at least 3 days, or have other physical or clinical
          findings, laboratory data, or surgery that suggest a severe infection.
          Source: Review by                                 (b) (6)                                     (b) (6)   (b) (6)   dated
          08/27/2015.

          The     (b) (6)   review also describes ectopic pregnancies:

          Table 22: US Postmarketing Ectopic Cases- Mifepristone for Medical Abortion
          Date Range of Cumulative                         9/28/2000-10/31/14*               11/1/14-4/30/2015
          Reports
          Ectopic Pregnancies†                                        79                               10
          * U.S. approval date
          † Administration of mifepristone and misoprostol is contraindicated in patients with confirmed or
          suspected ectopic pregnancy (a pregnancy outside the uterus).
          Source:                         (b) (6)                                 (b) (6) (b) (6) Mifepristone U.S.

          Post-marketing Adverse Events 6 month Update Summary through 04/30/2015, dated 08/20/2015.

          Reviewer comment:
          While exact rates cannot be calculated, as these reports are spontaneously
          generated, a few conclusions can be drawn from the information provided:
          x   Given that there have been over 2.5 million uses of Mifeprex by US women
              since its marketing in 2000, including the use of the proposed dosing regimen
              and extended gestational age at many clinic/office sites, the numbers of
              hospitalizations, severe infections, blood loss requiring transfusion and
              ectopic pregnancy will likely remain acceptably low.
          x   The numbers of each of these adverse events appears to have remained
              steady over time, with a possible decrease in severe infections.

          A discussion of a          (b) (6)   review of uterine rupture is found in the Section Significant
          Adverse Events.

                                                                                                                                    84

                                                                                                                            FDA 0611
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 87 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex


               identified another safety signal in a review dated January 27, 2016. A FAERS
            (b) (6)

          search retrieved one case of anaphylaxis and six cases of angioedema with
          mifepristone administration. A literature search did not reveal any case reports of either
          adverse event with mifepristone. Six of the seven cases were seen in women using
          mifepristone for termination of pregnancy. Six of the seven cases noted some type of
          medical intervention, such as treatment with an antihistamine, a histamine H2
          antagonist, a corticosteroid, or a combination of the various medications.
          Hospitalization was noted in three of the seven total cases; all three hospitalization
          cases occurred in patients who experienced angioedema.

          In the case of anaphylaxis, it was reported that the patient experienced an anaphylactic
          reaction three hours after mifepristone administration; however, co-administration of
          doxycycline was also documented. Because both mifepristone and doxycycline were
          discontinued simultaneously, the exact cause of the anaphylactic reaction cannot be
          determined.

          Regarding angioedema, five of the six cases noted a time-to-onset within 24 hours of
          mifepristone administration for the termination of pregnancy, with no additional suspect
          medications reported. The remaining case of angioedema with mifepristone reported a
          time-to-onset of approximately one week in a Cushing’s syndrome patient with a
          complex medical history and multiple concomitant medications; however, this case
          noted both a positive dechallenge and rechallenge upon sole re-introduction of
          mifepristone therapy. Evaluation of these FAERS cases provides supportive evidence
          of a drug-event association between angioedema and mifepristone. The (b) (6) reviewer
          recommends the inclusion of anaphylaxis and angioedema within the Mifeprex labeling,
          specifically to the Contraindications and Adverse Reactions Postmarketing Experience
          sections.

          Reviewer Comment:
          There does appear to be an association with angioedema and mifepristone
          administration. The reviewers agree with inclusion of anaphylaxis and
          angioedema in the labeling for Mifeprex and with continued pharmacovigilance
          for anaphylaxis.


          9 Appendices
          9.1 Literature Review/References
          This NDA review obviously involved an extensive review of resources and the peer-
          reviewed medical literature that was pertinent to the requested changes of the
          Applicant. Such sources are noted throughout the review in footnotes. A detailed
          Reference List is found in Appendix 9.6.



                                                                                                  85

                                                                                          FDA 0612
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 88 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          9.2 Labeling Recommendations
          The package insert (PI) for this product was submitted in the Physician Labeling Rule
          (PLR) format. Although not required for this supplement, Section 8 was revised in
          accord with the Pregnancy and Lactation Labeling Rule (PLLR). Section 17 Patient
          Counseling Information was also revised to be compatible with the new dosing regimen
          and follow-up. Major changes were made that updated the labeling with new safety and
          efficacy information, especially in two areas:
          1) 6.1 Clinical Trials Experience in the section 6 Adverse Reactions
          2) 14 Clinical Studies

          Changes were also made in the patient package insert (PPI) and Medication Guide for
          the product. These format and content updates marked a significant improvement in
          the label. Agreement on the Final Approved label was reached with the Applicant on
          March 29, 2016.

          Reviewer comment:
          The new dosing regimen was based on the extensive number of articles
          submitted by the Applicant from the peer reviewed medical literature. The
          revised label used the new PLR format which is a complete change from the
          previous style. This meant that the newly approved label was extensively
          rewritten and much improved from the old format.

          9.3 Advisory Committee Meeting
          An Advisory Committee met in 1996 to discuss the approval of mifepristone plus
          misoprostol for medical termination of early pregnancy. There has been extensive US
          (15+ years with over 2.5 million uses) and global use (27+ years) of mifepristone and
          misoprostol for the medical termination of early pregnancy. No special external
          consultations were requested by the review Divisions. The FDA determined that the
          efficacy supplement did not raise complex scientific or other issues that would warrant
          holding an advisory committee meeting before approval of the supplement.

            9.4     (b) (6)
                              (                               (b) (6)
                                                                        Meeting
          As noted in Product Regulatory Information, Mifeprex was originally approved under 21
          CFR part 314, subpart H, “Accelerated Approval of New Drugs for Serious or Life-
          Threatening Illnesses” (subpart H). Specifically, in accordance with § 314.520 of subpart
          H, FDA restricted the distribution of Mifeprex and required that Mifeprex be provided by
          or under the supervision of a physician who met certain qualifications. Further,
          practitioners had to complete a Prescriber’s Agreement, provide patients with a
          Medication Guide and have patients sign a Patient Agreement. Mifeprex was included
          on the list of products deemed to have in effect an approved REMS86 under section


          86 Federal Register / Vol. 73, No. 60 | Issued: March 27, 2008


                                                                                                86

                                                                                        FDA 0613
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 89 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          505-1 of the Federal Food, Drug, and Cosmetic Act with the passage of FDA
          Amendments Act (FDAAA) of 2007. A formal REMS proposal was submitted by Danco
          and approved on June 8, 2011, with the essential elements unchanged. The REMS
          included:
              x Medication Guide
              x Elements to Assure Safe Use (ETASU):
                     o Prescribed only by certified prescribers (ETASU A; includes a Prescriber’s
                        Agreement)
                     o Dispensed only in certain healthcare settings (ETASU C)
                     o Dispensed with documentation of safe use conditions (ETASU D; includes
                        a Patient Agreement)
              x Implementation System
                     o Distributed only by certified distributors
          Following this approval, two REMS assessment reports were completed. The Year 1
          assessment was completed on June 1, 2012 and the Years 2-4 assessment was
          completed on June 2, 2015. Agency review of these reports determined that the REMS
          goals were being met and that no modifications were required to the REMS at that time.

          On July 16, 2015, the Applicant submitted a revised REMS as part of the efficacy
          supplement. The proposed modifications included:
             x Prescriber’s Agreement Form
                   o Remove “Under Federal law”
                   o Replace “physician” with “                         (b) (4)




          The Agency determined that broader review of the REMS was warranted concurrently
          with the efficacy supplement because some proposed changes in labeling dovetail with
          proposed changes to the REMS, and the documents should remain consistent with
          each other. Further, extensive review of the postmarketing experience based on the
          literature submitted to support the efficacy supplement, and pharmacovigilance,
          suggested that certain components of the REMS may no longer be necessary to assure
          safe use of Mifeprex.

          In light of the efficacy review, upon assessment of the proposed modifications,          (b) (6)

          concurs with          (b) (6) recommendations that:


               x Removal of “under Federal law” from the Prescribers’ Agreement was acceptable
                  (see discussion in Additional Submissions / Issues)
               x The term “healthcare providers who prescribe” is preferable to            (b) (4)

                                             (see discussion in Additional Submissions / Issues)

                       and
                  (b) (6)      (b) (6) also proposed the following modifications:


              x       Removal of the Medication Guide from the REMS (will remain a part of labeling
                      and must be distributed by the prescriber as required under 21 CFR part 208)
              x       Removal of the Patient Agreement form - Documentation of Safe Use (ETASU D)

                                                                                                       87

                                                                                               FDA 0614
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 90 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

               x       Revision of the Prescriber’s Agreement form
               x       Revision of the REMS goal to reflect above changes

          FDA considered the need for the current adverse event reporting requirements under
          the REMS, which are currently outlined in the Prescriber’s Agreement to include
          “hospitalization, transfusion or other serious event.” FDA has received such reports for
          15 years; the safety profile of Mifeprex is well-characterized, no new safety concerns
          have arisen in recent years, and the known serious risks occur rarely. For this reason,
          the reviewers do not believe ongoing reporting of all of the specified adverse events is
          warranted. The Applicant will still be required by law, as is every NDA holder, to report
          serious, unexpected adverse events as 15-day safety reports, and to submit non-
          expedited individual case safety reports, and periodic adverse drug experience.

                    and
                   (b) (6)       (b) (6) met with the                             (b) (6) ( (b) (6) on January 15,

          2015, to discuss the proposed modifications. The (b) (6) concurred with the removal of
          the term “under Federal law” and with use of the term “healthcare providers who
          prescribe.” The (b) (6) also concurred with the removal of the Medication Guide (MG)
          from the REMS, though the document would remain a part of labeling. FDA has been
          maintaining MGs as labeling but removing them from REMS when, as here, inclusion in
          REMS is not necessary to ensure that the benefits of a drug outweigh the risks, such as
          when the MG is redundant and not providing additional use or information to the patient
          about the risk(s) the REMS is intended to mitigate. This is consistent with ongoing
          efforts to streamline REMS by allowing for updates to the MG without need for a REMS
          modification.            (b) (6) and the  (b) (6) had subsequent interactions and on February 23,

          2016, the     (b) (6) concurred with the decision to remove the Patient Agreement (ETASU
          D) from the REMS. This decision was based on the following rationale:
               x       The safety profile of Mifeprex is well-characterized over 15 years of experience,
                       with known risks occurring rarely; the safety profile has not changed over the
                       period of surveillance
               x
             Established clinical practice includes patient counseling and documentation of
             Informed Consent, and, more specifically with Mifeprex, includes counseling an
             all options for termination of pregnancy, access to pain management and
APPEARS THIS emergency services if needed. The National Abortion Federation (NAF) provides
  WAY ON     clinical practice guidelinesError! Bookmark not defined. and evidence shows that
  ORIGINAL   practitioners are providing appropriate patient counseling and education; a
             survey published in 2009 demonstrated that 99% of facilities surveyed provided
             pre-abortion counseling with patient education.87 This indicates that the Patient
             Agreement form is duplicative and no longer necessary to ensure that the
             benefits of the drug outweigh the risks.


          87
            O’Connell K, Jones HE, Simon M, Saporta V, Paul M, Lichtenberg ES. First-trimester surgical abortion
          practices: a survey of National Abortion Federation members. Contraception 2009; 79: 385–392.


                                                                                                               88

                                                                                                      FDA 0615
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 91 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

              x   Medical abortion with Mifeprex is provided by a small group of organizations and
                  their associated providers. Their documents and guidelines cover the safety
                  information that is duplicated in the Patient Agreement.
              x   ETASUs A and C remain in place: The Prescriber’s Agreement under ETASU A
                  requires that providers “explain the procedure, follow-up, and risks to each
                  patient and give her an opportunity to discuss them.” The REMS will continue to
                  require that Mifeprex be dispensed to patients only in certain healthcare settings,
                  specifically, clinics, medical offices, and hospitals. This ensures that Mifeprex
                  can only be dispensed under the supervision of a certified prescriber at the time
                  the patient receives treatment with Mifeprex.
              x   Labeling mitigates risk: The Medication Guide, which will remain a part of
                  labeling, contains the same risk information covered under the Patient
                  Agreement.




                                        APPEARS THIS WAY ON ORIGINAL




                                                                                                   89

                                                                                           FDA 0616
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 92 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          9.4 Abbreviations
                                      List of Abbreviations
          Abbreviation        Term
          ACOG                American College of Obstetrics and Gynecology
          APHA                American Public Health Association
          CDER                Center for Drug Evaluable and Research
          CDRH                Center for Devices and Radiological Health
                  (b) (6)                                                     (b) (6)


          FU                  follow up
          GA                  gestational age
          IRB                 Institutional Review Board
          LFU                 lost to follow up
          LMP                 last menstrual period
          MAB                 medical abortion
          MG                  Medication Guide
          Miso                misoprostol
          NA                  not applicable
          NAF                 National Abortion Federation
          NDA                 New drug application
          NR                  not reported
          NSAID               non-steroidal anti-inflammatory drug
          PPFA                Planned Parenthood Federation of America
          PREA                Pediatric Research Equity Act
          REMS                Risk Evaluation and Mitigation Strategies
          ROA                 route of administration
            (b) (6)                                  (b) (6)


          SAB                 surgical abortion
          WHO                 World Health Organization




                                                                                              90

                                                                                        FDA 0617
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 93 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          9.5 List of References
          Abbas D, Chong E, Raymond EG. Outpatient medical abortion is safe and effective
          through 70 days gestation. Contraception 2015;92:197-9.

          Alam A, Bracken H, et al. Acceptability and Feasibility of Mifepristone-Misoprostol for
          Menstrual Regulation in Bangladesh. International Persp on Sexual and Reprod Health
          2013;39(2):79-87.

          American College of Obstetricians and Gynecologists. Practice bulletin No. 143:
          medical management of first-trimester abortion. Obstet Gynecol 2014;123(3):676-92.
          doi:10.1097/01.AOG.0000444454.67279.7d.

          Bartz B and Goldberg A. Medical Abortion. Clin Obstet and Gyn 2009;52:140-50.

          Bernard N, Elefant E, Carlier P, Tebacher M, Barjhoux CE, Bos-Thompson MA, Amar E,
          Descotes J, Vial T. Continuation of pregnancy after first-trimester exposure to
          mifepristone: an observational prospective study. BJOG 2013;120:568–575.

          Bika O, Huned D, Jha S, Selby K Uterine rupture following termination of pregnancy in a
          scarred uterus J Obstet Gynaecol 2014;34(2):198-9. doi:
          10.3109/01443615.2013.841132.

          Blum J, Raghavan S, Dabash R, Ngoc NTN, Chelli H, Hajri S, Conkling K, Winikoff B.
          comparison of misoprostol-only and combined mifepristone-misoprostol regimens for
          home-based early medical abortion in Tunisia and Vietnam. Int J Gynecol Obstet
          2012;118:166-171.

          Boersma AA, Meyboom-de Jong B, Kleiverda G. Mifepristone followed by home
          administration of buccal misoprostol for medical abortion up to 70 days of amenorrhoea
          in a general practice in Curacao. Eur J Contracept Reprod Health Care 2011;16:61-6.

          Bracken H ,Dabash R, Tsertsvadze G, et al. A two-pill sublingual misoprostol outpatient
          regimen following mifepristone for medical abortion through 70 days' LMP: a
          prospective comparative open-label trial. Contraception 2014;89(3):181-6.

          Cameron ST, Glasier A, Dewarta H, Johnstone A, Burnside A. Telephone follow-up and
          self-performed urine pregnancy testing after early medical abortion: a service
          evaluation. Contraception 2012;86:67-73.

          Cameron ST, Glasier A, Johnstone A, Dewart H, Campbell A. Can women determine
          the success of early medical termination of pregnancy themselves? Contraception
          2015;91:6-11.




                                                                                               91

                                                                                        FDA 0618
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 94 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Chai J, Wong CY, Ho PC. A randomized clinical trial comparing the short-term side
          effects of sublingual and buccal routes of misoprostol administration for medical
          abortions up to 63 days’ gestation. Contraception 2013;87:480-5.

          Chen BA, Reeves MF, Creinin MD, Gilles JM, Barnhart K, Westhoff C, Zhang J.
          National Institute of Child Health and Human Development Management of Early
          Pregnancy Failure Trial. Am J Obstet Gynecol 2008;198(6):626.d1-5 doi:
          10.1016/j.ajog.2007.11.045. Epub 2008 Feb 15.

          Chen MJ, Creinin MD. Mifepristone with Buccal Misoprostol for Medical Abortion Obstet
          Gynecol: a Systematic Review. Obstet Gynecol 2015;126(1):12-21.

          Chong E, Tsereteli T, Nguyen NN, Winikoff B. A randomized controlled trial of different
          buccal misoprostol doses in mifepristone medical abortion. Contraception 2012;86:251-
          256.

          Chong E, Frye LJ, Castle J, Dean G, Kuehl L, Winikoff B. A prospective, non-
          randomized study of home use of mifepristone for medical abortion in the US.
          Contraception 2015;92:215-291.

          Cleland K, Smith N. Aligning mifepristone regulation with evidence: driving policy
          change using 15 years of excellent safety data. Contraception 2015;92:179-81.

          Coyaji K, Krishna U, Ambardekar S, Bracken H, Raote V, Mandlekar A, Winikoff B. Are
          two doses of misoprostol after mifepristone for early abortion better than one? BJOG
          2007;114:271-278.

          Creinin MD, Fox MC, Teal S, Chen A, Schaff EA, Meyn LA. MOD Study Trial Group: A
          randomized comparison of misoprostol 6-8 hours versus 24 hours after mifepristone for
          abortion. Obstet Gynecol 2004;103:851-859.

          Creinin MD, Schreiber CA, Bednarek P, Lintu H, Wagner MS, Meyn LA. Medical
          Abortion at the Same Time (MAST Study Trial Group). Mifepristone and misoprostol
          administered simultaneously versus 24 hours apart for abortion a randomized controlled
          trial. Obstet Gynecol 2007;109:885-894.

          Dahiya K, Ahuja K, Dhingra A, et al. Efficacy and safety of mifepristone and buccal
          misoprostol versus buccal misoprostol alone for medical abortion. Arch Gynecol Obstet
          2012;285:1055-8.

          Dehlendorf CE, et al. Medication abortion failure in women with and without previus
          cesarean section. Contraception 2015 92:463-68.




                                                                                                92

                                                                                         FDA 0619
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 95 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Faundes A. The combination of mifepristone and misoprostol for the termination of
          pregnancy. Int J Gynecol Obstet 2011;115:1-4.

          FDA label for ella:
          https://www.accessdata.fda.gov/drugsatfda docs/label/2010/022474s000lbl.pdf

          FDA Label for Korlym:
          http://www.accessdata.fda.gov/drugsatfda docs/label/2012/202107s000lbl.pdf

          FDA label for MIfeprex:
          http://www.accessdata.fda.gov/drugsatfda_docs/label/2000/20687lbl.htm

          Fiala C, Safar P, Bygdeman M, Gemzell-Danielsson K. Verifying the effectiveness of
          medical abortion; ultrasound versus hCG testing. Eur J Obstet Gynecol Reprod Biol
          2003;109:190-195.

          Fiala C, Gemzell-Danielsson K. Review of medical abortion using mifepristone in
          combination with prostaglandin analogue. Contraception 2006;74:66-86.

          Fjerstad M. Figuring out follow-up. Mife Matters. Planned Parenthood Federation of
          America/Coalition of Abortion Providers 2006;13:2–3.

          Fjerstad M, Sivin I, Lichtenberg ES, Trussell J, Cleland K, Cullins V. Effectiveness of
          medical abortion with mifepristone and buccal misoprostol through 59 gestational days.
          Contraception 2009;80:282–6.

          Fjerstad M, Trussell J, et al. Rates of serious infection after changes in regimens for
          medical abortion. NEJM 2009;361:145-51.

          Gallo MF, Cahill S, Castelman L, Mitchell EMH. A systematic review of more than one
          dose of misoprostol after mifepristone for abortion up to 10 weeks gestation.
          Contraception 2006;74:36-41.

          Gatter M, Cleland K, Nucatola DL. Efficacy and safety of medical abortion using
          mifepristone and buccal misoprostol through 63 days. Contraception 2015;91:269-273.

          Gautam R, Agrawal V. Early medical termination pregnancy with methotrexate and
          misoprostol in lower segment cesarean section cases. J Obetet Gynaecol Res. 2003;
          29(4):251-256.

          Giri A, Tuladhar H, et al. Prospective study of medical abortion in Nepal Medical
          College- a one year experience. Nepal Medical Coll J 2011;13(3):213-15.




                                                                                                    93

                                                                                           FDA 0620
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 96 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Gold M, Chong E. If we can do it for misoprostol, why not for mifepristone? The case for
          taking mifepristone out of the office in medical abortion. Contraception 2015;92:194-
          196.

          Goldstone P, Michelson J, Williamson E. Early medical abortion using low-dose
          mifepristone followed by buccal misoprostol: A large Australian observational study.
          Med J Austral 2012;197:282-6.

          Gouk EV, et al. Medical termination of pregnancy at 63-83 days gestation. British J
          Obstet Gyn 1999;106:535-539.

          Grossman D, Grindlay K. Alternatives to ultrasound for follow-up after medication
          abortion: a systematic review. Contraception 2011;83:504-510.

          Grossman D, Grindlay K, Buchacker T, Lane K, Blanchard K. Effectivenesss and
          acceptability of medical abortion provided thorugh telemedicine. Obstet Gynecol
          2011;118:296-303.

          Gynuity website, www.gynuity.org, Medical Abortion in Developing Countries- List of
          Approvals.

          Harrison P. Medicine Control Agency background communication to the FDA. June 14,
          2001.

          Horning EL, Chen BA, Meyn LA, Creinin MD. Comparison of medical abortion follow-up
          with serum human chorionic gonadotropin testing and in-office assessment.
          Contraception 2012;85:402-407.

          Ireland LD, Gatter M, Chen AY. Medical compared with surgical abortion for effective
          pregnancy termination in the first trimester. Obstet Gynecol 2015;126:22-8.

          Jwarah E, Greenhalf JO. Rupture of the uterus after 800 micrograms misoprostol given
          vaginally for termination of pregnancy. BJOG 2000;107:807.

          Jones RK, Jerman J. Abortion incidence and service availability in the United States,
          2011. Perspectives on Sexual and Reproductive Health 2014;46(1):3-
          14.doi10.1363/46e0414.

          Khan S et al. Uterine rupture at 8 weeks' gestation following 600 μg of oral misoprostol
          for management of delayed miscarriageJournal of Obstet Gynaecol 2007;27:869-870.

          Kim JO, et al. Oral misoprostol and uterine rupture in the first trimester of pregnancy: A
          case report. Reproductive Toxicology 2005;20:575–577.



                                                                                                  94

                                                                                          FDA 0621
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 97 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Kopp Kallner H, Fiala C, Stephansson O, Gemzell-Danielsson K. Home self-
          administration of vaginal misoprostol for medical abortion at 50-63 days compared with
          gestation of below 50 days. Human Reprod 2010;25(5):1153-1157.

          Kopp Kallner H, Gomperts R, Salomonsson E, Johansson M, Marions L, Gemzell-
          Danielsson K. The efficacy, safety and acceptability of medical termination of pregnancy
          provided by standard care by doctors or by nurse-midwives: a randomized controlled
          equivalence trial. BJOG 2015;122:510-517.

          Kulier R, Kapp N, et al. Medical methods for first trimester abortion (Review). The
          Cochrane Library 2011, Issue 11:1-126.

          Løkeland M, Iversen OE, Engeland A, Økland I. Medical abortion with mifepristone and
          home administration of misoprostol up to 63 days’ gestation. Acta Obstet Gynecol
          Scand 2014;93:647-653.

          Lohr PA, Reeves MF, Hayes JL, Harwood B, Creinin MD. Oral mifepristone and buccal
          misoprostol administered simultaneously for abortion: a pilot study. Contraception
          2007;76:215-220.

          Louie KS, Tsereteli T, Chong E, Ailyeva F, Rzayeva G, Winikoff B. Acceptability and
          feasibility of mifepristone medical abortion in the early first trimester in Azerbaijan. Eur J
          Contracept Reprod Health Care 2014;19(6):457-464.

          Lynd K, Blum J, Ngoc NTN, Shochet T, Blumenthal PD, Winikoff B. Simplified medical
          abortion using a semi-quantitative pregnancy test for home-based follow-up. Int J
          Gynecol Obstet 2013;121:144-148.

          Middleton T, et al. Randomized trial of mifepristone and buccal or vaginal misoprostol
          for abortion through 56 days of last menstrual period. Contraception 2005; 72: 328-32.

          Mifegyne Summary of Product Characteristics. Exelgyn Laboratories- June 2013.
          https://www.medicines.org.uk/emc/medicine/617

          National Abortion Federation Guidelines 2015. http://prochoice.org/resources/clinical-
          policy-guidelines/

          Ngo TD, Park MH, Xiao Y. Comparing the WHO versus China recommended protocol
          for first trimester medical abortion: a retrospective analysis. Int J Womens Health
          2012;4:123-7.

          Ngoc NTN, et al. Comparing two early medical abortion regimens:
          mifepristone+misoprostol vs. misoprostol alone. Contraception 2011;83:410-17.



                                                                                                     95

                                                                                             FDA 0622
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 98 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Ngoc NTN, et al. Acceptability and feasibility of phone follow-up after early medical
          abortion in Vietnam: A randomized controlled trial. Obstet Gynecol 2014;123:88-95.

          Niinimaki M, et al. Comparison of rates of adverse events in adolescent and adult
          women undergoing medical abortion: population register based study. BJM 2011;342:
          d2111.

          O’Connell K, Jones HE, Simon M, Saporta V, Paul M, Lichtenberg ES. First-trimester
          surgical abortion practices: a survey of National Abortion Federation members.
          Contraception 2009;79:385-392.

          Olavarrieta CD, Ganatra B, Sorhaindo A, Karver TS, Seuc A, Villalobos A, Garcia SG,
          Pérez M, Bousieguez M, Sanhueza P. Nurse versus physician-provision of early
          medical abortion in Mexico: a randomized controlled non-inferiority trial. Bull World
          Health Organ 2015;93:249-258.

          Pazol K, Creanga AA, Burley KD, Jamieson DJ. Abortion surveillance - United States,
          2011. MMWR Surveill Summ 2014;63:1-41.

          Pazol K, Creanga AA, Zane SB, Burley KD, Jamieson DJ. Abortion surveillance--United
          States, Centers for Disease Control and Prevention (CDC). MMWR Surveill Summ
          2012;61(SS-8):1–44 and Surveillance Summaries Nov 27, 2015;64(SS10);1-40.

          Pena M, Dzuba IG, Smith PS, et al. Efficacy and acceptability of a mifepristone-
          misoprostol combined regimen for early induced abortion among women in Mexico City.
          Int J Gynaecol Obstet 2014;127:82-5.

          Perriera LK, Reeves MF, Chen BA, Hohmann HL, Hayes J, Creinin MD. Feasibility of
          telephone follow-up after medical abortion. Contraception 2010;81:143-149.

          Phelps RH, et al. Mifepristone abortion in minors. Contraception 2001;64:339-343.

          Pons JC, Papiernik E. Mifepristone teratogenicity. Lancet 1991;338(8778):1332-3.

          Puri M, Tamang A, Shrestha P, Joshi D. The role of auxiliary nurse-midwives and
          community health volunteers in expanding access to medical abortion in rural Nepal.
          Reproductive Health Matters 2015;Suppl(44):94-103.

          Raghavan S, et al. Comparison of 400 mcg buccal and 400 mcg sublingual misoprostol
          after mifepristone medical abortion through 63 days’ LMP: a randomized controlled trial.
          Contraception 2010;82:513-9.

          Raymond EG, et al. First-trimester medical abortion with mifepristone 200 mg and
          misoprostol: a systematic review. Contraception 2013;87:26-37.


                                                                                                  96

                                                                                         FDA 0623
Reference ID: 3909590
                Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 99 of 109
          Clinical Review
                              (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Renner R-M, Brahmi D, Kapp N. Who can provide effective and safe termination of
          pregnancy care/ A systematic review. BJOG 2013;10:23-31.

          Royal College of Obstetricians and Gynaecologists. The care of women requesting
          induced abortion: evidence-based clinical guideline number 7. 3rd ed. London (UK):
          RCOG Press; 2011.

          Sanhueza Smith P, Pena M, Dzuba IG, et al. Safety, efficacy and acceptability of
          outpatient mifepristone-misoprostol medical abortion through 70 days since last
          menstrual period in public sector facilities in Mexico City. Reprod Health Matters 2015;
          22:75-82.

          Sedgh G, et al. Induced abortion: incidence and trends worldwide from 1995 to 2008.
          Lancet, 2012;379:625-32.

          Shaw KA, Topp NJ, Shaw JG, Blumenthal PB. Mifepristone-misoprostol dosing interval
          and effect on induction abortion times. Obstet Gynecol 2013;121(6):1335-1347.

          Spitz IM, et al. Early Pregnancy Termination with Mifepristone and Misoprostol in the
          United States. NEJM 1998;338(18):1241-47.

          Spitz IM. Mifepristone: where do we come from and where are we going? Clinical
          development over a quarter of a century. Contraception 2010;82:442–52.

          Swica Y, et al. Acceptability of home use of mifepristone for medical abortion.
          Contraception 2013;88:122-127.

          Upadhyay UD, Desai S, LIDAR V, Waits TA, Grossman D, Anderson P, Taylor D.
          Incidence of emergency department visits and complications after abortion. Obstet
          Gynecol 2015;125(1):175-183.

          Warriner IK, Wang D, Huong NTM, Thapa K, Tamang A, Shah I et al. Can midlevel
          health-care providers administer early medical abortion as safely and effectively as
          doctors? A randomized controlled equivalence trial in Nepal. Lancet 2011;377:1155-
          61.

          Wedisinghe L and Elsandabesee D. Flexible mifepristone and misoprostol
          administration interval for first-trimester medical termination. Contraception
          2010;81(4):269-74. doi: 10.1016/ j.contraception.2009.09.007. Epub Oct 29, 2009.

          Weitz TA, Taylor D, Desai S, Upadhyay UD, Waldman J, Battistelli MF, Drey EA. Safety
          of aspiration abortion performed by nurse practitioners, certified nurse midwives, and
          physician assistants under a California legal waiver. Am J Public Health 2013;103:454-
          461.


                                                                                                  97

                                                                                            FDA 0624
Reference ID: 3909590
               Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 100 of 109
          Clinical Review
                             (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

          Wiegerinck MMJ, Jones HE, O’Connell, K, Lichtenberg ES, Paul M, Westhoff CL.
          Medical abortion practices: a survey of National Abortion Federation members in the
          United States. Contraception 2008;78:486-491.

          Willmott F, et al. Rupture of uterus in the first trimester during medical termination of
          pregnancy for exomphalos using mifepristone/misoprostol. BJOG 2008;115:1575-77.

          Winikoff B, Dzuba IG, Creinin MD, Crowden WA, Goldberg AB, Gonzales J, Howe M,
          Moskowitz J, Prine L, Shannon CS. Two distinct oral routes of misoprostol in
          mifepristone medical abortion: a randomized controlled trial. Obstet Gynecol
          2008;112(6):1303-1310.

          Winikoff B, Dzuba IG, Chong E, et al. Extending outpatient medical abortion services
          through 70 days of gestational age. Obstet Gynecol 2012;120:1070-6.

          World Health Organization April 2015 Model Lists of Essential Medicines Available
          online at http://www.who.int/medicines/publications/essentialmedicines/en/




                                        APPEARS THIS WAY ON ORIGINAL




                                                                                                      98

                                                                                           FDA 0625
Reference ID: 3909590
               Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 101 of 109
          Clinical Review
                             (b) (6) and                (b) (6)

          NDA 020687/S-020- Mifeprex

                                     2003                        2015
          9.6 Mifepristone                  Estonia                     Canada
              Approvals              2004
              Globally                      Guyana
                                            Moldova
          1988
                                     2005
                  China
                                            Albania
                  France
                                            Hungary
          1991-                             Mongolia
                  UK                        Uzbekistan
          1992                       2006
                  Sweden                    Kazakhstan
          1999                       2007
                  Austria                   Armenia
                  Belgium                   Kyrgyzstan
                  Denmark                   Portugal
                  Finland                   Tajikistan
                  Germany            2008
                  Greece                    Nepal
                  Iceland                   Romania
                  Israel             2009
                  Luxembourg                Cambodia
                  Netherlands               Italy
                  Russia             2010
                  Spain                     Zambia
                  Switzerland        2011
          2000                              Ghana
                  Norway                    Mexico
                  Taiwan                    Mozambique
                  Tunisia            2012
                  US                        Australia
          2001                              Bangladesh
                  New Zealand               Ethiopia
                  South Africa              Kenya
                  Ukraine            2013
          2002                              Azerbaijan
                  Belarus                   Bulgaria
                  Georgia                   Czech Republic
                  India                     Slovenia
                  Latvia                    Uganda
                  Serbia                    Uruguay
                  Vietnam

                                     2014
                                            Thailand

                                                                                      99

                                                                              FDA 0626
Reference ID: 3909590
          Clinical Review
                            (b) (6)
                               and           (b) (6)

          NDA 020687/S-020- Mifeprex




                                       APPEARS THIS WAY ON ORIGINAL
                                                                                 Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 102 of 109




                                                                           100

                                                                      FDA 0627
Reference ID: 3909590
                  Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 103 of 109
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                     (b) (6)


     03/29/2016

                                 (b) (6)


     03/29/2016

                     (b) (6)


     03/29/2016
     I concur with                                   (b) (6)
                                                               conclusions and recommendations for approval of this
     efficacy supplement.




                                                                                                        FDA 0628
Reference ID: 3909590
               Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 104 of 109
                   CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

              NDA/BLA Number: 020687                   Applicant: Danco Labs            Stamp Date: May 29, 2015
              Drug Name: Mifeprex                      NDA/BLA Type: supplement
              (Mifepristone)                           #020

              On initial overview of the NDA/BLA application for filing:

                                    Content Parameter                             Yes   No   NA         Comment
              FORMAT/ORGANIZATION/LEGIBILITY
              1. Identify the general format that has been used for this          x                Paper submission.
                 application, e.g. electronic CTD.
              2. On its face, is the clinical section organized in a manner to    x
                 allow substantive review to begin?
              3. Is the clinical section indexed (using a table of contents)      x
                 and paginated in a manner to allow substantive review to
                 begin?
              4. For an electronic submission, is it possible to navigate the                x
                 application in order to allow a substantive review to begin
                 (e.g., are the bookmarks adequate)?
              5. Are all documents submitted in English or are English            x
                 translations provided when necessary?
              6. Is the clinical section legible so that substantive review can   x
                 begin?
              LABELING
              7. Has the applicant submitted the design of the development        x
                 package and draft labeling in electronic format consistent
                 with current regulation, divisional, and Center policies?
              SUMMARIES
              8. Has the applicant submitted all the required discipline                x          The applicant has not
                 summaries (i.e., Module 2 summaries)?                                             provided module 2
                                                                                                   summaries as this is an
                                                                                                   NDA based on
                                                                                                   published literature.
                                                                                                   The applicant has
                                                                                                   provided a
                                                                                                   justification
                                                                                                   summarizing the
                                                                                                   evidence of safety and
                                                                                                   efficacy for the
                                                                                                   proposed changes.
              9.  Has the applicant submitted the integrated summary of                 x          See comment for 8.
                  safety (ISS)?
              10. Has the applicant submitted the integrated summary of                 x          See comment for 8.
                  efficacy (ISE)?
              11. Has the applicant submitted a benefit-risk analysis for the     x                Scientific justification-
                  product?                                                                         30 pg document
              12. Indicate if the Application is a 505(b)(1) or a 505(b)(2).      x                (b) (2)
              505(b)(2) Applications
              13. If appropriate, what is the reference drug?                                X
              14. Did the applicant provide a scientific bridge demonstrating     x                The sponsor provides
                  the relationship between the proposed product and the                            a bridge from the
                  referenced product(s)/published literature?                                      approved product to
                                                                                                   the proposed changes,
                                                                                                   with literature based

              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          1
                                                                                                           FDA 0629
Reference ID: 3793577
               Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 105 of 109
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                     Content Parameter                            Yes   No   NA        Comment
                                                                                                  on both the approved
                                                                                                  product and the
                                                                                                  proposed regimen.
              15. Describe the scientific bridge (e.g., BA/BE studies)            x               See #14.
              DOSE
              16. If needed, has the applicant made an appropriate attempt to     x
                  determine the correct dosage and schedule for this product
                  (i.e., appropriately designed dose-ranging studies)?
                  Study Number:
                  Many articles from the published medical literature.
                       Study Title:
                     Sample Size:                           Arms:
                  Location in submission:
              EFFICACY
              17. Do there appear to be the requisite number of adequate and      x               The applicant provides
                  well-controlled studies in the application?                                     54 articles total, with
                                                                                                  32 specifically on
                  Pivotal Study #1                                                                efficacy of the
                                                      Indication:                                 proposed regimen.
                                                                                                  These include
                                                                                                  controlled trials, meta-
                                                                                                  analyses,
                  Pivotal Study #2                                                                observational and
                                                      Indication:                                 retrospective studies.



              18. Do all pivotal efficacy studies appear to be adequate and       x
                  well-controlled within current divisional policies (or to the
                  extent agreed to previously with the applicant by the
                  Division) for approvability of this product based on
                  proposed draft labeling?
              19. Do the endpoints in the pivotal studies conform to previous     x
                  Agency commitments/agreements? Indicate if there were
                  not previous Agency agreements regarding
                  primary/secondary endpoints.
              20. Has the application submitted a rationale for assuming the                 x    The applicant provides
                  applicability of foreign data to U.S. population/practice of                    54 articles total. 46 are
                  medicine in the submission?                                                     studies (trials,
                                                                                                  retrospective,
                                                                                                  observational studies)
                                                                                                  and of these 17 are
                                                                                                  foreign. There are also
                                                                                                  3 metanalyses which
                                                                                                  include foreign
                                                                                                  studies.
              SAFETY
              21. Has the applicant presented the safety data in a manner         x               The applicant provides
                  consistent with Center guidelines and/or in a manner                            21 articles with
                  previously requested by the Division?                                           information on safety,
                                                                                                  specifically on the
                                                                                                  serious adverse events
                                                                                                  of interest
                                                                                                  (hospitalization,

              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          2
                                                                                                          FDA 0630
Reference ID: 3793577
                  Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 106 of 109
                   CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                     Content Parameter                             Yes      No     NA           Comment
                                                                                                           transfusion, infection
                                                                                                           requiring IV
                                                                                                           antibiotics, death).
                                                                                                           There are another 5
                                                                                                           articles with limited
                                                                                                           safety information and
                                                                                                           6 articles with safety
                                                                                                           information, but using
                                                                                                           different dosing
                                                                                                           regimens (e.g. not the
                                                                                                           approved or proposed
                                                                                                           new regimen).
              22. Has the applicant submitted adequate information to assess                       x
                  the arythmogenic potential of the product (e.g., QT interval
                  studies, if needed)?
              23. Has the applicant presented a safety assessment based on all     x
                  current worldwide knowledge regarding this product?
              24. For chronically administered drugs, have an adequate                             x
                  number of patients (based on ICH guidelines for exposure1)
                  been exposed at the dose (or dose range) believed to be
                  efficacious?
              25. For drugs not chronically administered (intermittent or          x
                  short course), have the requisite number of patients been
                  exposed as requested by the Division?
              26. Has the applicant submitted the coding dictionary2 used for                      x       There is no mapping
                  mapping investigator verbatim terms to preferred terms?                                  of investigator terms
                                                                                                           to preferred terms.
                                                                                                           AE’s were variably
                                                                                                           ascertained; 21 studies
                                                                                                           include data on SAE’s
                                                                                                           of interest, 7 have
                                                                                                           limited safety
                                                                                                           information, 6 have
                                                                                                           safety information on
                                                                                                           the approved dosing
                                                                                                           regimen. Some 7
                                                                                                           studies report no
                                                                                                           safety information.
              27. Has the applicant adequately evaluated the safety issues that    x
                  are known to occur with the drugs in the class to which the
                  new drug belongs?
              28. Have narrative summaries been submitted for all deaths and                       x       As of 7/16/15, there is
                  adverse dropouts (and serious adverse events if requested                                one reported death; a
                  by the Division)?                                                                        complete report will
                                                                                                           be forthcoming. This

              1
                For chronically administered drugs, the ICH guidelines recommend 1500 patients overall, 300-600
              patients for six months, and 100 patients for one year. These exposures MUST occur at the dose or dose
              range believed to be efficacious.
              2
                The “coding dictionary” consists of a list of all investigator verbatim terms and the preferred terms to
              which they were mapped. It is most helpful if this comes in as a SAS transport file so that it can be sorted
              as needed; however, if it is submitted as a PDF document, it should be submitted in both directions
              (verbatim -> preferred and preferred -> verbatim).
              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          3
                                                                                                                   FDA 0631
Reference ID: 3793577
               Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 107 of 109
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                    Content Parameter                            Yes   No   NA        Comment
                                                                                                 is not part of the
                                                                                                 presently submitted
                                                                                                 application.
              OTHER STUDIES
              29. Has the applicant submitted all special studies/data                      x
                  requested by the Division during pre-submission
                  discussions?
              30. For Rx-to-OTC switch and direct-to-OTC applications, are                  x
                  the necessary consumer behavioral studies included (e.g.,
                  label comprehension, self selection and/or actual use)?
              PEDIATRIC USE
              31. Has the applicant submitted the pediatric assessment, or       x               The applicant
                  provided documentation for a waiver and/or deferral?                           requested a partial
                                                                                                 waiver for patients
                                                                                                 <12 and a waiver for
                                                                                                 patients 12-17, based
                                                                                                 on data from one study
                                                                                                 which included 322
                                                                                                 subjects <17 years old.
              ABUSE LIABILITY
              32. If relevant, has the applicant submitted information to                   x
                  assess the abuse liability of the product?
              FOREIGN STUDIES
              33. Has the applicant submitted a rationale for assuming the                  X    29/46 studies are US
                  applicability of foreign data in the submission to the U.S.                    data, 17 are based on
                  population?                                                                    foreign data.
              DATASETS
              34. Has the applicant submitted datasets in a format to allow                 x    NDA relies upon
                  reasonable review of the patient data?                                         published studies;
                                                                                                 datasets were not
                                                                                                 provided.
              35. Has the applicant submitted datasets in the format agreed to              x
                  previously by the Division?
              36. Are all datasets for pivotal efficacy studies available and               x
                  complete for all indications requested?
              37. Are all datasets to support the critical safety analyses                  x
                  available and complete?
              38. For the major derived or composite endpoints, are all of the              x
                  raw data needed to derive these endpoints included?
              CASE REPORT FORMS
              39. Has the applicant submitted all required Case Report Forms                x    NDA relies upon
                  in a legible format (deaths, serious adverse events, and                       published studies;
                  adverse dropouts)?                                                             CRFs were not
                                                                                                 provided.
              40. Has the applicant submitted all additional Case Report                    x
                  Forms (beyond deaths, serious adverse events, and adverse
                  drop-outs) as previously requested by the Division?
              FINANCIAL DISCLOSURE
              41. Has the applicant submitted the required Financial                        X
                  Disclosure information?
              GOOD CLINICAL PRACTICE
              42. Is there a statement of Good Clinical Practice; that all                  x
                  clinical studies were conducted under the supervision of an

              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          4
                                                                                                        FDA 0632
Reference ID: 3793577
               Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 108 of 109
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                   Content Parameter                               Yes   No     NA        Comment
                  IRB and with adequate informed consent procedures?


              IS THE CLINICAL SECTION OF THE APPLICATION FILEABLE? ___yes_____

              If the Application is not fileable from the clinical perspective, state the reasons and provide
              comments to be sent to the Applicant.


              Please identify and list any potential review issues to be forwarded to the Applicant for the 74-
              day letter.
                       There is one review issue which will need to be addressed.
                       The proposed label contains information from the original studies and not from the
                       studies supporting the new dosing regimen and the other proposed changes (e.g.,
                       including healthcare providers prescribing Mifeprex and home use of misoprostol). The
                       Sponsor will need to update the proposed label.

                                                                         (b) (6)
                                                                                                     7/16/15
              Reviewing Medical Officers                                                      Date
                                      (b) (6)
                                                                                                     7/16/15
                                                                                              Date




              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          5
                                                                                                               FDA 0633
Reference ID: 3793577
                  Case 8:20-cv-01320-TDC Document 62-11 Filed 06/10/20 Page 109 of 109
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                                 (b) (6)


     07/16/2015

                     (b) (6)


     07/17/2015

                     (b) (6)


     07/17/2015




                                                                                             FDA 0634
Reference ID: 3793577
